 



Exhibit 10.138



LEASE AGREEMENT
(LIVERMORE/ PARCEL 7)
BETWEEN
LAM RESEARCH CORPORATION
(“LRC”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
December 18, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1   Term; Lease Obligations Deferred Until
Completion of Initial Improvements; Termination Prior to Lease Commencement    
3  
 
  (A)   Scheduled Term; Deferral of Obligations     3  
 
  (B)   Option of BNPPLC to Terminate     3  
 
  (C)   Automatic Termination     4  
 
  (D)   Extension of the Term     4  
 
                2   Use and Condition of the Property     4  
 
  (A)   Use     4  
 
  (B)   Condition of the Property     5  
 
  (C)   Consideration for and Scope of Waiver     5  
 
                3   Rent     6  
 
  (A)   Base Rent Generally     6  
 
  (B)   Calculation of and Due Dates for Base Rent     6  
 
      (1)     Determination of Payment Due Dates Generally     6  
 
      (2)     Special Adjustments to Base Rent Payment Dates and Periods     6  
 
      (3)     Base Rent Formula     6  
 
  (C)   Additional Rent     8  
 
  (D)   Administrative Fees     8  
 
  (E)   No Demand or Setoff     8  
 
  (F)   Default Interest and Order of Application     8  
 
                4   Nature of this Agreement     8  
 
  (A)   “Net” Lease Generally     8  
 
  (B)   No Termination     9  
 
  (C)   Characterization of this Lease     9  
 
                5   Payment of Executory Costs and Losses Related to the
Property     10  
 
  (A)   Local Impositions     10  
 
  (B)   Increased Costs; Capital Adequacy Charges     11  
 
  (C)   LRC’s Payment of Other Losses; General Indemnification     13  
 
  (D)   Exceptions and Qualifications to Indemnities     16  
 
  (E)   Collection on Behalf of Participants     19  
 
                6   Items Included in the Property     19  
 
                7   Environmental     20  
 
  (A)   Environmental Covenants by LRC     20  
 
  (B)   Right of BNPPLC to do Remedial Work Not Performed by LRC     20  
 
  (C)   Environmental Inspections and Reviews     21  
 
  (D)   Communications Regarding Environmental Matters     21  
 
                8   Insurance Required and Condemnation     22  
 
  (A)   Liability Insurance     22  
 
  (B)   Property Insurance     23  
 
  (C)   Failure to Obtain Insurance     23  
 
  (D)   Condemnation     24  
 
  (E)   Waiver of Subrogation     24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page     9   Application of Insurance and
Condemnation Proceeds     24  
 
  (A)   Collection and Application of Insurance and Condemnation Proceeds
Generally     24  
 
  (B)   Advances of Escrowed Proceeds to LRC     25  
 
  (C)   Right of LRC to Receive and Apply Remaining Proceeds Below a Certain
Level     25  
 
  (D)   Special Provisions Applicable After the Term Expires or an Event of
Default     26  
 
  (E)   LRC’s Obligation to Restore     26  
 
  (F)   Takings of All or Substantially All of the Property on or after the
Completion Date     26  
 
                10   Additional Representations, Warranties and Covenants of LRC
Concerning the Property     27  
 
  (A)   Operation and Maintenance     27  
 
  (B)   Debts for Construction, Maintenance, Operation or Development     27  
 
  (C)   Repair, Maintenance, Alterations and Additions     27  
 
  (D)   Permitted Encumbrances     28  
 
  (E)   Books and Records Concerning the Property     28  
 
                11   Assignment and Subletting by LRC     28  
 
  (A)   BNPPLC’s Consent Required     28  
 
  (B)   Standard for BNPPLC’s Consent to Assignments and Certain Other Matters  
  29  
 
  (C)   Consent Not a Waiver     29  
 
                12   Assignment by BNPPLC     29  
 
  (A)   Restrictions on Transfers     29  
 
  (B)   Effect of Permitted Transfer or other Assignment by BNPPLC     30  
 
                13   BNPPLC’s Right to Enter and to Perform for LRC     30  
 
  (A)   Right to Enter     30  
 
  (B)   Performance for LRC     30  
 
                14   Remedies     30  
 
  (A)   Traditional Lease Remedies     30  
 
  (B)   Foreclosure Remedies     33  
 
  (C)   Enforceability     33  
 
  (D)   Remedies Cumulative     33  
 
                15   Default by BNPPLC     34  
 
                16   Quiet Enjoyment     34  
 
                17   Surrender Upon Termination     34  
 
                18   Holding Over by LRC     34  
 
                19   Proprietary Information and Confidentiality     35  
 
  (A)   Proprietary Information     35  
 
  (B)   Confidentiality     35  
 
                20   Recording Memorandum     36  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page  
 
                21   Independent Obligations Evidenced by Other Operative
Documents     36  

Exhibits and Schedules

      Exhibit A
Exhibit B   Legal Description
California Lien and Foreclosure Provisions

(iii)



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(LIVERMORE/ PARCEL 7)
     This LEASE AGREEMENT (LIVERMORE/ PARCEL 7) (this “Lease”), dated as of
December 18, 2007 (the “Effective Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and LAM RESEARCH
CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Lease, BNPPLC and LRC are
executing a Common Definitions and Provisions Agreement (Livermore/ Parcel 7)
dated as of the Effective Date (the “Common Definitions and Provisions
Agreement”), which by this reference is incorporated into and made a part of
this Lease for all purposes. As used in this Lease, capitalized terms defined in
the Common Definitions and Provisions Agreement and not otherwise defined in
this Lease are intended to have the respective meanings assigned to them in the
Common Definitions and Provisions Agreement.
     At the request of LRC and to facilitate the transactions contemplated in
the other Operative Documents, BNPPLC is acquiring the Land described in
Exhibit A and any existing improvements on the Land from KLA-Tencor Corporation
(the “Prior Owner”) contemporaneously with the execution of this Lease.
     In anticipation of BNPPLC’s acquisition of the Land and other property
described below, BNPPLC and LRC have reached agreement as to the terms and
conditions upon which BNPPLC is willing to lease to LRC the Land and any
existing Improvements and the Improvements to be constructed on the Land as
hereinafter provided, and by this Lease BNPPLC and LRC desire to evidence such
agreement.
GRANTING CLAUSES
     BNPPLC does hereby LEASE, DEMISE and LET unto LRC for the Term (as
hereinafter defined) all right, title and interest of BNPPLC, now owned or
hereafter acquired, in and to:
     (1) the Land, including all interests in the Land acquired by BNPPLC from
the Prior Owner;
     (2) any and all Improvements;
     (3) all easements and other rights appurtenant to the Land or to the
Improvements; and

 



--------------------------------------------------------------------------------



 



     (4) (A) any land lying within the right-of-way of any street, open or
proposed, adjoining the Land, (B) any sidewalks and alleys adjacent to the Land,
and (C) any strips and gores between the Land and any abutting land that is not
owned or being acquired by BNPPLC.
BNPPLC’s interest in all property described in clauses (1) through (4) above is
hereinafter referred to collectively as the “Real Property”.
     To the extent, but only to the extent, that assignable rights or interests
in, to or under the following have been or will be acquired by BNPPLC from the
Prior Owner as described in Paragraph 6 below, BNPPLC also hereby grants and
assigns to LRC for the term of this Lease the right to use and enjoy (and, in
the case of contract rights, to enforce) such rights or interests of BNPPLC:
     (a) any goods, equipment, furnishings, furniture and other tangible
personal property of whatever nature that are owned by BNPPLC and located on the
Real Property from time to time and all renewals or replacements of or
substitutions for any of the foregoing;
     (b) the benefits, if any, conferred upon the owner of the Real Property by
the Permitted Encumbrances; and
     (c) any permits, licenses, franchises, certificates, and other rights and
privileges against third parties related to the Real Property.
Such rights and interests of BNPPLC, whether now existing or hereafter arising,
are hereinafter collectively called the “Personal Property”. The Real Property
and the Personal Property (including any property described in Paragraph 6
below) are hereinafter sometimes collectively called the “Property.”
     However, the leasehold estate conveyed by this Lease and LRC’s rights
hereunder are expressly made subject and subordinate to the terms and conditions
of this Lease, to the matters listed in Exhibit B to the Closing Certificate
(including the Existing Space Leases, if any, which remain in effect upon the
commencement of the Term) and all other Permitted Encumbrances, and to any other
claims or encumbrances not constituting Liens Removable by BNPPLC.
     Without limiting the foregoing, it is understood that so long as LRC
continues to be entitled to possession of the Property pursuant to this Lease,
LRC’s possession will extend to and include (to the exclusion of BNPPLC) not
only the Improvements, but also the Land (subject only to BNPPLC’s limited right
of entry on and subject to the terms and conditions set forth in this Lease),
and LRC will be entitled to any benefits conferred upon the owner of the
Property by Permitted Encumbrances, including the right to receive and retain
rents as they become due under any Existing Space Leases which remain in effect
upon the commencement of the Term

 



--------------------------------------------------------------------------------



 



and to otherwise enforce any such Existing Space Leases during the Term of this
Lease. Accordingly, it is the intent of the parties that BNPPLC will not assume
or retain responsibility for the condition of the Land or the Improvements or
for any obligations undertaken by LRC under the Permitted Encumbrances after the
Term commences.
GENERAL TERMS AND CONDITIONS
     The Property is leased by BNPPLC to LRC and is accepted and is to be used
and possessed by LRC upon and subject to the following terms and conditions:
1 Term; Lease Obligations Deferred Until Completion of Initial Improvements;
Termination Prior to Lease Commencement.
     (A) Scheduled Term; Deferral of Obligations. The term of this Lease (the
“Term”) will commence on and include the Completion Date on which a Completion
Notice is given by LRC to BNPPLC, as is required by subparagraph 2(B) of the
Construction Agreement when LRC substantially completes the Construction
Project, unless this Lease is terminated before the Completion Date as provided
in subparagraph 1(B) or subparagraph 1(C).
     Unless extended as provided in subparagraph 1(D) or sooner terminated as
expressly provided in other provisions of this Lease, the Term will end on the
first Business Day of January, 2015.
     BNPPLC and LRC intend to be legally bound by this Lease when it is executed
by them. They also intend, however, that this Lease will not impose any payment
obligations upon either of them prior to the Completion Date. Accordingly,
neither LRC nor BNPPLC will have any obligation to make any payments under this
Lease until the Completion Date, and if this Lease terminates before the
Completion Date pursuant to subparagraph 1(B) or subparagraph 1(C), the Term
will never commence and neither party will have any obligation for payments by
reason of this Lease following the termination.
     Nothing in this subparagraph 1(A) nor any other provision of this Lease
will defer or terminate the rights and obligations of the parties under the
other Operative Documents. Unlike this Lease, the other Operative Documents may,
when executed, immediately impose payment obligations upon BNPPLC and LRC.
     (B) Option of BNPPLC to Terminate. BNPPLC will have the option to terminate
this Lease, which BNPPLC may exercise by notice to LRC, at any time after any
97-10/Meltdown Event or after BNPPLC’s receipt of a Pre-lease Force Majeure
Event Notice. Such option may be exercised by BNPPLC as it deems appropriate in
its sole and absolute discretion.
     (C) Automatic Termination. If LRC elects to accelerate the Designated Sale
Date (as
 
Lease Agreement (Livermore/ Parcel 7) — Page 3

 



--------------------------------------------------------------------------------



 



provided in the definition thereof in the Common Definitions and Provisions
Agreement) prior to the Completion Date, or if a Termination of LRC’s Work
occurs under and as provided in the Construction Agreement before the Completion
Date, then this Lease will terminate automatically before the Term begins.
     (D) Extension of the Term. The Term may be extended at the option of LRC
for up to two successive periods of five years each; provided, however, that
prior to each such extension the following conditions must have been satisfied:
(i) LRC must have delivered a notice of its election to exercise the option at
least one hundred eighty days prior to the end of the Term, and prior to the
commencement of any such extension BNPPLC and LRC must have agreed in writing
upon, and received the written consent and approval of BNPPLC’s Parent and all
Participants to, (a) a corresponding extension of the date specified in clause
(1) of the definition of Designated Sale Date in the Common Definitions and
Provisions Agreement, and (b) an adjustment to the Rent that LRC will be
required to pay during the extension, it being expected that the Rent for the
extension may be different than the Rent required for the original Term or any
prior extension, and it being understood that the Rent for any extension must in
all events be satisfactory to both BNPPLC and LRC, each in its sole and absolute
discretion; (ii) at the time of LRC’s exercise of its option to extend, no
Default has occurred and is continuing and no Default will result from the
extension; (iii) immediately prior to any such extension, this Lease must then
remain in effect; and (iv) if this Lease has been assigned by LRC, then LRC must
have executed a guaranty (or confirmed an existing guaranty, if applicable),
guaranteeing LRC’s assignee’s obligations under the Operative Documents
throughout such extended Term. With respect to the condition that BNPPLC and LRC
must have agreed upon the Rent required for any extension of the Term, neither
LRC nor BNPPLC is willing to submit itself to a risk of liability or loss of
rights hereunder for being judged unreasonable. Accordingly, LRC and BNPPLC will
each have sole and absolute discretion in making its determination, and both LRC
and BNPPLC hereby disclaim any obligation express or implied to be reasonable in
negotiating the Rent for any such extension. Similarly, it is understood that
BNPPLC’s Parent and all Participants will each have sole and absolute discretion
to give, or decline to give, consents and approvals required for any extension
of the Term, and none of them will have any obligation express or implied to be
reasonable in deciding whether to give such consents and approvals. Subject to
the changes to the Rent and satisfaction of the other conditions listed in this
subparagraph, if LRC exercises its option to extend the Term as provided in this
subparagraph, this Lease will continue in full force and effect, and the
leasehold estate hereby granted to LRC will continue without interruption and
without any loss of priority over other interests in or claims against the
Property that may be created or arise after the Effective Date and before the
extension.
2 Use and Condition of the Property.
     (A) Use. Subject to the Permitted Encumbrances, LRC may use and occupy the
Property during the Term, but only for the following purposes and other lawful
purposes
 
Lease Agreement (Livermore/ Parcel 7) — Page 4

 



--------------------------------------------------------------------------------



 



incidental thereto:
     (1) uses and operations related to LRC’s business as conducted as of the
Effective Date, including office, manufacturing and research and development;
and
     (2) other lawful purposes approved from time to time by BNPPLC, which
approval will not be unreasonably withheld after completion of the Construction
Project (it being understood, however, that BNPPLC’s withholding of such
approval will be reasonable if BNPPLC determines in good faith that giving the
approval may materially increase BNPPLC’s risk of liability for any existing or
future environmental problem).
The foregoing provisions of this subparagraph will not prevent a tenant under an
Existing Space Lease executed prior to the Effective Date from using the space
covered thereby for purposes expressly authorized by the terms and conditions of
such Existing Space Lease.
     (B) Condition of the Property. LRC acknowledges that it has carefully and
fully inspected the Property and accepts the Property in its present state, AS
IS, and without any representation or warranty, express or implied, as to the
condition of such property or as to the use which may be made thereof. LRC also
accepts the Property without any covenant, representation or warranty, express
or implied, by BNPPLC or its Affiliates regarding the title thereto or the
rights of any parties in possession of any part thereof, except as expressly set
forth in Paragraph 16. BNPPLC will not be responsible for any latent or other
defect or change of condition in the Land, Improvements or other Property or for
any violations with respect thereto of Applicable Laws. Further, BNPPLC will not
be required to furnish to LRC any facilities or services of any kind, including
water, phone, sewer, steam, heat, gas, air conditioning, electricity, light or
power.
     (C) Consideration for and Scope of Waiver. The provisions of subparagraph
2(B) have been negotiated by BNPPLC and LRC as being consistent with the Rent
payable under this Lease, and such provisions are intended to be a complete
exclusion and negation of any representations or warranties of BNPPLC or its
Affiliates, express or implied, with respect to the Property that may arise
pursuant to any law now or hereafter in effect or otherwise, except as expressly
set forth herein.
     However, such exclusion of representations and warranties by BNPPLC is not
intended to impair any representations or warranties made by other parties,
including any architects, engineers or contractors engaged to work on the
Construction Project, the benefit of which may
 
Lease Agreement (Livermore/ Parcel 7) — Page 5

 



--------------------------------------------------------------------------------



 



pass to LRC during the Term because of the definition of Personal Property and
Property above.
3 Rent.
     (A) Base Rent Generally. On each Base Rent Date through the end of the
Term, LRC must pay BNPPLC rent (“Base Rent”), calculated as provided below. Each
payment of Base Rent must be received by BNPPLC no later than 11:00 a.m.
(Central time) on the date it becomes due; if received after 11:00 a.m. (Central
time) it will be considered for purposes of this Lease as received on the next
following Business Day.
     (B) Calculation of and Due Dates for Base Rent. Payments of Base Rent will
be calculated and become due as follows:
     (1) Determination of Payment Due Dates Generally. For Base Rent Periods
subject to a LIBOR Election of six months, Base Rent will be payable in two
installments, with the first installment becoming due on the Base Rent Date that
occurs on the first Business Day of the third calendar month following the
commencement of such Base Rent Period, and with the second installment becoming
due on the Base Rent Date upon which the Base Rent Period ends. For all other
Base Rent Periods, Base Rent will be due in one installment on the Base Rent
Date upon which the Base Rent Period ends.
     (2) Special Adjustments to Base Rent Payment Dates and Periods.
Notwithstanding the foregoing, if LRC or any Applicable Purchaser purchases
BNPPLC’s interest in the Property pursuant to the Purchase Agreement, any
accrued unpaid Base Rent and all outstanding Additional Rent will be due on the
date of purchase in addition to the purchase price and other sums due to BNPPLC
under the Purchase Agreement.
     (3) Base Rent Formula. Each installment of Base Rent payable for any Base
Rent Period will equal the sum of:
     (a) the product of:

  •   the difference computed by subtracting Losses (if any) that BNPPLC
suffered or incurred prior to the Term and that qualify as Pre-lease Force
Majeure Losses, from the Lease Balance on the first day of such Base Rent
Period, times     •   the Collateral Percentage for such Base Rent Period (which
is expected to be 100% unless the parties agree to a reduction by a written
amendment of the Pledge

 
Lease Agreement (Livermore/ Parcel 7) — Page 6

 



--------------------------------------------------------------------------------



 



      Agreement), times     •   the sum of (a) the Secured Spread for such Base
Rent Period, plus (b) LIBOR for such Base Rent Period, times     •   the number
of days in such Base Rent Period from the preceding Base Rent Date to the Base
Rent Date upon which such period ends, divided by     •   three hundred sixty,
plus

     (b) the product of:

  •   the difference computed by subtracting Losses (if any) that BNPPLC
suffered or incurred prior to the Term and that qualify as Pre-lease Force
Majeure Losses, from the Lease Balance on the first day of such Base Rent
Period, times     •   100% minus the Collateral Percentage for such Base Rent
Period, times     •   the sum of (a) the Unsecured Spread for such Base Rent
Period, plus (b) LIBOR for such Base Rent Period, times     •   the number of
days in such Base Rent Period from the preceding Base Rent Date to the Base Rent
Date upon which such period ends, divided by     •   three hundred sixty.

Assume, only for the purpose of illustration: that as of the first day of a Base
Rent Period the Lease Balance is $10,000,000; that no Pre-lease Force Majeure
Losses have occurred; that LIBOR for such Base Rent Period equals 4%; that the
Secured Spread for such period is forty basis points (40/100 of 1%); that the
Unsecured Spread for such period is one hundred basis points (100/100 of 1%);
that the Collateral Percentage is 100%; and that such Base Rent Period contains
exactly thirty days. Under such assumptions, Base Rent for the hypothetical Base
Rent Period will equal:
{$10,000,000 x (100% x [0.40% + 4%]) x 30/360} +
{$10,000,000 x ( [100% - 100%] x [1% + 4%]) x 30/360} =
$36,666
 
Lease Agreement (Livermore/ Parcel 7) — Page 7

 



--------------------------------------------------------------------------------



 



     (C) Additional Rent. All amounts which LRC is required to pay to or on
behalf of BNPPLC pursuant to this Lease, together with every charge, premium,
interest and cost set forth herein which may be added for nonpayment or late
payment thereof, will constitute rent (all such amounts, other than Base Rent,
are herein called “Additional Rent”; and, collectively, Base Rent and Additional
Rent are herein sometimes called “Rent”). It is understood, however, that
neither “Additional Rent” nor “Rent,” as such terms are used in this Lease, will
include any Supplemental Payment required by the Purchase Agreement.
     (D) Administrative Fees. In addition to other amounts payable by LRC
hereunder, on or before each anniversary of the Effective Date after the
Completion Date and prior to the Designated Sale Date, LRC must pay BNPPLC an
annual administrative fee (an “Administrative Fee”) in the amount confirmed by
the Closing Letter. Each payment of an Administrative Fee will represent
Additional Rent for the first Base Rent Period during which it first becomes
due.
     (E) No Demand or Setoff. Except as expressly provided herein, LRC must pay
all Rent without notice or demand and without counterclaim, deduction, setoff or
defense.
     (F) Default Interest and Order of Application. All Rent will bear interest,
if not paid when first due, at the Default Rate in effect from time to time from
the date due until paid; provided, that nothing herein contained will be
construed as permitting the charging or collection of interest at a rate
exceeding the maximum rate permitted under Applicable Laws. BNPPLC may apply any
amounts paid by or on behalf of LRC against any Rent then past due in the order
the same became due or in such other order as BNPPLC elects.
4 Nature of this Agreement.
     (A) “Net” Lease Generally. Subject only to the exceptions listed in
subparagraph 5(D) below, it is the intention of BNPPLC and LRC that Base Rent
and other payments herein specified will be absolutely net to BNPPLC and that
LRC must pay all costs, expenses and obligations of every kind relating to the
Property or this Lease which may arise or become due. Further, it is understood
that all amounts payable by LRC to BNPPLC under this Lease and the other
Operative Documents are expressed as minimum payments to be made net of any
deduction or withholding required under any Applicable Laws.
     (B) No Termination. Except as expressly provided in this Lease itself, this
Lease will not terminate, nor will LRC have any right to terminate this Lease,
nor will LRC be entitled to any abatement of or setoff against the Rent, nor
will the obligations of LRC under this Lease be excused, for any reason
whatsoever, including any of the following: (i) any damage to or the destruction
of all or any part of the Property from whatever cause, (ii) the taking of the
Property
 
Lease Agreement (Livermore/ Parcel 7) — Page 8

 



--------------------------------------------------------------------------------



 



or any portion thereof by eminent domain or otherwise for any reason, (iii) the
prohibition, limitation or restriction of LRC’s use or development of all or any
portion of the Property or any interference with such use by governmental action
or otherwise, (iv) any eviction of LRC or of anyone claiming through or under
LRC, (v) any default or breach on the part of BNPPLC under this Lease or any of
the other Operative Documents or any other agreement to which BNPPLC and LRC are
parties, (vi) the inadequacy in any way whatsoever of the design, construction,
assembly or installation of any improvements, fixtures or tangible personal
property included in the Property (it being understood that BNPPLC has not made,
does not make and will not make any representation express or implied as to the
adequacy thereof), (vii) any latent or other defect in the Property or any
change in the condition thereof or the existence with respect to the Property of
any violations of Applicable Laws, (viii) LRC’s ownership of any interest in the
Property, (ix) any breach of an Existing Space Lease by the tenant thereunder,
or (x) any other cause, whether similar or dissimilar to the foregoing, any
existing or future law to the contrary notwithstanding. It is the intention of
the parties hereto that the obligations of LRC hereunder be separate and
independent of the covenants and agreements of BNPPLC, that Base Rent and all
other sums payable by LRC hereunder continue to be payable in all events and
that the obligations of LRC hereunder continue unaffected, unless the
requirement to pay or perform the same have been terminated or limited pursuant
to an express provision of this Lease. Without limiting the foregoing, LRC
waives to the extent permitted by Applicable Laws, except as otherwise expressly
provided herein, all rights to which LRC may now or hereafter be entitled by law
(including any such rights arising because of any “warranty of suitability” or
other warranties implied as a matter of law) (i) to quit, terminate or surrender
this Lease or the Property or any part thereof or (ii) to any abatement,
suspension, deferment or reduction of the Rent.
     (C) Characterization of this Lease.
     (1) Both LRC and BNPPLC intend that (a) for the purposes of determining the
proper accounting for this Lease by LRC, BNPPLC will be treated as the owner and
landlord of the Property and LRC will be treated as the tenant of the Property,
and (b) for income tax purposes and real estate, commercial law (including
bankruptcy) and regulatory purposes, (i) this Lease and the other Operative
Documents will be treated as a financing arrangement, (ii) BNPPLC will be deemed
a lender making loans to LRC in the principal amount equal to the Lease Balance,
which loans are secured by the Property, and (iii) LRC will be treated as the
owner of the Property and will be entitled to all tax benefits available to the
owner of the Property. Consistent with such intent, by the provisions set forth
in the attached Exhibit B, LRC is granting to BNPPLC a lien upon and mortgaging
and warranting title to the Land and the Improvements and all rights, titles and
interests of LRC in and to other Property, WITH POWER OF SALE, to secure all
obligations (monetary or otherwise) of LRC arising under or in connection with
any of the Operative Documents. Without limiting the generality of the
foregoing,
 
Lease Agreement (Livermore/ Parcel 7) — Page 9

 



--------------------------------------------------------------------------------



 



LRC and BNPPLC desire that their intent as set forth in this subparagraph be
given effect both in the context of any bankruptcy, insolvency or receivership
proceedings concerning LRC or BNPPLC and in other contexts. Accordingly, LRC and
BNPPLC expect that in the event of any bankruptcy, insolvency or receivership
proceedings affecting LRC or BNPPLC or any enforcement or collection actions
arising out of such proceedings, the transactions evidenced by this Lease and
the other Operative Documents will be characterized and treated as loans made to
LRC by BNPPLC, secured by the Property.
     (2) Notwithstanding the foregoing, LRC acknowledges and agrees that none of
BNPPLC or the other Interested Parties has made, or will be deemed to have made,
in the Operative Documents or otherwise, any representations or warranties
concerning how this Lease and the other Operative Documents will be
characterized or treated under applicable accounting rules, income tax,
regulatory, commercial or real estate law, bankruptcy, insolvency or
receivership law or any other rules or requirements concerning the tax,
accounting or legal characteristics of the Operative Documents. LRC further
acknowledges and agrees that it is sophisticated and knowledgeable regarding all
such matters and that it has, as it deemed appropriate, obtained from and relied
upon its own professional accountants, counsel and other advisors for such tax,
accounting and legal advice concerning the Operative Documents.
     (3) In any event, LRC will be required by subparagraph 5(C) below to
indemnify and hold harmless BNPPLC and other Interested Parties from and against
all additional taxes that may arise or become due because of any refusal of
taxing authorities to recognize and give effect to the intention of the parties
as set forth in subparagraph 4(C)(1) (“Unexpected Recharacterization Taxes”),
including any additional income or capital gain tax that may become due because
of payments to BNPPLC of the purchase price upon any sale under the Purchase
Agreement resulting from any insistence of such taxing authorities that BNPPLC
be treated as the “true owner” of the Property for tax purposes (a “Forced
Recharacterization”); provided, however, LRC will not be required to pay or
reimburse Unexpected Recharacterization Taxes to the extent that they are, in
any given tax year, eliminated or offset by actual savings to BNPPLC because of
additional depreciation deductions or other tax benefits available to BNPPLC in
the same year only by reason of the Forced Recharacterization.
5 Payment of Executory Costs and Losses Related to the Property.
     (A) Local Impositions. Subject only to the exceptions listed in
subparagraph 5(D) below, LRC must pay or cause to be paid prior to delinquency
all Local Impositions. If requested by BNPPLC from time to time, LRC must
furnish BNPPLC with receipts or other appropriate evidence showing payment of
all Local Impositions at least ten days prior to the applicable delinquency date
therefor.
 
Lease Agreement (Livermore/ Parcel 7) — Page 10

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, LRC may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted Local
Imposition, and pending such contest LRC will not be deemed in default under any
of the provisions of this Lease because of the Local Imposition if (1) LRC
diligently prosecutes such contest to completion in a manner reasonably
satisfactory to BNPPLC, and (2) LRC causes to be paid any amount adjudged by a
court of competent jurisdiction to be due, with all costs, penalties and
interest thereon, promptly after such judgment becomes final; provided, however,
in any event each such contest must be concluded and the contested Local
Impositions must be paid by LRC prior to the earliest of (i) the date that any
criminal prosecution is instituted or overtly threatened against BNPPLC or its
directors, officers or employees because of the nonpayment thereof or (ii) the
date any writ or order is issued under which any property owned or leased by
BNPPLC (including the Property) may be seized or sold or any other action is
taken or overtly threatened against BNPPLC or against any property owned or
leased by BNPPLC because of the nonpayment thereof, or (iii) any Designated Sale
Date upon which, for any reason, LRC or an Affiliate of LRC or any Applicable
Purchaser does not purchase BNPPLC’s interest in the Property pursuant to the
Purchase Agreement for a price (when taken together with any Supplemental
Payment paid by LRC pursuant to the Purchase Agreement, in the case of a
purchase by an Applicable Purchaser) equal to the Break Even Price.
     (B) Increased Costs; Capital Adequacy Charges. Subject only to the
exceptions listed in subparagraph 5(D) below:
     (1) If there is any increase in the cost to BNPPLC’s Parent or any
Participant (or their respective Affiliates) of agreeing to make or making,
funding or maintaining advances to BNPPLC in connection with the Property
because of any Banking Rules Change, then LRC must from time to time (after
receipt of a request from BNPPLC’s Parent or the Participant as provided below)
pay to BNPPLC for the account of BNPPLC’s Parent or the Participant, as the case
may be, additional amounts sufficient to compensate BNPPLC’s Parent or the
Participant (or their respective Affiliates) for such increased cost. A
certificate as to the amount of such increased cost, submitted to BNPPLC and LRC
by BNPPLC’s Parent or the Participant, will be conclusive and binding upon LRC,
absent clear and demonstrable error.
     (2) BNPPLC’s Parent or any Participant may demand additional payments
(“Capital Adequacy Charges”) if BNPPLC’s Parent or the Participant determines
that any Banking Rules Change affects the amount of capital to be maintained by
it or its Affiliates and that the amount of such capital is increased by or
based upon the existence of advances made or to be made to or for BNPPLC to
permit BNPPLC to maintain BNPPLC’s investment in the Property. To the extent
that BNPPLC’s Parent or such Participant, as the case may be, provides a
certificate or notice to BNPPLC and to LRC
 
Lease Agreement (Livermore/ Parcel 7) — Page 11

 



--------------------------------------------------------------------------------



 



demanding Capital Adequacy Charges as compensation for the additional capital
requirements reasonably allocable to such investment or advances, LRC must pay
to BNPPLC for the account of BNPPLC’s Parent or such Participant the amount so
demanded; provided, however, such certificate or notice must set forth the
nature of the occurrence giving rise to such demand, the amount of the Capital
Adequacy Charge to be paid, and the method by which such amount was determined.
Any such certificate or notice will conclusive and binding upon LRC, absent
clear and demonstrable error. In determining the amount of any Capital Adequacy
Charges, BNPPLC’s Parent or any Participant may use any reasonable averaging and
attribution method, applied on a non-discriminatory basis.
     (3) Notwithstanding the foregoing provisions of this subparagraph 5(B), LRC
will not be obligated to pay any claim for compensation pursuant to this
subparagraph 5(B) that arises or accrues (a) as a result of any change in the
rating assigned to BNPPLC’s Parent or any Participant (or their respective
Affiliates) making the claim by rating agencies or bank regulators in regard to
BNPPLC’s Parent’s or such Participant’s (or their respective Affiliates’)
creditworthiness, record keeping or failure to comply with Applicable
Laws(including U.S. banking regulations applicable to subsidiaries of a bank
holding company), or (b) more than nine months prior to the date LRC is notified
of the intent of BNPPLC’s Parent or such Participant to make a claim for such
charges; provided, that if the Banking Rules Change which results in a claim for
compensation is retroactive, then the nine month period will be extended to
include the period of the retroactive effect of such Banking Rules Change.
Further, BNPPLC will cause BNPPLC’s Parent to use, and will ask any Participant
to use, commercially reasonable efforts to reduce or eliminate any claim for
compensation pursuant to this subparagraph 5(B), including a change in the
office of BNPPLC’s Parent or the Participant, as the case may be, through which
it provides and maintains Funding Advances if such change will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of BNPPLC’s Parent or such Participant, be otherwise disadvantageous to
it. Nothing in this subparagraph will be construed to require BNPPLC’s Parent or
any Participant to create any new office through which to make or maintain
Funding Advances.
     (4) Any amount required to be paid by LRC under this subparagraph 5(B) will
be due ten Business Days after a notice requesting such payment is received by
LRC from BNPPLC’s Parent or a Participant, as applicable.
     (C) LRC’s Payment of Other Losses; General Indemnification. Subject only to
the exceptions listed in subparagraph 5(D) below:
     (1) Agreement to Indemnify. As directed by BNPPLC, LRC must pay,
 
Lease Agreement (Livermore/ Parcel 7) — Page 12

 



--------------------------------------------------------------------------------



 



reimburse, indemnify, defend, protect and hold harmless BNPPLC and all other
Interested Parties from and against all Losses (including Environmental Losses)
asserted against or incurred or suffered by any of them at any time and from
time to time by reason of, in connection with, arising out of, or in any way
related to the following:

  •   the ownership or alleged ownership of any interest in the Property or the
Rent;     •   the purchase, design, construction, preparation, installation,
inspection, delivery, non-delivery, acceptance, rejection, possession, use,
operation, maintenance, management, rental, lease, sublease, repossession,
condition (including defects, whether or not discoverable), destruction, repair,
alteration, modification, restoration, addition or substitution, storage,
transfer of title, redelivery, return, sale or other disposition of all or any
part of or interest in the Property;     •   the imposition of any Lien (or
incurring of any liability to refund or pay over any amount as a result of any
Lien) against all or any part of or interest in the Property;     •   any
failure of the Property or LRC itself to comply with Applicable Laws;     •  
Existing Space Leases or other Permitted Encumbrances or any violation thereof;
    •   Hazardous Substance Activities, including those occurring prior to the
Term;     •   the enforcement of the Operative Documents;     •   the making or
maintenance of Funding Advances;     •   the breach by LRC of this Lease, any
other Operative Document or any other document executed by LRC pursuant to or in
connection with any Operative Document; or     •   any bodily or personal injury
or death or property damage occurring in or upon or in the vicinity of the
Property through any cause whatsoever.

 
Lease Agreement (Livermore/ Parcel 7) — Page 13

 



--------------------------------------------------------------------------------



 



LRC’s obligations under this indemnity will apply whether or not any Interested
Party is also indemnified as to the applicable Loss by another Interested Party
and whether or not the Loss arises or accrues because of any condition of the
Property or other circumstance concerning the Property prior to the Effective
Date.
Further, in the event, for income tax purposes, an Interested Party must include
in its taxable income any payment or reimbursement from LRC which is required by
this indemnity (in this provision, the “Original Indemnity Payment”), and yet
the Interested Party is not entitled during the same taxable year to a
corresponding and equal deduction from its taxable income for the Loss paid or
reimbursed by such Original Indemnity Payment (in this provision, the
“Corresponding Loss”), then LRC must also pay to such Interested Party on demand
the additional amount (in this provision, the “Additional Indemnity Payment”)
needed to gross up the Original Indemnity Payment for any and all resulting
additional income taxes. That is, LRC must pay the minimum Additional Indemnity
Payment needed so that the Corresponding Loss (computed net of the reduction, if
any, of the Interested Party’s income taxes because of credits or deductions
that are attributable to the Interested Party’s payment or deemed payment of the
Corresponding Loss and that are recognized for tax purposes in the same taxable
year during which the Interested Party must recognize the Original Indemnity
Payment as income) will not exceed the difference computed by subtracting
(i) all income taxes (determined for this purpose based on the highest marginal
income tax rates charged to corporations by federal, state and local tax
authorities, as applicable, for the relevant period or periods) imposed because
of the receipt or constructive receipt of the Original Indemnity Payment and the
Additional Indemnity Payment, from (ii) the sum of the Original Indemnity
Payment and the Additional Indemnity Payment. (With regard to any payment or
reimbursement of an Original Indemnity Payment, “After Tax Basis” means that
such payment or reimbursement is or will be made together with the additional
amount needed to gross up such Original Indemnity Payment as described in this
provision.)
     (2) Scope of Indemnities and Releases. Every indemnity and release provided
in this Lease and the other Operative Documents for the benefit of BNPPLC or
other Interested Parties, including the indemnity set forth in subparagraph
5(C)(1), will apply even if and when the subject matter of the indemnity or
release arises out of or results from the negligence or strict liability of
BNPPLC or any other Interested Party. Further, all such indemnities and releases
will apply even if insurance obtained by LRC or required of LRC by this Lease or
the other Operative
 
Lease Agreement (Livermore/ Parcel 7) — Page 14

 



--------------------------------------------------------------------------------



 



Documents is not adequate to cover Losses against or for which the indemnities
and releases are provided. (However, LRC’s liability for any failure to obtain
insurance required by this Lease or the other Operative Documents will not be
limited to Losses against which indemnities are provided, it being understood
that the parties have agreed upon insurance requirements for reasons that extend
beyond providing a source of payment for Losses against which BNPPLC and other
Interested Parties may be indemnified by LRC.)
     (3) Nonexclusive List of Costs Covered by Indemnity. Costs and expenses for
which LRC is responsible on an After Tax Basis pursuant to this subparagraph
5(C) will include all of the following, except to the extent that the following
are included in the Initial Advance or in the calculation of any Break Even
Price or Make Whole Amount paid to BNPPLC pursuant to the Purchase Agreement:

  •   appraisal fees;     •   Uniform Commercial Code search fees;     •  
filing and recording fees;     •   inspection fees and expenses;     •  
brokerage fees and commissions;     •   survey fees;     •   title policy
premiums and escrow fees;     •   any Breakage Costs;     •   Attorneys’ Fees
incurred by BNPPLC with respect to the drafting, negotiation, administration or
enforcement of this Lease or the other Operative Documents; and     •   all
taxes (except Excluded Taxes) related to the Property or to the transactions
contemplated in the Operative Documents.

     (4) Defense and Settlement of Indemnified Claims.
     (a) By notice to LRC BNPPLC may direct LRC to assume on behalf of BNPPLC or
any other Interested Party and to conduct with due diligence and in good faith
the defense of and the response to any claim, proceeding or
 
Lease Agreement (Livermore/ Parcel 7) — Page 15

 



--------------------------------------------------------------------------------



 



investigation included in or concerning any Loss for which LRC is responsible
pursuant to subparagraph 5(C)(1). LRC must promptly comply with any such
direction using counsel selected by LRC and reasonably satisfactory to BNPPLC to
represent BNPPLC or the applicable Interested Party. In the event LRC fails to
promptly comply with any such direction from BNPPLC, BNPPLC or any other
affected Interested Party may contest or settle the claim, proceeding or
investigation using counsel of its own selection at LRC’s expense.
     (b) Also, although subparagraph 5(D)(3) will apply to tort claims asserted
against any Interested Party related to the Property, the right of an Interested
Party to be indemnified pursuant to this subparagraph 5(C) for taxes or other
payments made to satisfy governmental requirements (“Government Mandated
Payments”) will not be conditioned in any way upon LRC having consented to or
approved of, or having been provided with an opportunity to defend against or
contest, such Government Mandated Payments.
     (5) Payments Due. Any amount to be paid by LRC under this subparagraph 5(C)
will be due ten Business Days after a notice requesting such payment is given to
LRC, subject to any applicable contest rights expressly granted to LRC by other
provisions of this Lease.
     (6) Survival. LRC’s obligations under this subparagraph 5(C) will survive
the termination or expiration of this Lease with respect to Losses suffered by
any Interested Party on or prior to, or by reason of any actual or alleged
occurrence or circumstances on or prior to, the later of the dates upon which
(a) this Lease terminates or expires, or (b) LRC surrenders possession and
control of the Property.
     (D) Exceptions and Qualifications to Indemnities.
     (1) Exceptions. BNPPLC acknowledges and agrees that nothing in Paragraph 4
or the preceding subparagraphs of this Paragraph 5 will be construed to require
LRC to pay or reimburse:

  •   Excluded Taxes; or     •   Losses incurred or suffered by any Interested
Party to the extent proximately caused by (and attributed by any applicable
principles of comparative fault to) the Established Misconduct of that
Interested Party; or     •   Losses that result from any Liens Removable by
BNPPLC; or

 
Lease Agreement (Livermore/ Parcel 7) — Page 16

 



--------------------------------------------------------------------------------



 



  •   Local Impositions or other Losses contested, if and so long as they are
contested, by LRC in accordance with any of the provisions of this Lease or
other Operative Documents which expressly authorize such contests; or     •  
Losses incurred or suffered by any of the Participants in connection with the
negotiation or execution of the Participation Agreement (or supplements making
them parties thereto) or in connection with any due diligence Participants may
undertake before entering into the Participation Agreement; or     •  
transaction expenses or other Losses caused by or necessary to accomplish any
conveyance by BNPPLC to BNPPLC’s Parent or a Qualified Affiliate which
constitutes a Permitted Transfer only by reason of clause (4) of the definition
of Permitted Transfer in the Common Definitions and Provisions Agreement .

     (2) Notice of Claims. If an Interested Party receives a written notice of a
claim for taxes or a claim alleging a tort or other unlawful conduct that the
Interested Party believes is covered by the indemnity in subparagraph 5(C)(1),
then such Interested Party will be expected to promptly furnish a copy of such
notice to LRC. The failure to so provide a copy of the notice will not excuse
LRC from its obligations under subparagraph 5(C)(1); except that if such failure
continues for more than fifteen Business Days after the notice is received by
such Interested Party and LRC is unaware of the matters described in the notice,
with the result that LRC is unable to assert defenses or to take other actions
which could minimize its obligations, then LRC will be excused from its
obligation to indemnify such Interested Party (and any Affiliate of such
Interested Party) against Losses, if any, which would not have been incurred or
suffered but for such failure. For example, if BNPPLC fails to provide LRC with
a copy of a notice of an overdue tax obligation covered by the indemnity set out
in subparagraph 5(C)(1) and LRC is not otherwise already aware of such
obligation, and if as a result of such failure BNPPLC becomes liable for
penalties, interest and other additional costs covered by the indemnity in
excess of the penalties, interest and costs that would have accrued if LRC had
been promptly provided with a copy of the notice, then LRC will be excused from
any obligation to BNPPLC (or any Affiliate of BNPPLC) to pay such excess
penalties, interest or other costs attributable to such delay.
     (3) Settlements Without the Prior Consent of LRC.
     (a) Except as otherwise provided in subparagraph 5(D)(3)(b), if any
 
Lease Agreement (Livermore/ Parcel 7) — Page 17

 



--------------------------------------------------------------------------------



 



Interested Party settles any tort claim for which it is entitled to be
indemnified by LRC without LRC’s consent (which consent will not be unreasonably
withheld), then LRC may, by notice given to the Interested Party no later than
ten Business Days after LRC is notified of the settlement, elect to pay
Reasonable Settlement Costs to the Interested Party in lieu of a payment or
reimbursement of actual settlement costs. (With respect to any tort claim
asserted against an Interested Party, “Reasonable Settlement Costs” means the
maximum amount that a prudent Person in the position of the Interested Party,
but able to pay any amount, might reasonably agree to pay to settle the tort
claim, taking into account the nature and amount of the claim, the relevant
facts and circumstances known to such Interested Party at the time of settlement
and the additional Attorneys Fees’ and other costs of defending the claim which
could be anticipated but for the settlement.) After making an election to pay
Reasonable Settlement Costs with regard to a particular tort claim and a
particular Interested Party, LRC will have no right to rescind or revoke the
election, despite any subsequent determination that Reasonable Settlement Costs
exceed actual settlement costs.
     (b) Notwithstanding the foregoing, LRC will have no right to elect to pay
Reasonable Settlement Costs in lieu of actual settlement costs if an Interested
Party settles claims without LRC’s consent at any time when an Event of Default
has occurred and is continuing or after a failure by LRC to conduct with due
diligence and in good faith the defense of and the response to any claim,
proceeding or investigation as provided in subparagraph 5(C)(4)(a).
     (c) Except as provided in this subparagraph 5(D)(3), no settlement by any
Interested Party of any claim made against it will excuse LRC from any
obligation to indemnify the Interested Party against the settlement costs or
other Losses suffered by reason of, in connection with, arising out of, or in
any way related to such claim.
     (4) Defense of Tax Claims. This Lease does not grant to LRC any right to
control the defense of or contest any tax claim for which an Interested Party
may have a right to indemnity under subparagraph 5(C), other than the right to
contest Local Impositions as provided in subparagraph 5(A), nor does this Lease
grant to LRC the right to inspect the income tax returns, books or records of
any Interested Party. Nevertheless, if a tax claim is asserted against BNPPLC
for which it is entitled to be indemnified pursuant to subparagraph 5(C), BNPPLC
will consider in good faith any defenses and strategies proposed by LRC with
regard to such claim. Further, if any such tax claim is asserted against BNPPLC
which involves assertions that apply not only to the transactions contemplated
by this Lease, but also to other similar transactions in which BNPPLC has
participated, then BNPPLC will not settle the claim on a basis that results
 
Lease Agreement (Livermore/ Parcel 7) — Page 18

 



--------------------------------------------------------------------------------



 



in a disproportionately greater tax burden with respect to the transactions
contemplated herein than with respect to such other similar transactions. For
example, if taxing authorities assert that both this Lease and other comparable
lease agreements made by BNPPLC are not financing arrangements as intended by
the parties thereto, and on the basis of such assertions the taxing authorities
claim that BNPPLC owes income taxes which are not Excluded Taxes, then BNPPLC
will not settle the claim in a manner that would cause LRC’s liability under
subparagraph 5(C) to be disproportionately greater than the indemnity obligation
of another similarly situated tenant of BNPPLC under another lease agreement
with an indemnity provision comparable to subparagraph 5(C). Also, BNPPLC will
not grant to another tenant the right to dictate to BNPPLC the tax position
BNPPLC must take in regard to the Property or the Operative Documents, except
that BNPPLC may include provisions comparable to the foregoing in other leases
to assure other tenants against a disproportionately greater burden than LRC
will bear in regard to any settlement of a tax claim by BNPPLC.
     (E) Collection on Behalf of Participants. BNPPLC may, on behalf of any
Participant or its Affiliates, collect any amount that becomes due from LRC to
such Participant or its Affiliates pursuant to subparagraph 5(B) or 5(C), in
which case BNPPLC will be obligated to such Participant in respect of the
collected amount as provided in the Participation Agreement. Alternatively, as
provided in the Participation Agreement, BNPPLC may assign the right to collect
any such amount to such Participant, in which case the Participant will be
entitled to collect the same directly from LRC without in any way impairing or
affecting BNPPLC’s rights to collect other amounts from LRC under this Lease or
the other Operative Documents.
6 Items Included in the Property. The Land and all Improvements on the Land from
time to time will be included in the “Property” covered by this Lease. Further,
as provided in the Construction Agreement, to the extent heretofore or hereafter
acquired by LRC (in whole or in part) with any portion of the Initial Advance or
with any Construction Advances or with other funds for which LRC receives
reimbursement from the Initial Advance or Construction Advances, all
furnishings, furniture, chattels, permits, licenses, franchises, certificates
and other personal property of whatever nature will be deemed to have been
acquired on behalf of BNPPLC by LRC and will constitute “Property” covered by
this Lease, as will all renewals or replacements of or substitutions for any
such Property. Upon request of BNPPLC, LRC will deliver to BNPPLC an inventory
describing all significant items of Personal Property (and, in the case of
tangible personal property, showing the make, model, serial number and location
thereof), with a certification by LRC that such inventory is true and complete
and that all items specified in the inventory are covered by this Lease free and
clear of any Lien other than the Permitted Encumbrances or Liens Removable by
BNPPLC.
7 Environmental.
 
Lease Agreement (Livermore/ Parcel 7) — Page 19

 



--------------------------------------------------------------------------------



 



     (A) Environmental Covenants by LRC.
          (1) LRC will not conduct or permit others to conduct Hazardous
Substance Activities on the Property, except Permitted Hazardous Substance Use
and Remedial Work.
          (2) LRC will not discharge or permit the discharge of anything
(including Permitted Hazardous Substances) on or from the Property that would
require any permit under applicable Environmental Laws, other than (i) storm
water runoff, (ii) waste water discharges through a publicly owned treatment
works, (iii) discharges that are a necessary part of any Remedial Work, and
(iv) other similar discharges consistent with the definition of Permitted
Hazardous Substance Use which do not significantly increase the risk of
Environmental Losses to BNPPLC, in each case in compliance with Environmental
Laws.
          (3) Following any discovery that Remedial Work is required by
Environmental Laws or is otherwise reasonably believed by BNPPLC to be required,
LRC must promptly perform and diligently and continuously pursue such Remedial
Work.
          (4) If requested by BNPPLC in connection with any Remedial Work
required by this subparagraph, LRC must retain environmental consultants
reasonably acceptable to BNPPLC to evaluate any significant new information
generated during LRC’s implementation of the Remedial Work and to discuss with
LRC whether such new information indicates the need for any additional measures
that LRC should take to protect the health and safety of persons (including
employees, contractors and subcontractors and their employees) or to protect the
environment. LRC must implement any such additional measures to the extent
required with respect to the Property by Environmental Laws or otherwise
reasonably believed by BNPPLC to be required.
     (B) Right of BNPPLC to do Remedial Work Not Performed by LRC. If LRC’s
failure to perform any Remedial Work required as provided in subparagraph 7(A)
continues beyond the Environmental Cure Period (as defined below), BNPPLC may,
in addition to any other remedies available to it, conduct all or any part of
the Remedial Work. To the extent that Remedial Work is done by BNPPLC pursuant
to the preceding sentence (including any removal of Hazardous Substances), the
cost thereof will be a demand obligation owing by LRC to BNPPLC. As used in this
subparagraph, “Environmental Cure Period” means the period ending on the
earliest of: (1) ninety days after LRC is notified of the breach which must be
cured within such period, (2) the date that any writ or order is issued for the
levy or sale of any property owned by BNPPLC (including the Property) because of
such breach, (3) the date that any criminal action is instituted or overtly
threatened against BNPPLC or any of its directors, officers or employees because
of
 
Lease Agreement (Livermore/ Parcel 7) — Page 20

 



--------------------------------------------------------------------------------



 



such breach, or (4) any Designated Sale Date upon which, for any reason, LRC or
an Affiliate of LRC or any Applicable Purchaser does not purchase BNPPLC’s
interest in the Property pursuant to the Purchase Agreement for a net price to
BNPPLC (when taken together with any Supplemental Payment paid by LRC pursuant
to the Purchase Agreement, in the case of a purchase by an Applicable Purchaser)
equal to the Break Even Price.
     (C) Environmental Inspections and Reviews. BNPPLC reserves the right to
retain environmental consultants to review any report prepared by LRC or to
conduct BNPPLC’s own investigation to confirm whether LRC is complying with the
requirements of this Paragraph 7. LRC grants to BNPPLC and to BNPPLC’s agents,
employees, consultants and contractors the right to enter upon the Property
during reasonable hours and after reasonable notice to inspect the Property and
to perform such tests as BNPPLC deems reasonably necessary or appropriate to
review or investigate Hazardous Substances in, on, under or about the Property
or any discharge or reasonably suspected discharge of Hazardous Substances into
groundwater or surface water from the Property. LRC must promptly reimburse
BNPPLC for the fees of its environmental consultants and the costs of any such
inspections and tests. Without limiting the foregoing, BNPPLC will be entitled
to reimbursement for the fees of any consultant engaged as provided in this
subparagraph or for the costs of any inspections or test undertaken as provided
in this subparagraph if BNPPLC engages the consultant or orders the inspections
or tests in any of the following circumstances: (1) an Event of Default has
occurred and is continuing at the time of such engagement, tests or inspections;
(2) LRC has not exercised the Purchase Option and BNPPLC has retained the
consultant to establish the condition of the Property prior to any conveyance
thereof pursuant to the Purchase Agreement or to the expiration of this Lease;
(3) BNPPLC has retained the consultant to satisfy any regulatory requirements
applicable to BNPPLC or its Affiliates; (4) BNPPLC has retained the consultant
because it has reason to believe, and does in good faith believe, that a
significant violation of Environmental Laws concerning the Property has
occurred; or (5) BNPPLC has retained the consultant because BNPPLC has been
notified of a possible violation of Environmental Laws concerning the Property
by any Governmental Authority having jurisdiction.
     (D) Communications Regarding Environmental Matters.
     (1) LRC must promptly advise BNPPLC of (i) any discovery known to LRC of
any event or circumstance which would render any representations of LRC in any
of the Operative Documents concerning environmental matters materially
inaccurate or misleading if made at the time of such discovery, (ii) any
Remedial Work (or change in Remedial Work) required or undertaken by LRC or its
Affiliates in response to any (A) discovery of any Hazardous Substances on,
under or about the Property other than Permitted Hazardous Substances or (B) any
claim for damages resulting from Hazardous Substance Activities, (iii) any
discovery known to LRC of any occurrence or condition on any real property
adjoining or in the vicinity of the Property which would or could
 
Lease Agreement (Livermore/ Parcel 7) — Page 21

 



--------------------------------------------------------------------------------



 



reasonably be expected to cause the Property or any part thereof to be subject
to any ownership, occupancy, transferability or use restrictions under
Environmental Laws, or (iv) any investigation or inquiry known to LRC of any
failure or alleged failure by LRC to comply with Environmental Laws affecting
the Property by any Governmental Authority responsible for enforcing
Environmental Laws. In such event, LRC will deliver to BNPPLC within thirty days
after BNPPLC’s request, a preliminary written environmental plan setting forth a
general description of the action that LRC proposes to take with respect
thereto, if any, to bring the Property into compliance with Environmental Laws
or to correct any breach by LRC of this Paragraph 7, including any proposed
Remedial Work, the estimated cost and time of completion, the name of the
contractor and a copy of the construction contract, if any, and such additional
data, instruments, documents, agreements or other materials or information as
BNPPLC may reasonably request.
     (2) LRC will provide BNPPLC with copies of all material written
communications with Governmental Authorities relating to the matters listed in
the preceding clause (1). LRC will also provide BNPPLC with copies of any
correspondence from third Persons which threaten litigation over any significant
failure or alleged significant failure of LRC to maintain or operate the
Property in accordance with Environmental Laws.
     (3) Prior to LRC’s submission of a communication to any regulatory agency
or third party which causes, or potentially could cause (whether by
implementation of or response to said communication), a material change in the
scope, duration, or nature of any Remedial Work, LRC must, to the extent
practicable, deliver to BNPPLC a draft of the proposed submission (together with
the proposed date of submission), and in good faith assess and consider any
comments of BNPPLC regarding the same. Promptly after BNPPLC’s request, LRC will
meet with BNPPLC to discuss the submission, will provide any additional
information reasonably requested by BNPPLC and will provide a written
explanation to BNPPLC addressing the issues raised by comments (if any) of
BNPPLC regarding the submission.
8 Insurance Required and Condemnation.
     (A) Liability Insurance. Throughout the Term LRC must maintain commercial
general liability insurance against claims for bodily and personal injury, death
and property damage occurring in or upon or resulting from any occurrence in or
upon the Property under one or more insurance policies that satisfy the Minimum
Insurance Requirements. LRC must deliver and maintain with BNPPLC for each
liability insurance policy required by this Lease written confirmation of the
policy and the scope of the coverage provided thereby issued by the applicable
insurer or its authorized agent, which confirmation must also satisfy the
Minimum
 
Lease Agreement (Livermore/ Parcel 7) — Page 22

 



--------------------------------------------------------------------------------



 



Insurance Requirements.
     (B) Property Insurance.
     (1) Throughout the Term LRC must keep all Improvements (including all
alterations, additions and changes made to the Improvements) insured against
fire and other casualty under one or more property insurance policies that
satisfy the Minimum Insurance Requirements. LRC must deliver and maintain with
BNPPLC for each property insurance policy required by this Lease written
confirmation of the policy and the scope of the coverage provided thereby issued
by the applicable insurer or its authorized agent, which confirmation must also
satisfy the Minimum Insurance Requirements.
     (2) If any of the Property is destroyed or damaged by fire, explosion,
windstorm, hail or by any other casualty against which insurance is required
hereunder, (a) BNPPLC may, but will not be obligated to, make proof of loss if
not made promptly by LRC after notice from BNPPLC, (b) each insurance company
concerned is hereby authorized and directed to make payment for such loss
directly to BNPPLC (or, if so instructed by BNPPLC, to LRC) for application as
required by Paragraph 9, and (c) BNPPLC will be entitled, in its own name or in
the name of LRC or in the name of both, to settle, adjust or compromise any and
all claims for loss, damage or destruction under any policy or policies of
insurance; except that, if any such claim is for less than $500,000 and no Event
of Default has occurred and is continuing, during the Term LRC alone will have
the right to settle, adjust or compromise the claim as LRC deems appropriate;
and, except that, during the Term, so long as no Event of Default has occurred
and is continuing, BNPPLC must provide LRC with at least forty-five days notice
of BNPPLC’s intention to settle any such claim before settling it unless LRC has
already approved of the settlement by BNPPLC.
     (3) BNPPLC will not in any event or circumstances be liable or responsible
for failure to collect, or to exercise diligence in the collection of, any
insurance proceeds.
     (4) If any casualty results in damage to or loss or destruction of the
Property, LRC must give prompt notice thereof to BNPPLC and Paragraph 9 will
apply.
     (C) Failure to Obtain Insurance. If LRC fails to obtain any insurance or to
provide confirmation of any such insurance as required by this Lease, BNPPLC
will be entitled (but not required) to obtain the insurance that LRC has failed
to obtain or for which LRC has not provided the required confirmation and,
without limiting BNPPLC’s other remedies under the circumstances, BNPPLC may
require LRC to reimburse BNPPLC for the cost of such insurance and to pay
interest thereon computed at the Default Rate from the date such cost was paid
by
 
Lease Agreement (Livermore/ Parcel 7) — Page 23

 



--------------------------------------------------------------------------------



 



BNPPLC until the date of reimbursement by LRC.
     (D) Condemnation. Immediately upon obtaining knowledge of the institution
of any proceedings for the condemnation of the Property or any portion thereof,
or any other similar governmental or quasi-governmental proceedings arising out
of injury or damage to the Property or any portion thereof, each party will
promptly notify the other (provided, however, BNPPLC will have no liability for
its failure to provide such notice) of the pendency of such proceedings. LRC
must, at its expense, diligently prosecute any such proceedings and must consult
with BNPPLC, its attorneys and experts and cooperate with them as reasonably
requested in the carrying on or defense of any such proceedings. BNPPLC is
hereby authorized, in its own name or in the name of LRC or in the name of both,
at any time after the Term expires or when an Event of Default has occurred and
is continuing, but not otherwise without LRC’s prior consent, to execute and
deliver valid acquittances for, and to appeal from, any such judgment, decree or
award concerning condemnation of any of the Property. BNPPLC will not in any
event or circumstances be liable or responsible for failure to collect, or to
exercise diligence in the collection of, any such proceeds, judgments, decrees
or awards.
     Notwithstanding the foregoing provisions of this subparagraph, if
condemnation proceeds totaling not more than $500,000 are to be recovered as a
result of a taking of less than all or substantially all of the Property, LRC
may directly receive and hold such proceeds during the Term, so long as no Event
of Default has occurred and is continuing and LRC applies such proceeds as
required herein.
     (E) Waiver of Subrogation. LRC, for itself and for any Person claiming
through it (including any insurance company claiming by way of subrogation),
waives any and every claim which arises or may arise in its favor against BNPPLC
or any other Interested Party to recover Losses for which LRC is compensated by
insurance or would be compensated by the insurance contemplated in this Lease,
but for any deductible or self-insured retention maintained under such insurance
or but for a failure of LRC to maintain the insurance as required by this Lease.
LRC agrees to have such insurance policies properly endorsed so as to make them
valid notwithstanding this waiver, if such endorsement is required to prevent a
loss of insurance.
9 Application of Insurance and Condemnation Proceeds.
     (A) Collection and Application of Insurance and Condemnation Proceeds
Generally. This Paragraph 9 will govern the application of proceeds received by
BNPPLC or LRC during the Term from any third party (1) under any property
insurance policy as a result of damage to the Property (including proceeds
payable under any insurance policy covering the Property which is maintained by
LRC), (2) as compensation for any restriction placed upon the use or development
of the Property or for the condemnation of the Property or any portion thereof,
or (3) because of any judgment, decree or award for injury or damage to the
Property (e.g.,damage
 
Lease Agreement (Livermore/ Parcel 7) — Page 24

 



--------------------------------------------------------------------------------



 



resulting from a third party’s release of Hazardous Materials onto the
Property); excluding, however, any funds paid to BNPPLC by BNPPLC’s Parent, by
another Affiliate of BNPPLC or by any Participant that is made to compensate
BNPPLC for any Losses BNPPLC may suffer or incur in connection with this Lease
or the Property. Except as provided in subparagraph 9(C), LRC must promptly pay
over to BNPPLC any insurance, condemnation or other proceeds covered by this
Paragraph 9 which LRC may receive from any insurer, condemning authority or
other third party. Except as provided in subparagraph 9(C), all proceeds covered
by this Paragraph 9, including those received by BNPPLC from LRC or third
parties, will be applied as follows:
     (1) First, proceeds covered by this Paragraph 9 will be used to reimburse
BNPPLC for any Attorneys’ Fees or other reasonable costs and expenses that
BNPPLC incurred to collect the proceeds.
     (2) Second, the proceeds remaining after such reimbursement to BNPPLC
(hereinafter, the “Remaining Proceeds”) will be applied, as hereinafter more
particularly provided, either as a Qualified Prepayment or to reimburse LRC or
BNPPLC for the actual out-of-pocket costs of repairing or restoring the
Property. Until, however, any Remaining Proceeds received by BNPPLC are applied
by BNPPLC as a Qualified Prepayment or applied by BNPPLC to reimburse costs of
repairs to or restoration of the Property pursuant to this Paragraph 9, BNPPLC
will hold and maintain such Remaining Proceeds as Escrowed Proceeds in an
interest bearing account, and all interest earned on such account will be added
to and made a part of such Escrowed Proceeds.
     (B) Advances of Escrowed Proceeds to LRC. Except as otherwise provided
below in this Paragraph 9, BNPPLC will advance all Remaining Proceeds held by it
as Escrowed Proceeds to reimburse LRC for the actual out-of-pocket cost to LRC
of repairing or restoring the Property in accordance with the requirements of
this Lease and the other Operative Documents as the applicable repair or
restoration, progresses. So long as any Lease Balance remains outstanding,
however, BNPPLC will not be required to pay Escrowed Proceeds to LRC in excess
of the actual out-of-pocket cost to LRC of the applicable repair or restoration,
as evidenced by invoices or other documentation reasonably satisfactory to
BNPPLC, it being understood that BNPPLC may retain and, after LRC has completed
the applicable repair or restoration and been reimbursed for the out-of-pocket
cost thereof, apply any such excess (or so much thereof as is needed to reduce
the Lease Balance to zero) as a Qualified Prepayment.
     (C) Right of LRC to Receive and Apply Remaining Proceeds Below a Certain
Level. If, during the Term, any condemnation of any portion of the Property or
any casualty resulting in the diminution, destruction, demolition or damage to
any portion of the Property reduces the then current “AS IS” market value of the
Property by less than $2,000,000 and is not expected to result in condemnation
or insurance proceeds of more than $2,000,000, and if no Event of
 
Lease Agreement (Livermore/ Parcel 7) — Page 25

 



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, then BNPPLC will, upon LRC’s request,
instruct the condemning authority or insurer, as applicable, to pay the
insurance or condemnation proceeds resulting therefrom directly to LRC. LRC must
apply any such proceeds as follows: (i) first, to reimburse BNPPLC for any
Attorneys’ Fees or other reasonable costs and expenses that BNPPLC incurred in
connection with the condemnation or casualty that resulted in such proceeds or
the pursuit of claims related thereto; (ii) second, to the repair or restoration
of the Property to a safe and secure condition and to a value of no less than
the value before the taking or casualty; and (iii) if any such proceeds remain
after application as provided in the preceding clauses (i) and (ii), then to
make a Qualified Prepayment to BNPPLC.
     (D) Special Provisions Applicable After the Term Expires or an Event of
Default. Notwithstanding the foregoing, after the Term expires or when any Event
of Default has occurred and is continuing, BNPPLC will be entitled to receive
and collect all insurance, condemnation or other proceeds governed by this
Paragraph 9 and to apply all Remaining Proceeds, when and to the extent deemed
appropriate by BNPPLC in its sole discretion, either (A) to the reimbursement of
LRC or BNPPLC for the out-of-pocket cost of repairing or restoring the Property,
or (B) as Qualified Prepayments. Further, if the Remaining Proceeds paid to
BNPPLC with respect to any damage or destruction of the Property are reduced by
reason of any insurance deductible or self-insured retention, LRC must pay to
BNPPLC upon demand an additional amount equal to the full amount of such
deductible or self insured retention, whereupon the additional amount paid will
be added to the Remaining Proceeds and applied as such by BNPPLC in accordance
with the provisions of this Lease.
     (E) LRC’s Obligation to Restore. Regardless of the adequacy of any
Remaining Proceeds available to LRC hereunder, if on or after the Completion
Date the Property is damaged by fire or other casualty or less than all or
substantially all of the Property is taken by condemnation, LRC must promptly
(and in any event, prior to the Designated Sale Date) either: (1) restore or
improve the Property or the remainder thereof to a value no less than the Lease
Balance and to a reasonably safe and sightly condition, or (2) restore the
Property or remainder thereof to a reasonably safe and sightly condition and pay
to BNPPLC for application as a Qualified Prepayment the amount (if any), as
determined by BNPPLC, needed to reduce the Lease Balance to no more than the
then current “AS IS” market value of the Property or remainder thereof.
     (F) Takings of All or Substantially All of the Property on or after the
Completion Date. In the event of any taking of all or substantially all of the
Property on or after the Completion Date, BNPPLC will be entitled to apply all
Remaining Proceeds (or so much thereof as is required to reduce the Lease
Balance to zero) as a Qualified Prepayment. Any taking of so much of the
Property as, in BNPPLC’s good faith judgment, makes it impracticable to restore
or improve the remainder thereof as required by part (1) of the preceding
subparagraph will be considered a taking of substantially all the Property for
purposes of this Paragraph 9.
 
Lease Agreement (Livermore/ Parcel 7) — Page 26

 



--------------------------------------------------------------------------------



 



10 Additional Representations, Warranties and Covenants of LRC Concerning the
Property. LRC represents, warrants and covenants as follows:
     (A) Operation and Maintenance. LRC must operate and maintain the Property
in a good and workmanlike manner and in compliance with Applicable Laws in all
material respects and pay or cause to be paid all fees or charges of any kind
due in connection therewith. (If LRC does not promptly correct any failure of
the Property to comply with Applicable Laws that is the subject of a written
complaint or demand for corrective action given by any Governmental Authority to
LRC, or to BNPPLC and forwarded by it to LRC, then for purposes of the preceding
sentence, LRC will be considered not to have maintained the Property “in
compliance with all Applicable Laws in all material respects” whether or not the
noncompliance would be material in the absence of the complaint or demand.) LRC
will not use or occupy, or allow the use or occupancy of, the Property in any
manner which violates any Applicable Laws or which constitutes a public or
private nuisance or which makes void, voidable or cancelable any insurance then
in force with respect to the Property. To the extent that any of the following
would, individually or in the aggregate, materially and adversely affect the
value of the Property or the use of the Property for purposes permitted by this
Lease, LRC will not, without BNPPLC’s prior consent: (i) initiate or permit any
zoning reclassification of the Property; (ii) seek any variance under existing
zoning ordinances applicable to the Property; (iii) use or permit the use of the
Property in a manner that would result in such use becoming a nonconforming use
under applicable zoning ordinances or similar laws, rules or regulations;
(iv) execute or file any subdivision plat affecting the Property; or (v) consent
to the annexation of the Property to any municipality. LRC will not cause or
permit any drilling or exploration for, or extraction, removal or production of,
minerals from the surface or subsurface of the Property, and LRC will not do
anything that could reasonably be expected to significantly reduce the market
value of the Property. If LRC receives a notice or claim from any Governmental
Authority that the Property is not in compliance with any Applicable Law, or
that any action may be taken against BNPPLC because the Property does not comply
with any Applicable Law, LRC must promptly furnish a copy of such notice or
claim to BNPPLC.
     (B) Debts for Construction, Maintenance, Operation or Development. LRC must
cause all debts and liabilities incurred in the construction, maintenance,
operation or development of the Property, including invoices for labor, material
and equipment and all debts and charges for utilities servicing the Property, to
be promptly paid.
     (C) Repair, Maintenance, Alterations and Additions. LRC must keep the
Property in good order, operating condition and appearance and must cause all
necessary repairs, renewals and replacements to be promptly made. LRC will not
allow any of the Property to be materially misused, abused or wasted. Further,
LRC will not, without the prior consent of BNPPLC, make new Improvements or
alter Improvements in any way that could have a material, adverse impact
 
Lease Agreement (Livermore/ Parcel 7) — Page 27

 



--------------------------------------------------------------------------------



 



on the value of the Property, after completion of the Work contemplated in the
Construction Agreement.
     Without limiting the foregoing, LRC must notify BNPPLC before making any
significant alterations to the Improvements, regardless of the impact on the
value of the Property expected to result from such alterations.
     (D) Permitted Encumbrances. LRC must comply with and will cause to be
performed all of the covenants, agreements and obligations imposed upon the
owner of any interest in the Property by the Permitted Encumbrances. Without
limiting the foregoing, LRC must cause all amounts to be paid when due, the
payment of which is secured by any Lien against the Property created by the
Permitted Encumbrances. Without the prior consent of BNPPLC, LRC will not enter
into, initiate, approve or consent to any modification of any Permitted
Encumbrance that would create or expand or purport to create or expand
obligations or restrictions which would encumber BNPPLC’s interest in the
Property or be binding upon BNPPLC itself.
     (E) Books and Records Concerning the Property. LRC must keep books and
records that are accurate and complete in all material respects for the Property
and, subject to Paragraph 19, must permit all such books and records (including
all contracts, statements, invoices, bills and claims for labor, materials and
services supplied for the construction and operation of any Improvements) to be
inspected and copied by BNPPLC during reasonable business hours.
11 Assignment and Subletting by LRC.
     (A) BNPPLC’s Consent Required. Without the prior consent of BNPPLC, LRC
will not assign, transfer, mortgage, pledge or hypothecate this Lease or any
interest of LRC hereunder and will not sublet all or any part of the Property,
by operation of law or otherwise, except as follows:
     (1) During the Term, so long as no Event of Default has occurred and is
continuing, LRC may sublet (a) to Affiliates of LRC, or (b) any useable space in
then existing and completed building Improvements to Persons who are not LRC’s
Affiliates, subject to the conditions that (i) any such sublease by LRC must be
made expressly subject and subordinate to the terms hereof, (ii) the sublease
must have a term equal to or less than the remainder of the then effective Term
of this Lease, and (iii) the use permitted by the sublease must be expressly
limited to uses consistent with subparagraph 2(A) or other uses approved in
advance by BNPPLC as uses that will not present any extraordinary risk of
uninsured environmental or other liability.
     (2) During the Term, so long as no Event of Default has occurred and is
 
Lease Agreement (Livermore/ Parcel 7) — Page 28

 



--------------------------------------------------------------------------------



 



continuing, LRC may assign all of its rights under this Lease and the other
Operative Documents to an Affiliate of LRC, subject to the conditions that
(a) the assignment must be in writing and must unconditionally provide that the
Affiliate assumes all of LRC’s obligations hereunder and thereunder, and (b) LRC
must execute an unconditional guaranty of the obligations assumed by the
Affiliate in form satisfactory to BNPPLC, confirming (x) that notwithstanding
the assignment LRC will remain primarily liable for all of the obligations
undertaken by LRC under the Operative Documents, (y) that such guaranty is a
guaranty of payment and performance and not merely of collection, and (z) that
LRC waives to the extent permitted by Applicable Law all defenses otherwise
available to guarantors or sureties.
     (B) Standard for BNPPLC’s Consent to Assignments and Certain Other Matters.
Consents and approvals of BNPPLC which are required by this Paragraph 11 will
not be unreasonably withheld, but LRC acknowledges that BNPPLC’s withholding of
such consent or approval will be reasonable if BNPPLC determines in good faith
that (1) giving the approval may increase BNPPLC’s risk of liability for any
existing or future environmental problem, (2) giving the approval is likely to
substantially increase BNPPLC’s administrative burden of complying with or
monitoring LRC’s compliance with the requirements of this Lease, or (3) any
transaction for which LRC has requested the consent or approval would negate
LRC’s representations in the Operative Documents regarding ERISA or cause any of
the Operative Documents (or any exercise of BNPPLC’s rights thereunder) to
constitute a violation of any provision of ERISA. Further, LRC acknowledges that
BNPPLC may reasonably require, as a condition to giving its consent to any
assignment by LRC, that LRC execute an unconditional guaranty providing that LRC
will remain primarily liable for all of the tenant’s obligations hereunder and
under other Operative Documents. Any such guaranty must be a guaranty of payment
and not merely of collection, must provide that LRC waives to the extent
permitted by Applicable Law all defenses otherwise available to guarantors or
sureties, and must otherwise be in a form satisfactory to BNPPLC.
     (C) Consent Not a Waiver. No consent by BNPPLC to a sale, assignment,
transfer, mortgage, pledge or hypothecation of this Lease or LRC’s interest
hereunder, and no assignment or subletting of the Property or any part thereof
in accordance with this Lease or otherwise with BNPPLC’s consent, will release
LRC from liability hereunder; and any such consent will apply only to the
specific transaction thereby authorized and will not relieve LRC from any
requirement of obtaining the prior consent of BNPPLC to any further sale,
assignment, transfer, mortgage, pledge or hypothecation of this Lease or any
interest of LRC hereunder.
12 Assignment by BNPPLC.
     (A) Restrictions on Transfers. Except by a Permitted Transfer, BNPPLC will
not assign, transfer, mortgage, pledge, encumber or hypothecate this Lease or
the other Operative
 
Lease Agreement (Livermore/ Parcel 7) — Page 29

 



--------------------------------------------------------------------------------



 



Documents or any interest of BNPPLC in and to the Property during the Term
without the prior consent of LRC, which consent LRC may withhold in its sole
discretion.
     (B) Effect of Permitted Transfer or other Assignment by BNPPLC. If by a
Permitted Transfer BNPPLC sells or otherwise transfers the Property and assigns
to the transferee all of BNPPLC’s rights under this Lease and under the other
Operative Documents, and if the transferee expressly assumes all of BNPPLC’s
obligations under this Lease and under the other Operative Documents, then
BNPPLC will thereby be released from any obligations arising after such
assumption under this Lease or under the other Operative Documents (other than
any liability for a breach of any continuing obligation to provide Construction
Advances under the Construction Agreement), and LRC must look solely to each
successor in interest of BNPPLC for performance of such obligations.
13 BNPPLC’s Right to Enter and to Perform for LRC.
     (A) Right to Enter. BNPPLC and BNPPLC’s representatives may enter the
Property for the purpose of making inspections or performing any work BNPPLC is
authorized to undertake by the next subparagraph or for the purpose of
confirming whether LRC has complied with the requirements of this Lease or the
other Operative Documents.
     (B) Performance for LRC. If LRC fails to perform any act or to take any
action required of it by this Lease or the Closing Certificate, or to pay any
money which LRC is required by this Lease or the Closing Certificate to pay,
then in addition to any other remedies specified herein or otherwise available,
BNPPLC may, perform or cause to be performed such act or take such action or pay
such money. Any expenses so incurred by BNPPLC, and any money so paid by BNPPLC,
will be a demand obligation owing by LRC to BNPPLC. Further, upon making such
payment, BNPPLC will be subrogated to all of the rights of the person,
corporation or body politic receiving such payment. But nothing herein will
imply any duty upon the part of BNPPLC to do any work which under any provision
of this Lease LRC may be required to perform, and the performance thereof by
BNPPLC will not constitute a waiver of LRC’s default. BNPPLC may during the
progress of any such work by BNPPLC keep and store upon the Property all
necessary materials, tools, and equipment. BNPPLC will not in any event be
liable for inconvenience, annoyance, disturbance, loss of business, or other
damage to LRC or the subtenants or invitees of LRC by reason of the performance
of any such work, or on account of bringing materials, supplies and equipment
into or through the Property during the course of such work, and the obligations
of LRC under this Lease will not thereby be excused in any manner.
14 Remedies.
     (A) Traditional Lease Remedies. At any time after an Event of Default,
BNPPLC will
 
Lease Agreement (Livermore/ Parcel 7) — Page 30

 



--------------------------------------------------------------------------------



 



be entitled at BNPPLC’s option (and without limiting BNPPLC in the exercise of
any other right or remedy BNPPLC may have, and without any further demand or
notice except as expressly described in this subparagraph 14(A)), to exercise
any one or more of the following remedies:
     (1) By notice to LRC, BNPPLC may terminate LRC’s right to possession of the
Property. However, only a notice clearly and unequivocally confirming that
BNPPLC has elected to terminate LRC’s right of possession will be effective for
purposes of this provision.
     (2) Upon termination of LRC’s right to possession as provided in the
immediately preceding subsection (1) and without further demand or notice,
BNPPLC may re-enter the Property in any manner not prohibited by Applicable Laws
and take possession of all improvements, additions, alterations, equipment and
fixtures thereon and remove any persons in possession thereof. Any personal
property on the Land may be removed and stored in a warehouse or elsewhere, and
in such event the cost of any such removal and storage will be at the expense
and risk of and for the account of LRC.
     (3) Upon termination of LRC’s right to possession as provided in the
immediately preceding subsection (1), this Lease will terminate and BNPPLC may
recover from LRC damages which include the following:
     (a) the worth at the time of award of the unpaid Rent which had been earned
at the time of termination;
     (b) costs and expenses actually incurred by BNPPLC to repair damage to the
Property that LRC was obligated to (but failed to) repair prior to the
termination;
     (c) the sum of the following (“Lease Termination Damages”):
     1) the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that LRC proves could have been reasonably
avoided;
     2) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the scheduled Term after the time of award exceeds the amount
of such rental loss that LRC proves could be reasonably avoided;
     3) any other amount necessary to compensate BNPPLC for all
 
Lease Agreement (Livermore/ Parcel 7) — Page 31

 



--------------------------------------------------------------------------------



 



the detriment proximately caused by LRC’s failure to perform LRC’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including the costs and expenses of preparing and altering the
Property for reletting and all other costs and expenses of reletting (including
Attorneys’ Fees, advertising costs and brokers’ commissions), and
     (d) such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable California law.
The “worth at the time of award” of the amounts referred to in subparagraph
14(A)(3)(a) and subparagraph 14(A)(3)(c)1) will be computed by allowing interest
at the Default Rate. The “worth at the time of award” of the amount referred to
in subparagraph 14(A)(3)(c)2) will be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
Notwithstanding the foregoing, the total Lease Termination Damages which BNPPLC
may recover from LRC will be limited in amount to the extent required, if any,
to prevent the sum of recoverable Lease Termination Damages, plus any
Supplemental Payment that BNPPLC has received or remains entitled to recover
pursuant to the Purchase Agreement, from being more than the Maximum Remarketing
Obligation; provided, however, if a Supplemental Payment is owed to BNPPLC
according to the Purchase Agreement, but LRC fails to pay it, this limitation
upon BNPPLC’s right to recover Lease Termination Damages will be of no effect.
For purposes of this provision, “Maximum Remarketing Obligation” is intended to
have the meaning assigned to it in the Purchase Agreement and is intended to be
computed as of the date any award of Lease Termination Damages to BNPPLC as if
such date was the Designated Sale Date.
     (4) Even after a breach of this Lease or abandonment of the Property by
LRC, BNPPLC may continue this Lease in force and recover Rent as it becomes due.
Accordingly, despite any breach or abandonment by LRC, this Lease will continue
in effect for so long as BNPPLC does not terminate LRC’s right to possession,
and BNPPLC may enforce all of BNPPLC’s rights and remedies under this Lease,
including the right to recover the Rent as it becomes due under this Lease.
LRC’s right to possession will not be deemed to have been terminated by BNPPLC
except pursuant to subparagraph 14(A)(1) hereof. The following will not
constitute a termination of LRC’s right to possession:
     (a) acts of maintenance or preservation or efforts to relet the Property;
 
Lease Agreement (Livermore/ Parcel 7) — Page 32

 



--------------------------------------------------------------------------------



 



     (b) the appointment of a receiver upon the initiative of BNPPLC to protect
BNPPLC’s interest under this Lease; or
     (c) reasonable withholding of consent to an assignment or subletting, or
terminating a subletting or assignment by LRC.
     (B) Foreclosure Remedies. At any time after an Event of Default, BNPPLC may
pursue remedies described in Exhibit B, regardless of whether the Event of
Default is continuing, if LRC has not already purchased the Property or caused
an Applicable Purchaser to purchase the Property pursuant to the Purchase
Agreement. Without limiting the foregoing, (i) BNPPLC will have the power and
authority, to the extent provided by law, after proper notice and lapse of such
time as may be required by law, to sell or arrange for a sale to foreclose its
lien and security interest granted in Exhibit B for the recovery of the Lease
Balance and any other amounts owed by LRC under the Operative Documents, and
(ii) BNPPLC, in lieu of or in addition to exercising any power of sale granted
in Exhibit B, may proceed by a suit or suits in equity or at law, whether for a
foreclosure or sale of the Property, or against LRC for the Lease Balance and
any other amounts owed by LRC under the Operative Documents, or for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for the appointment of a receiver
pending any foreclosure or sale of the Property, or for the enforcement of any
other appropriate legal or equitable remedy.\
     (C) Enforceability. This Paragraph 14 will be enforceable to the maximum
extent not prohibited by Applicable Laws, and the unenforceability of any
provision in this Paragraph will not render any other provision unenforceable.
     (D) Remedies Cumulative. No right or remedy herein conferred upon or
reserved to BNPPLC is intended to be exclusive of any other right or remedy, and
each and every such right and remedy will be cumulative and in addition to any
other right or remedy given to BNPPLC under this Lease or other Operative
Documents or now or hereafter existing in favor of BNPPLC under Applicable Laws,
except as otherwise expressly provided in the last provision of subparagraph
14(A)(3) above. In addition to other remedies provided in this Lease, BNPPLC
will be entitled, to the extent permitted by Applicable Law or in equity, to
injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of any of the other covenants,
agreements, conditions or provisions of this Lease to be performed by LRC, or to
any other remedy allowed to BNPPLC at law or in equity. Nothing contained in
this Lease will limit or prejudice the right of BNPPLC to prove for and obtain
in proceedings for bankruptcy or insolvency of LRC by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above. Without limiting
the generality of the
 
Lease Agreement (Livermore/ Parcel 7) — Page 33

 



--------------------------------------------------------------------------------



 



foregoing, nothing contained herein will modify, limit or impair any of the
rights and remedies of BNPPLC under the Purchase Agreement. However, to prevent
a double recovery, BNPPLC acknowledges that BNPPLC’s right to recover Lease
Termination Damages may be limited by the last provision of subparagraph
14(A)(3) above in the event BNPPLC collects or remains entitled to collect a
Supplemental Payment as provided in the Purchase Agreement.
15 Default by BNPPLC. If BNPPLC should default in the performance of any of its
obligations under this Lease, BNPPLC will have the time reasonably required, but
in no event less than thirty days, to cure such default after receipt of notice
from LRC specifying such default and specifying what action LRC believes is
necessary to cure the default. BNPPLC’s failure to cure any such default within
such time permitted for cure may render BNPPLC liable to LRC for any monetary
damages proximately caused thereby, but as more specifically provided in
subparagraph 4(B) above, no such default will entitle LRC to terminate this
Lease or excuse LRC from its obligation to pay Rent.
16 Quiet Enjoyment. Provided LRC pays Base Rent and all Additional Rent payable
hereunder as and when due and payable and keeps and fulfills all of the terms,
covenants, agreements and conditions to be performed by LRC hereunder, BNPPLC
will not during the Term disturb LRC’s peaceable and quiet enjoyment of the
Property; however, such enjoyment will be subject to the terms and conditions of
this Lease, to the Existing Space Leases and other Permitted Encumbrances and to
any other claims not constituting Liens Removable by BNPPLC. Any breach by
BNPPLC of this Paragraph will render BNPPLC liable to LRC for any monetary
damages proximately caused thereby, but as more specifically provided in
subparagraph 4(B) above, no such breach will entitle LRC to terminate this Lease
or excuse LRC from its obligation to pay Rent.
17 Surrender Upon Termination. Unless LRC or an Applicable Purchaser is
purchasing or has purchased BNPPLC’s entire interest in the Property pursuant to
the terms of the Purchase Agreement, LRC must, upon the termination of LRC’s
right to occupancy or expiration of the Term, surrender to BNPPLC the Property,
including Improvements constructed by LRC and fixtures and furnishings included
in the Property, free of all deferred maintenance, Hazardous Substances
(including Permitted Hazardous Substances) and tenancies and with all
Improvements in substantially the same condition as of the date the same were
initially completed. Any movable furniture or movable personal property
belonging to LRC or any party claiming under LRC, if not removed at the time of
such termination and if BNPPLC so elects, will be deemed abandoned and become
the property of BNPPLC without any payment or offset therefor. If BNPPLC does
not so elect, BNPPLC may remove such property from the Property and store it at
LRC’s risk and expense. LRC must bear the expense of repairing any damage to the
Property caused by such removal by BNPPLC or LRC.
18 Holding Over by LRC. Should LRC not purchase BNPPLC’s right, title and
interest in
 
Lease Agreement (Livermore/ Parcel 7) — Page 34

 



--------------------------------------------------------------------------------



 



the Property as provided in the Purchase Agreement, but nonetheless continue to
hold the Property after the termination of this Lease without objection by
BNPPLC, whether such termination occurs by lapse of time or otherwise, such
holding over will constitute and be construed as a tenancy from day to day only
on and subject to all of the terms, provisions, covenants and agreements on the
part of LRC hereunder. No payments of money by LRC to BNPPLC after the
termination of this Lease will reinstate, continue or extend the Term of this
Lease and no extension of this Lease after the termination thereof will be valid
unless and until the same is reduced to writing and signed by both BNPPLC and
LRC.
19 Proprietary Information and Confidentiality.
     (A) Proprietary Information. LRC will have no obligation to provide
proprietary information (as defined in the next sentence) to BNPPLC, except and
to the extent (1) expressly required by other terms and conditions of the
Operative Documents, or (2) requested by BNPPLC in connection with any
inspection of the Property pursuant to the various provisions hereof and, in
BNPPLC’s reasonable determination, required to allow BNPPLC to accomplish the
purposes of such inspection. (Before LRC delivers any such proprietary
information in connection with any inspection of the Property, LRC may require
that BNPPLC confirm and ratify the confidentiality agreements covering such
proprietary information set forth herein.) For purposes of this Lease and the
other Operative Documents, “proprietary information” means LRC’s intellectual
property, trade secrets and other confidential information of value to LRC
(including, among other things, information about LRC’s manufacturing processes,
products, marketing and corporate strategies) that (1) is received by any
representative of BNPPLC at the time of any on-site visit to the Property or
(2) otherwise delivered to BNPPLC by or on behalf of LRC and labeled
“proprietary” or “confidential” or by some other similar designation to identify
it as information which LRC considers to be proprietary or confidential.
     (B) Confidentiality. BNPPLC will endeavor in good faith to use reasonable
precautions to keep confidential any proprietary information that BNPPLC may
receive from LRC or otherwise discover with respect to LRC or LRC’s business in
connection with the administration of this Lease or any investigation by BNPPLC
hereunder. This provision will not, however, render BNPPLC liable for any
disclosures of proprietary information made by it or its employees or
representatives, unless the disclosure is intentional and made for no reason
other than to damage LRC’s business. Also, this provision will not apply to
disclosures: (i) specifically and previously authorized in writing by LRC;
(ii) to any assignee of BNPPLC as to any interest in the Property so long as
such assignee has agreed in writing to use its reasonable efforts to keep such
information confidential in accordance with the terms of this paragraph;
(iii) to legal counsel, accountants, auditors, environmental consultants and
other professional advisors to BNPPLC so long as BNPPLC informs such persons in
writing (if practicable) of the confidential nature of such information and
directs them to treat such information confidentially; (iv) to regulatory
officials having jurisdiction over BNPPLC or BNPPLC’s Parent (although the
 
Lease Agreement (Livermore/ Parcel 7) — Page 35

 



--------------------------------------------------------------------------------



 



disclosing party will request confidential treatment of the disclosed
information, if practicable); (v) as required by legal process (although the
disclosing party will request confidential treatment of the disclosed
information, if practicable); (vi) of information which has previously become
publicly available through the actions or inactions of a person other than
BNPPLC not, to BNPPLC’s knowledge, in breach of an obligation of confidentiality
to LRC; (vii) to any Participant so long as the Participant is bound by and has
not repudiated a confidentiality provision concerning LRC’s proprietary
information set forth in the Participation Agreement; or (vii) that are
reasonably believed by BNPPLC to be necessary or helpful to the determination or
enforcement of any contractual or other rights which BNPPLC has or may have
against LRC or its Affiliates or which BNPPLC has or may have concerning the
Property (provided, that BNPPLC must cooperate with LRC as LRC may reasonably
request to mitigate any risk that such disclosures will result in subsequent
disclosures of proprietary information which are not necessary or helpful to any
such determination or enforcement; such cooperation to include, for example,
BNPPLC’s agreement not to oppose a motion by LRC to seal records containing
proprietary information in any court proceeding initiated because of a dispute
between the parties over the Property or the Operative Documents).
Notwithstanding any other contrary provision contained in this Agreement or any
related agreements between BNPPLC and LRC, they may each (and each of their
respective employees, representatives or other agents) may disclose, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement or the other Operative Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure, other
than any information for which non-disclosure is reasonably necessary in order
to comply with applicable securities laws.
20 Recording Memorandum. Contemporaneously with the execution of this Lease, the
parties will execute and record a memorandum of this Lease for purposes of
effecting constructive notice to all Persons of LRC’s rights hereunder.
21 Independent Obligations Evidenced by Other Operative Documents. LRC
acknowledges and agrees that nothing contained in this Lease will limit, modify
or otherwise affect any of LRC’s obligations under the other Operative
Documents, which obligations are intended to be separate, independent and in
addition to, and not in lieu of, the obligations set forth herein. Further, in
the event of any inconsistency between the express terms and provisions of the
Purchase Agreement and the express terms and provisions of this Lease, the
express terms and provisions of the Purchase Agreement will control.
[The signature pages follow.]
 
Lease Agreement (Livermore/ Parcel 7) — Page 36

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Lease Agreement (Livermore/ Parcel 7) is executed
to be effective as of December 18, 2007.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Barry Mendelsohn        Barry Mendelsohn, Director             

 
Lease Agreement (Livermore/ Parcel 7) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Lease Agreement (Livermore/ Parcel 7) dated
as of December 18, 2007]

            LAM RESEARCH CORPORATION, a
Delaware corporation       By:   /s/ Roch LeBlanc        Roch LeBlanc,
Treasurer             

 
Lease Agreement (Livermore/ Parcel 7) — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
ALL OF PARCEL 7 AS SAID PARCEL IS SHOWN AND SO DESIGNATED ON THE PARCEL MAP 7341
FILED FOR RECORD IN THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK
268 OF PARCEL MAPS AT PAGE 85, TOGETHER WITH A PORTION OF PARCEL 14 AS SAID
PARCEL IS SHOWN AND SO DESIGNATED ON THE MAP OF TRACT 7610 FILED FOR RECORD IN
THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK 293 OF MAPS AT PAGE
14, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST SOUTHERLY CORNER COMMON TO SAID PARCEL 7 AND PARCEL 14;
THENCE ALONG THE BOUNDARY LINE OF SAID PARCEL 7 THE FOLLOWING TEN (10) COURSES:
1. WESTERLY ALONG A NON-TANGENT 1278.00 FOOT RADIUS CURVE TO THE RIGHT FROM
WHICH THE CENTER OF SAID CURVE BEARS NORTH 05° 41’ 02” EAST, THROUGH A CENTRAL
ANGLE OF 3° 38’ 58” AN ARC DISTANCE OF 81.402 FEET;
2. ALONG A REVERSE 1022.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH THE CENTER
OF SAID CURVE BEARS SOUTH 09° 20’ 00” WEST, THROUGH A CENTRAL ANGLE OF 9° 20’
00” AN ARC DISTANCE OF 166.481 FEET;
3. WEST, 284.906 FEET;
4. NORTH, 666.259 FEET;
5. EASTERLY ALONG A NON-TANGENT 1452.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH
THE CENTER OF SAID CURVE BEARS NORTH 01° 01’ 32” EAST, THROUGH A CENTRAL ANGLE
OF 15° 46’ 40” AN ARC DISTANCE OF 399.843 FEET;
6. ALONG A REVERSE 29.00 FOOT RADIUS CURVE TO THE RIGHT FROM WHICH THE CENTER OF
SAID CURVE BEARS SOUTH 14° 45’ 08” EAST, THROUGH A CENTRAL ANGLE OF 36° 52’ 16”
AN ARC DISTANCE OF 18.662 FEET;

 



--------------------------------------------------------------------------------



 



7. ALONG A REVERSE 21.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH THE CENTER OF
SAID CURVE BEARS NORTH 22° 07’ 08” EAST, THROUGH A CENTRAL ANGLE OF 36° 52’ 16”
AN ARC DISTANCE OF 13.514 FEET;
8. NORTH 75° 14’ 52” EAST, 30.267 FEET;
9. SOUTH 14° 45’ 08” EAST, 77.744 FEET; AND
10. SOUTH, 2.171 FEET,
THENCE LEAVING SAID BOUNDARY LINE OF PARCEL 7, EAST, 26.510 FEET;
THENCE SOUTH, 22.517 FEET;
THENCE EAST, 17.000 FEET;
THENCE SOUTH, 130.001 FEET;
THENCE WEST 27.000 FEET;
THENCE SOUTH, 222.595 FEET;
THENCE EAST, 44.018 FEET;
THENCE SOUTH, 250.002 FEET;
THENCE WEST, 5.526 FEET TO A POINT ON THE EASTERLY LINE OF SAID PARCEL 7;
THENCE ALONG SAID EASTERLY LINE SOUTH, 41.262 FEET TO THE POINT OF BEGINNING.
A.P.N. 903-0010-018 and portion of 903-0010-31
 
Exhibit A to Lease Agreement (Livermore/ Parcel 7) — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit B
California Foreclosure Provisions
Without limiting any of the provisions set forth in the body of this Lease or
other attachments to this Lease, the following provisions are included in and
made a part of this Lease for all purposes:
GRANT OF LIEN AND SECURITY INTEREST.
     LRC, for and in consideration of the sum of Ten Dollars ($10.00) to LRC in
hand paid by Lloyd G. Cox, Trustee, of Dallas County, Texas (in this Exhibit
called the “Trustee”), in order to secure the recovery of the Lease Balance by
BNPPLC and the payment of all of the other obligations, covenants, agreements
and undertakings of LRC under this Lease, the Purchase Agreement or other
Operative Documents (in this Exhibit called the “Secured Obligations”), does
hereby irrevocably GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN and SET OVER
to the Trustee, IN TRUST WITH POWER OF SALE, for the benefit of BNPPLC, the
Land, together with (i) all the buildings and other improvements now on or
hereafter located thereon; (ii) any equipment, fixture or other property
whatsoever now or hereafter attached or affixed to or installed in said
buildings and other improvements in a manner that causes it to be part of, or
integral and necessary to the operation of, the real property, including, but
not limited to, all heating, plumbing, lighting, water heating, refrigerating,
incinerating, ventilating and air conditioning equipment, utility lines and
equipment (whether owned individually or jointly with others), sprinkler
systems, fire extinguishing apparatus and equipment, water tanks, engines,
machines, elevators, motors, cabinets, shades, blinds, partitions, window
screens, screen doors, storm windows, awnings, drapes, and floor coverings, and
all fixtures, accessions and appurtenances thereto, and all renewals or
replacements of or substitutions for any of the foregoing, all of which are
hereby declared to be permanent fixtures and accessions to the freehold and part
of the realty conveyed herein as security for the obligations mentioned
hereinabove; (iii) all easements and rights of way now and at any time hereafter
used in connection with any of the foregoing property or as a means of ingress
to or egress from the Land or for utilities to said property; (iv) all interests
of LRC in and to any streets, ways, alleys and/or strips of land adjoining said
land or any part thereof; (v) all rents, issues, profits, royalties, bonuses,
income and other benefits derived from or produced by the Land or Improvements;
(vi) all leases or subleases of the Land or Improvements or any part thereof now
or hereafter in effect, including all security or other deposits, advance or
prepaid rents, and deposits or payments of similar nature; (vii) all options to
purchase or lease the Land or Improvements or any part thereof or interest
therein, and any greater estate in the Land or Improvements now owned or
hereafter acquired by LRC; (viii) all right, title, estate and interest of every
kind and nature, at law or in equity, which LRC now has or may hereafter acquire
in the Land or Improvements; and (ix) all other claims and demands with respect
to the Land or Improvements or the Collateral (as hereinafter defined),
including all claims or demands to all proceeds of all insurance now or
hereafter in effect with respect to the Land, Improvements or Collateral, all
awards made for the taking by condemnation or the power of eminent domain, or by
any

 



--------------------------------------------------------------------------------



 



proceeding or purchase in lieu thereof, of the Land, Improvements or Collateral,
or any part thereof, or any damage or injury thereto, all awards resulting from
a change of grade of streets, and all awards for severance damages; and (vi) all
rights, estates, powers and privileges appurtenant or incident to the foregoing.
     TO HAVE AND TO HOLD the foregoing property (in this Exhibit called the
“Mortgaged Property”) unto the Trustee, IN TRUST, and his successors or
substitutes in this trust and to his or their successors and assigns upon the
terms, provisions and conditions herein set forth for the benefit of BNPPLC.
     In order to secure the Secured Obligations, LRC also hereby grants to
BNPPLC a security interest in: all components of the Property which constitute
personalty, whether owned by LRC now or hereafter, and all fixtures, accessions
and appurtenances thereto now or hereafter attached to or affixed to or
installed in the Mortgaged Property in a manner that causes it to be part of, or
integral and necessary to the operation of, the real property, and all renewals
or replacements of or substitutions for any of the foregoing (including all
building materials and equipment now or hereafter delivered to said premises and
intended to be installed or in or incorporated as part of the Improvements); all
rents and other amounts from and under leases of all or any part of the
Property; all issues, profits and proceeds from all or any part of the Property;
all proceeds (including premium refunds) of each policy of insurance relating to
the Property; all proceeds from the taking of the Property or any part thereof
or any interest therein or right or estate appurtenant thereto by eminent domain
or by purchase in lieu thereof; all permits, licenses, franchises, certificates,
and other rights and privileges obtained in connection with the Property; all
plans, specifications, maps, surveys, reports, architectural, engineering and
construction contracts, books of account, insurance policies and other
documents, of whatever kind or character, relating to the use, construction
upon, occupancy, leasing, sale or operation of the Property; all proceeds and
other amounts paid or owing to LRC under or pursuant to any and all contracts
and bonds relating to the construction, erection or renovation of the Property;
and all oil, gas and other hydrocarbons and other minerals produced from or
allocated to the Property and all products processed or obtained therefrom, the
proceeds thereof, and all accounts and general intangibles under which such
proceeds may arise, together with any sums of money that may now or at any time
hereafter become due and payable to LRC by virtue of any and all royalties,
overriding royalties, bonuses, delay rentals and any other amount of any kind or
character arising under any and all present and future oil, gas and mining
leases covering the Property or any part thereof (all of the property described
in this section are collectively called the “Collateral” in this Exhibit) and
all proceeds of the Collateral. (The Mortgaged Property and the Collateral are
in this Exhibit sometimes collectively called the “Security”.)
FORECLOSURE BY POWER OF SALE
     Upon the occurrence of any Event of Default, the Trustee, its successor or
substitute, and/or BNPPLC is authorized and empowered to execute all written
notices then required by law
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 2

 



--------------------------------------------------------------------------------



 



to cause the Security to be sold under power of sale to satisfy the Secured
Obligations. Trustee will give and record such notices as the law then requires
as a condition precedent to a trustee’s sale. When the minimum period of time
required by law after giving all required notices has elapsed, Trustee, without
notice to or demand upon LRC except as otherwise required by law, will sell the
Security at the time and place of sale fixed by it in the notice of sale, at one
or several sales, either as a whole or in separate parcels and in such manner
and order, all as BNPPLC or Trustee in its sole discretion may determine, at
public auction to the highest bidder for cash, in lawful money of the United
States, payable at the time of sale (the obligations hereby secured being the
equivalent of cash for purposes of said sale). LRC will have no right to direct
the order in which the Security is sold or to require that the Security be sold
in separate lots or parcels or items. The sale by the Trustee of less than the
whole of the Mortgaged Property will not exhaust the power of sale herein
granted, and the Trustee is specifically empowered to make successive sale or
sales under such power until the whole of the Mortgaged Property is sold; and,
if the proceeds of such sale of less than the whole of the Mortgaged Property is
less than the aggregate of the indebtedness secured hereby and the expense of
executing this trust as provided herein, the rights and remedies of BNPPLC
hereunder and the lien hereof will remain in full force and effect as to the
unsold portion of the Mortgaged Property just as though no sale or sales had
been made; provided, however, that LRC will never have any right to require the
sale of less than the whole of the Mortgaged Property but BNPPLC will have the
right, at its sole election, to request the Trustee to sell less than the whole
of the Mortgaged Property. Subject to requirements and limits imposed by law,
including California Civil Code § 2924g, Trustee may postpone sale of all or any
portion of the Security by public announcement at such time and place of sale
and from time to time may postpone the sale by public announcement at the time
and place fixed by the preceding postponement. Any person or entity, including
Trustee, LRC or BNPPLC, may purchase at the sale, and LRC hereby covenants to
warrant and defend the title of such purchaser or purchasers. Trustee will
deliver to the purchaser at such sale a deed conveying the Security or portion
thereof so sold, but without any covenant or warranty, express or implied. At
any such sale (i) LRC hereby agrees, in its behalf and in behalf of its heirs,
executors, administrators, successors, personal representatives and assigns,
that any and all recitals made in any deed of conveyance given by Trustee of any
matters or facts stated therein, including without limitation, the identity of
BNPPLC, the occurrence or existence of any default, the acceleration of the
maturity of any of the Secured Obligations, the request to sell, the notice of
sale, the giving of notice to all debtors legally entitled thereto, the time,
place, terms, and manner of sale, and receipt, distribution and application of
the money realized therefrom, and the due and proper appointment of a substitute
Trustee and any other act or thing duly done by BNPPLC or by Trustee hereunder,
will be taken by all courts of law and equity as prima facie evidence that the
statement or recitals state facts and are without further question to be so
accepted as conclusive proof of the truthfulness thereof, and LRC hereby
ratifies and confirms every act that Trustee or any substitute Trustee hereunder
may lawfully do in the premises by virtue hereof; and (ii) the purchaser may
disaffirm any easement granted, or rental, lease or other contract made, in
violation of any provision of any of the Operative Documents, and may take
immediate possession of the Security free from, and despite the terms, of, such
grant of easement and rental
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 3

 



--------------------------------------------------------------------------------



 



or lease contract.
BNPPLC may elect to cause the Security or any part thereof to be sold under the
power of sale herein granted in any manner permitted by applicable law. In
connection with any sale or sales hereunder, BNPPLC may elect to treat any
portion of the Security which consists of a right in action or which is property
that can be severed from the Security without causing structural damage thereto
as if the same were personal property, and dispose of the same in accordance
with applicable law, separate and apart from the sale of the real property. Any
sale of any personal property hereunder will be conducted in any manner
permitted by the California Uniform Commercial Code (in this Exhibit called the
“UCC”). Where any portion of the Security consists of real property and personal
property or fixtures, whether or not such personal property is located on or
within the real property, BNPPLC may elect in its discretion to exercise its
rights and remedies against any or all of the real property, personal property
and fixtures, in such order and manner as is now or hereafter permitted by
applicable law. Without limiting the generality of the foregoing, BNPPLC may, in
its sole and absolute discretion and without regard to the adequacy of its
security, elect to proceed against any or all of the real property, personal
property and fixtures in any manner permitted by the UCC; and if BNPPLC elects
to sell both personal property and real property together as permitted by the
UCC, the power of sale herein granted will be exercisable with respect to all or
any of the real property, personal property and fixtures covered hereby, as
designated by BNPPLC, and Trustee is hereby authorized and empowered to conduct
any such sale of any real property, personal property and fixtures in accordance
with the procedures applicable to real property. Where any portion of the
Security consists of real property and personal property, any reinstatement of
the Secured Obligations, following default and an election by BNPPLC to
accelerate the maturity of said obligations, which is made by LRC or any other
person or entity permitted to exercise the right of reinstatement under § 2924c
of the California Civil Code or any successor statute, will, in accordance with
the terms of UCC, not prohibit BNPPLC or Trustee from conducting a sale or other
disposition of any personal property or fixtures or from otherwise proceeding
against or continuing to proceed against any personal property or fixtures in
any manner permitted by the UCC, nor will any such reinstatement invalidate,
rescind or otherwise affect any sale, disposition or other proceeding held,
conducted or instituted with respect to any personal property or fixtures prior
to such reinstatement or pending at the time of such reinstatement. Any sums
paid to BNPPLC in effecting any reinstatement pursuant to § 2924c of the
California Civil Code will be applied to the indebtedness secured hereby, and to
BNPPLC’s reasonable costs and expenses in the manner required by § 2924c. Should
BNPPLC elect to sell any portion of the Security which is real property, or
which is personal property or fixtures that BNPPLC has elected to sell together
with the real property in accordance with the laws governing a sale of real
property, BNPPLC or Trustee will give such notice of default and election to
sell as may then be required by law, and without the necessity of any demand on
LRC, Trustee, at the time(s) and place(s) specified in the notice of sale, will
sell said real property, and all estate, right, title, interest, claim and
demand therein, and equity and right of redemption thereof, at such times and
places as required or permitted by law, upon such terms as BNPPLC or Trustee may
fix and specify in
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 4

 



--------------------------------------------------------------------------------



 



the notice of sale or as may be required by law. If the Security consists of
several lots, parcels or items of property, BNPPLC may: (i) designate the order
in which such lots, parcels or items will be offered for sale or sold, or
(ii) elect to sell such lots, parcels or items through a single sale, or through
two or more successive sales, or in any other manner BNPPLC deems in its best
interest. Should BNPPLC desire that more than one sale or other disposition of
the Mortgaged Property be conducted, BNPPLC may, at its option, cause the same
to be conducted simultaneously, or successively, on the same day, or on such
different days or times and in such order as BNPPLC may deem to be in its best
interests, and no such sale will exhaust the power of sale herein granted or
terminate or otherwise affect the lien granted by LRC herein on, or the security
interests of BNPPLC in, any part of the Security not sold, until all of the
indebtedness secured hereby has been fully paid and satisfied. In the event
BNPPLC elects to dispose of the Security through more than one sale, LRC agrees
to pay the costs and expenses of each such sale and of any judicial proceedings
wherein the same may be made, including reasonable compensation to BNPPLC and
Trustee, their agents and counsel, and to pay all expenses, liabilities and
advances made or incurred by BNPPLC and Trustee (or either of them) in
connection with such sale or sale, together with interest on all such advances
made by BNPPLC and Trustee (or either of them) at the Default Rate.
JUDICIAL FORECLOSURE
     This instrument will be effective as a mortgage as well as a deed of trust
and upon the occurrence of an Event of Default may be foreclosed as to any of
the Security in any manner permitted by the laws of the State of California or
of any other state in which any part of the Security is situated, and any
foreclosure suit may be brought by the Trustee or by BNPPLC. In the event a
foreclosure hereunder is commenced by the Trustee, or his substitute or
successor, BNPPLC may at any time before the sale of the Security direct the
said Trustee to abandon the sale, and may then institute suit for the collection
of the Secured Obligations and for the judicial foreclosure of this instrument.
It is agreed that if BNPPLC should institute a suit for the collection of the
Secured Obligations and for the foreclosure of this instrument, BNPPLC may at
any time before the entry of a final judgment in said suit dismiss the same, and
require the Trustee, his substitute or successor to exercise the power of sale
granted herein to sell the Security in accordance with the provisions of this
instrument.
BNPPLC AS PURCHASER
     BNPPLC will have the right to become the purchaser at any sale held by any
Trustee or substitute or successor or by any receiver or public officer, and any
BNPPLC purchasing at any such sale will have the right to credit upon the amount
of the bid made therefor, to the extent necessary to satisfy such bid, the
outstanding Lease Balance and other Secured Obligations owing to such BNPPLC.
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 5

 



--------------------------------------------------------------------------------



 



UNIFORM COMMERCIAL CODE REMEDIES
     Upon the occurrence of an Event of Default, BNPPLC may exercise its rights
of enforcement with respect to the Collateral under the California UCC, as
amended, and in conjunction with, in addition to or in substitution for those
rights and remedies:
     (a) BNPPLC may enter upon the Land to take possession of, assemble and
collect the Collateral or to render it unusable; and
     (b) BNPPLC may require LRC to assemble the Collateral and make it available
at a place BNPPLC designates which is mutually convenient to allow BNPPLC to
take possession or dispose of the Collateral; and
     (c) written notice mailed to LRC as provided herein ten (10) days prior to
the date of public sale of the Collateral or prior to the date after which
private sale of the Collateral will be made shall constitute reasonable notice;
and
     (d) any sale made pursuant to the provisions of this section will be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the Mortgaged Property under power of sale as
provided herein upon giving the same notice with respect to the sale of the
Collateral hereunder as is required for such sale of the Mortgaged Property
under power of sale; and
     (e) in the event of a foreclosure sale, whether made by the Trustee
exercising the power of sale granted herein, or under judgment of a court, the
Collateral and the Mortgaged Property may, at the option of BNPPLC, be sold as a
whole; and
     (f) it will not be necessary that BNPPLC take possession of the Collateral
or any part thereof prior to the time that any sale pursuant to the provisions
of this section is conducted and it will not be necessary that the Collateral or
any part thereof be present at the location of such sale; and
     (g) prior to application of proceeds of disposition of the Collateral to
the Secured Obligations, such proceeds will be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorney’s fees and legal expenses incurred by
BNPPLC; and
     (h) any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale hereunder
as to nonpayment of the Secured Obligations or as to the occurrence of any Event
of Default, or as to BNPPLC having declared any of the Secured Obligations to be
due and payable, or as to notice of time, place and terms of sale and of the
properties to be sold having
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 6

 



--------------------------------------------------------------------------------



 



been duly given, or as to any other act or thing having been duly done by
BNPPLC, will be taken as prima facie evidence of the truth of the facts so
stated and recited; and
     (i) BNPPLC may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by BNPPLC,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of BNPPLC.
APPOINTMENT OF A RECEIVER
     In addition to all other remedies herein provided for, if any Event of
Default occurs or continues after the Designated Sale Date, BNPPLC will as a
matter of right be entitled to the appointment of a receiver or receivers for
all or any part of the Security, whether such receivership be incident to a
proposed sale of such property or otherwise, and without regard to the adequacy
of the security or the value of the Security or the solvency of any person or
persons liable for the payment of the Secured Obligations, and LRC does hereby
irrevocably consent to the appointment of such receiver or receivers, waives any
and all defenses to such appointment and agrees not to oppose any application
therefor by BNPPLC, but nothing herein is to be construed to deprive BNPPLC of
any other right, remedy or privilege it may now have under the law to have a
receiver appointed. Any such receiver or receivers will have all of the usual
powers and duties of receivers in like or similar cases and will continue as
such and exercise all such powers until the date of confirmation of sale of the
Security unless such receivership is sooner terminated. Any money advanced by
BNPPLC in connection with any such receivership will be a demand obligation
owing by LRC to BNPPLC and will bear interest from the date of making such
advancement by BNPPLC until paid at the Default Rate and will be a part of the
Secured Obligations and will be secured by this lien and by any other instrument
securing the Secured Obligations.
PROVISIONS CONCERNING THE TRUSTEE
     Trustee accepts this trust when a Short Form Lease or memorandum
referencing the provisions of this Exhibit, duly executed and acknowledged, is
made a public record as provided by law. The trust hereby created will be
irrevocable by LRC.
     In the event the Trustee takes any action pursuant to the provisions of
this Exhibit, LRC must pay to Trustee reasonable compensation for services
rendered in the administration of this trust, which will be in addition to any
required reimbursement for Attorney’s Fees or other expenses.
     BNPPLC may appoint a substitute to replace and act as the Trustee hereunder
in any manner now or hereafter provided by law, or in lieu thereof, BNPPLC may
from time to time, by an instrument in writing, appoint substitutes as successor
or successors to any Trustee named
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 7

 



--------------------------------------------------------------------------------



 



herein or acting hereunder, which instrument, executed and acknowledged by
BNPPLC and recorded in the Office of the Recorder of the county in which the
Property is located, will be conclusive proof of proper substitution of such
successor Trustee or Trustees, who will thereupon and without conveyance from
the predecessor Trustee, succeed to all its title, estate, rights, powers and
duties. Such instrument must contain the name of the original LRC, Trustee and
BNPPLC hereunder, the instrument number of this Deed of Trust, and the name and
address of the successor Trustee. In the event the Secured Obligations are at
any time owned by more than one person or entity, the holder or holders of not
less than a majority in the amount of such Secured Obligations will have the
right and authority to make the appointment of a successor or substitute trustee
provided for in the preceding sentences. Such appointment and designation by
BNPPLC or by the holder or holders of not less than a majority of the Secured
Obligations will be full evidence of the right and authority to make the same
and of all facts therein recited. If BNPPLC is a corporation and such
appointment is executed in its behalf by an officer of such corporation, such
appointment will be conclusively presumed to be executed with authority and will
be valid and sufficient without proof of any action by the board of directors or
any superior officer of the corporation. Upon the making of any such appointment
and designation, all of the estate and title of the Trustee in the Security will
vest in the named successor or substitute trustee and he will thereupon succeed
to and will hold, possess and execute all the rights, powers, privileges,
immunities and duties herein conferred upon the Trustee; but nevertheless, upon
the written request of BNPPLC or of the successor or substitute Trustee, the
Trustee ceasing to act must execute and deliver an instrument transferring to
such successor or substitute Trustee all of the estate and title in the Security
of the Trustee so ceasing to act, together with all the rights, powers,
privileges, immunities and duties herein conferred upon the Trustee, and must
duly assign, transfer and deliver any of the properties and moneys held by said
Trustee hereunder to said successor or substitute Trustee. All references herein
to the Trustee will be deemed to refer to the Trustee (including any successor
or substitute appointed and designated as herein provided) from time to time
acting hereunder. LRC hereby ratifies and confirms any and all acts which the
herein named Trustee or his successor or successors, substitute or substitutes,
in this trust, do lawfully by virtue hereof.
     THE TRUSTEE WILL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY THE
TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES WHATSOEVER (INCLUDING THE TRUSTEE’S NEGLIGENCE), EXCEPT FOR THE
TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The Trustee will have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine. All moneys received by the Trustee will, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and the Trustee will be under no
liability for interest on any moneys received by him hereunder. LRC WILL
REIMBURSE THE TRUSTEE FOR, AND INDEMNIFY AND SAVE HIM HARMLESS AGAINST, ANY AND
ALL LIABILITY AND
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 8

 



--------------------------------------------------------------------------------



 



EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH MAY BE INCURRED BY HIM IN
THE PERFORMANCE OF HER DUTIES HEREUNDER (INCLUDING ANY LIABILITY AND EXPENSES
RESULTING FROM THE TRUSTEE’S OWN NEGLIGENCE). The foregoing indemnity will not
terminate upon release, foreclosure or other termination of this instrument.
MISCELLANEOUS
     BNPPLC may resort to any security given by this instrument or to any other
security now existing or hereafter given to secure the payment of the Secured
Obligations, in whole or in part, and in such portions and in such order as may
seem best to BNPPLC in its sole and uncontrolled discretion, and any such action
will not in anywise be considered as a waiver of any of the rights, benefits,
liens or security interests evidenced by this instrument.
     To the full extent LRC may do so, LRC agrees that LRC will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force pertaining to the rights and remedies of sureties or
redemption, and LRC, for LRC and LRC’s successors and assigns, and for any and
all persons ever claiming any interest in the Security, to the extent permitted
by law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of intention to mature or declare due
the whole of the Secured Obligations, notice of election to mature or declare
due the whole of the Secured Obligations and all rights to a marshaling of the
assets of LRC, including the Security, or to a sale in inverse order of
alienation in the event of foreclosure of the liens and security interests
hereby created. LRC will not have or assert any right under any statute or rule
of law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents or other matters whatever to defeat, reduce or affect the right of
BNPPLC under the terms of this instrument to a sale of the Security for the
collection of the Secured Obligations without any prior or different resort for
collection, or the right of BNPPLC under the terms of this instrument to the
payment of the Secured Obligations out of the proceeds of sale of the Security
in preference to every other claimant whatever. If any law referred to in this
section and now in force, of which LRC or LRC’s successors and assigns and such
other persons claiming any interest in the Security might take advantage despite
this provision, is hereafter repealed or ceases to be in force, such law shall
not thereafter be deemed to preclude the application of this provision.
     In the event there is a foreclosure sale hereunder and at the time of such
sale LRC or LRC’s successors or assigns or any other persons claiming any
interest in the Security by, through or under LRC are occupying or using the
Security, or any part thereof, each and all will immediately become the tenant
of the purchaser at such sale. Such tenancy will be a tenancy from day-to-day,
terminable at the will of either landlord or tenant, at a reasonable rental per
day based upon the value of the property occupied, such rental to be due daily
to the purchaser. In the event the tenant fails to surrender possession of said
property upon demand, the purchaser
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 9

 



--------------------------------------------------------------------------------



 



will be entitled to institute and maintain an action to obtain possession in any
court of competent jurisdiction in California.
     LRC agrees to pay BNPPLC for each statement of BNPPLC (as beneficiary)
regarding the obligations secured hereby the maximum fee allowed by law or, if
there is no maximum fee, such reasonable fee as is then charged by BNPPLC for
rendering such statement.
     Notwithstanding any contrary provisions regarding the giving of notices in
the Common Definitions or Provisions Agreement or other Operative Documents, any
service of a notice required by California Civil Code ‘2924 will be considered
complete when the requirements of that statute are met.
     All rights of action under this Exhibit be enforced by BNPPLC or Trustee
without the possession of any instruments secured hereby and without the
production thereof or of this Lease or other Operative Documents at any trial or
other proceeding relative thereto.
 
Exhibit B to Lease Agreement (Livermore/ Parcel 7) — Page 10

 



--------------------------------------------------------------------------------



 



COMMON DEFINITIONS
AND PROVISIONS AGREEMENT
(LIVERMORE/ PARCEL 7)
between
BNP PARIBAS LEASING CORPORATION
and
LAM RESEARCH CORPORATION
Dated as of December 18, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I — LIST OF DEFINED TERMS
    1  
97-10/Meltdown Event
    1  
97-10/Prepayment
    1  
Active Negligence
    1  
Additional Rent
    2  
Administrative Fees
    2  
Advance Date
    2  
Affiliate
    2  
After Tax Basis
    2  
Applicable Laws
    2  
Applicable Purchaser
    2  
Arrangement Fee
    3  
Attorneys’ Fees
    3  
Banking Rules Change
    3  
Base Rent
    3  
Base Rent Commencement Date
    3  
Base Rent Date
    3  
Base Rent Period
    4  
BNPPLC
    4  
BNPPLC’s Parent
    4  
Breakage Costs
    4  
Break Even Price
    5  
Business Day
    5  
Capital Adequacy Charges
    5  
Carrying Costs
    5  
Closing Certificate
    5  
Closing Letter
    6  
Code
    6  
Collateral Percentage
    6  
Commitment Fees
    6  
Common Definitions and Provisions Agreement
    6  
Completion Date
    6  
Completion Notice
    6  
Constituent Documents
    6  
Construction Advances
    6  
Construction Agreement
    6  
Construction Allowance
    6  
Construction Period
    7  
Construction Project
    7  

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Covered Construction Period Losses
    7  
Default
    7  
Default Rate
    7  
Designated Sale Date
    7  
Effective Date
    8  
Eligible Financial Institution
    8  
Environmental Laws
    9  
Environmental Losses
    9  
Environmental Report
    9  
ERISA
    9  
ERISA Affiliate
    9  
ERISA Termination Event
    9  
Escrowed Proceeds
    10  
Established Misconduct
    10  
Event of Default
    11  
Excluded Taxes
    14  
Existing Contract
    16  
Existing Space Leases
    16  
Fed Funds Rate
    16  
FOCB Notice
    16  
Funding Advances
    16  
GAAP
    16  
Hazardous Substance
    16  
Hazardous Substance Activity
    17  
Improvements
    17  
Indebtedness
    17  
Initial Advance
    19  
Interested Party
    19  
Land
    19  
Lease
    19  
Lease Balance
    19  
Lease Termination Damages
    20  
Liabilities
    20  
LIBID
    20  
LIBOR
    20  
LIBOR Election
    21  
LIBOR Period
    22  
Lien
    22  
Liens Removable by BNPPLC
    22  
Local Impositions
    23  
Losses
    23  
LRC
    23  
Maximum Remarketing Obligation
    23  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
Minimum Insurance Requirements
    23  
Multiemployer Plan
    23  
Notice of LRC’s Intent to Terminate
    23  
Operative Documents
    23  
Outstanding Construction Allowance
    24  
Participant
    24  
Participation Agreement
    24  
Permitted Encumbrances
    24  
Permitted Hazardous Substance Use
    24  
Permitted Hazardous Substances
    25  
Permitted Transfer
    25  
Person
    26  
Personal Property
    26  
Plan
    26  
Pledge Agreement
    26  
Pre-lease Force Majeure Event
    26  
Pre-lease Force Majeure Event Notice
    26  
Pre-lease Force Majeure Losses
    26  
Prime Rate
    26  
Prior Owner
    27  
Property
    27  
Purchase Agreement
    27  
Purchase Option
    27  
Qualified Affiliate
    27  
Qualified Income Payments
    27  
Qualified Prepayments
    27  
Real Property
    28  
Remedial Work
    28  
Rent
    29  
Responsible Financial Officer
    29  
Scope Change
    29  
Secured Spread
    29  
Subsidiary
    29  
Supplemental Payment
    29  
Supplemental Payment Obligation
    29  
Term
    29  
Termination of LRC’s Work
    29  
Transaction Expenses
    29  
Unfunded Benefit Liabilities
    29  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
Unsecured Spread
    29  
Work
    29  
 
       
ARTICLE II — SHARED PROVISIONS
    30  
1.     Notices
    30  
2.      Severability
    32  
3.      No Merger
    32  
4.      No Implied Waiver
    33  
5.      Entire and Only Agreements
    33  
6.      Binding Effect
    33  
7.      Time is of the Essence
    33  
8.      Governing Law
    33  
9.      Paragraph Headings
    33  
10.    Negotiated Documents
    33  
11.    Terms Not Expressly Defined in an Operative Document
    34  
12.    Other Terms and References
    34  
13.    Execution in Counterparts
    34  
14.    Not a Partnership, Etc.
    35  
15.    No Fiduciary Relationship Intended
    35  

Annexes

      Annex 22   LIBOR Election Form       Annex 23   Minimum Insurance
Requirements       Annex 24   Participation Agreement Form       Annex 25  
Alternative Participation Agreement Form

(iv)



--------------------------------------------------------------------------------



 



COMMON DEFINITIONS
AND PROVISIONS AGREEMENT
(LIVERMORE/ PARCEL 7)
     This COMMON DEFINITIONS AND PROVISIONS AGREEMENT (LIVERMORE/ PARCEL 7)
(this “Agreement”), dated as of December 18, 2007 (the “Effective Date”), is
made by and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware
corporation, and LAM RESEARCH CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, LRC and BNPPLC are
executing the Closing Certificate (as defined below), the Lease (as defined
below), the Construction Agreement (as defined below), the Pledge Agreement (as
defined below) and the Purchase Agreement (as defined below), all of which
concern LRC or the Property (as defined below). Each of the Closing Certificate,
the Lease, the Construction Agreement, the Pledge Agreement and the Purchase
Agreement (together with this Agreement, the “Operative Documents”) are intended
to create separate and independent obligations upon the parties thereto.
However, LRC and BNPPLC intend that all of the Operative Documents share certain
consistent definitions and other miscellaneous provisions. To that end, the
parties are executing this Agreement and incorporating it by reference into each
of the other Operative Documents.
AGREEMENTS
ARTICLE I — LIST OF DEFINED TERMS
     Unless a clear contrary intention appears, the following terms will have
the respective indicated meanings as used herein and in the other Operative
Documents:
     “97-10/Meltdown Event” has the meaning indicated in the Construction
Agreement.
     “97-10/Prepayment” has the meaning indicated in the Construction Agreement.

 



--------------------------------------------------------------------------------



 



     “Active Negligence” of any Person means, and is limited to, the negligent
conduct on the Property (and not mere omissions) by such Person or by others
acting and authorized to act on such Person’s behalf (other than LRC) in a
manner that proximately causes actual bodily injury or property damage for which
LRC does not carry (and is not obligated by the Construction Agreement or the
Lease to carry) insurance. “Active Negligence” will not include (1) any
negligent failure of BNPPLC to act when the duty to act would not have been
imposed but for BNPPLC’s status as owner of any interest in the Land, the
Improvements or any other Property or as a party to the transactions described
in the Lease or the other Operative Documents, (2) any negligent failure of any
other Interested Party to act when the duty to act would not have been imposed
but for such party’s contractual or other relationship to BNPPLC or
participation or facilitation in any manner, directly or indirectly, of the
transactions described in the Lease or other Operative Documents, or (3) the
exercise in a lawful manner by BNPPLC (or any party lawfully claiming through or
under BNPPLC) of any right or remedy provided in or under the Lease or the other
Operative Documents consistent with the terms hereof.
     “Additional Rent” has the meaning indicated in subparagraph 3(C) of the
Lease. The term “Additional Rent” does not include any Supplemental Payment
required by the Purchase Agreement.
     “Administrative Fees” means the fees identified as such in subparagraph
3(D) of the Lease and subparagraph 3(A) of the Construction Agreement.
     “Advance Date” means, regardless of whether any Construction Advance is
actually made on such date, the first Business Day of every calendar month,
beginning with the first Business Day of the first calendar month after the
Effective Date and continuing regularly thereafter to and including the Base
Rent Commencement Date, which will be the last Advance Date.
     “Affiliate” of any Person means any other Person controlling, controlled by
or under common control with such Person. For purposes of this definition, the
term “control” when used with respect to any Person means the power to direct
the management of policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
     “After Tax Basis” has the meaning indicated in subparagraph 5(C)(1) of the
Lease.
     “Applicable Laws” means any or all of the following, to the extent
applicable to BNPPLC, LRC, the Property or the Operative Documents, after giving
effect to the contractual choice of law provisions in the Operative Documents:
restrictive covenants; zoning ordinances and building codes; flood disaster
laws; health, safety and environmental laws and regulations; the Americans with
Disabilities Act and other laws pertaining to disabled persons; and other
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 2

 



--------------------------------------------------------------------------------



 



laws, statutes, ordinances, rules, permits, regulations, orders, determinations
and court decisions.
     “Applicable Purchaser” means any third party designated to purchase
BNPPLC’s interest in the Property and in any Escrowed Proceeds as provided in
the Purchase Agreement.
     “Arrangement Fee” has the meaning indicated in the Construction Agreement.
     “Attorneys’ Fees” means the reasonable fees and reasonable out-of-pocket
expenses of counsel to the parties incurring the same, excluding costs or
expenses of in-house counsel (whether or not accounted for as general overhead
or administrative expenses), but otherwise including printing, photostating,
duplicating and other expenses, air freight charges, and fees billed for law
clerks, paralegals, librarians and others not admitted to the bar but performing
services under the supervision of an attorney. Such terms will also include all
such reasonable fees and expenses incurred with respect to appeals, arbitrations
and bankruptcy proceedings, and whether or not any manner of proceeding is
brought with respect to the matter for which such fees and expenses were
incurred.
     “Banking Rules Change” means either: (1) the introduction of or any change
after the Effective Date in any law or regulation applicable to BNPPLC, BNPPLC’s
Parent or any Participant, or in the generally accepted interpretation by the
institutional lending community of any such law or regulation, or in the
interpretation of any such law or regulation asserted by any regulator, court or
other governmental authority or (2) the compliance by BNPPLC or BNPPLC’s Parent
or any Participant with any new guideline or new request issued after the
Effective Date from any central bank or other governmental authority (whether or
not having the force of law).
     “Base Rent” means the rent payable by LRC pursuant to subparagraph 3(A) of
the Lease.
     “Base Rent Commencement Date” means the first Business Day of the first
calendar month after the Completion Date.
     “Base Rent Date” means a date upon which Base Rent must be paid under the
Lease, all of which dates will be the first Business Day of a calendar month.
The first Base Rent Date will be the first Business Day of the first calendar
month following the Base Rent Commencement Date, which is consistent with the
understanding of the parties that the first Base Rent Period will be subject to
a LIBOR Election of one month. Each successive Base Rent Date after the first
Base Rent Date will be the first Business Day of the first or third calendar
month following the calendar month which includes the preceding Base Rent Date,
determined as follows:
     (1) If a LIBOR Election of one month is in effect on a Base Rent Date, then
the first Business Day of the first calendar month following such Base Rent Date
will be the next following Base Rent Date.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 3

 



--------------------------------------------------------------------------------



 



     (2) If a LIBOR Election of two months is in effect on a Base Rent Date,
then the first Business Day of the second calendar month following such Base
Rent Date will be the next following Base Rent Date.
     (3) If a LIBOR Election of three months or longer is in effect on a Base
Rent Date, then the first Business Day of the third calendar month following
such Base Rent Date will be the next following Base Rent Date.
Thus, for example, if a Base Rent Period commences on the first Business Day of
September, 2009 and a LIBOR Election of three months applies to such Base Rent
Period, then the next following Base Rent Date will be the first Business Day of
December, 2009.
     “Base Rent Period” means a period for which Base Rent must be paid under
the Lease, each of which periods will correspond to the LIBOR Election for the
period. The first Base Rent Period will begin on the Base Rent Commencement
Date, and each successive Base Rent Period will begin on the Base Rent Date upon
which the preceding Base Rent Period ends. Each Base Rent Period, including the
first Base Rent Period, will end on the first or second Base Rent Date after the
Base Rent Date upon which such period began, determined as follows:
     (1) If a LIBOR Election of one month, two months or three months is in
effect for a Base Rent Period, then such Base Rent Period will end on the first
Base Rent Date after the Base Rent Date upon which such period began.
     (2) If a LIBOR Election of six months is in effect for a Base Rent Period,
then such Base Rent Period will end on the second Base Rent Date after the Base
Rent Date upon which such period began.
The determination of Base Rent Periods can be illustrated by two examples:
     1) If LRC makes a LIBOR Election of three months for a hypothetical Base
Rent Period beginning on the first Business Day in January, 2010, then such Base
Rent Period will end on the first Base Rent Date after it begins; that is, such
Base Rent Period will end on the first Business Day in April, 2010, the third
calendar month after January, 2010.
     2) If, however, LRC makes a LIBOR Election of six months for the
hypothetical Base Rent Period beginning on the first Business Day in January,
2010, then such Base Rent Period will end on the second Base Rent Date after it
begins; that is, the first Business Day in July, 2010.
     “BNPPLC” means BNPPLC Leasing Corporation, a Delaware corporation.
     “BNPPLC’s Parent” means BNP Paribas, a bank organized and existing under
the laws
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 4

 



--------------------------------------------------------------------------------



 



of France, and any successors of such bank.
     “Breakage Costs” means any and all costs, losses or expenses incurred or
sustained by BNPPLC’s Parent or any Participant, for which BNPPLC’s Parent or
the Participant requests reimbursement from BNPPLC, because of:
     (1) the resulting liquidation or redeployment of deposits or other funds
that were used to make or maintain Funding Advances upon application of a
Qualified Prepayment or upon any sale of the Property pursuant to the Purchase
Agreement, if such application or sale occurs on any day other than the last day
of a LIBOR Period; or
     (2) the resulting liquidation or redeployment of deposits or other funds
that were reserved to provide a Construction Advance requested by LRC, if and
when the Construction Advance is not made as anticipated, either because LRC
declined to accept the Construction Advance for any reason or because LRC failed
to satisfy any of the conditions to such Construction Advance specified in the
Construction Agreement; or
     (3) the resulting liquidation or redeployment of deposits or other funds
that were used to make or maintain Funding Advances upon the acceleration of the
end of any LIBOR Period because of an acceleration of the Designated Sale Date
as described in clauses (2) or (3) of the definition thereof.
Breakage Costs will include, for example, losses on Funding Advances maintained
by BNPPLC’s Parent or any Participant which are attributable to any decline in
LIBOR as of the effective date of any application described in the clause
(1) preceding, as compared to the LIBOR for the then current LIBOR Period. Each
determination of Breakage Costs by BNPPLC’s Parent or a Participant, as
applicable, will be conclusive and binding upon LRC in the absence of clear and
demonstrable error.
     “Break Even Price” has the meaning indicated in the Purchase Agreement.
     “Business Day” means any day that is (1) not a Saturday, Sunday or day on
which commercial banks are generally closed or required to be closed in New York
City, New York, and (2) a day on which dealings in deposits of dollars are
transacted in the London interbank market; provided, that if such dealings are
suspended indefinitely for any reason, “Business Day” will mean any day
described in clause (1).
     “Capital Adequacy Charges” means any additional amounts BNPPLC’s Parent or
any Participant requests BNPPLC to pay as compensation for an increase in
required capital as provided in subparagraph 5(B)(2) of the Lease.
     “Carrying Costs” has the meaning indicated in the Construction Agreement.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 5

 



--------------------------------------------------------------------------------



 



     “Closing Certificate” means the Closing Certificate and Agreement
(Livermore/ Parcel 7) dated as of the Effective Date executed by LRC and BNPPLC,
as such Closing Certificate and Agreement may be extended, supplemented,
amended, restated or otherwise modified from time to time in accordance with its
terms.
     “Closing Letter” means the letter agreement dated as of the Effective Date
between BNPPLC and LRC confirming the amount of the Initial Advance and the
Transaction Expenses paid from the Initial Advance.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral Percentage” means, for each Base Rent Period or portion
thereof, a percentage equal to the lesser of (1) one hundred percent (100%) or
(2) a fraction, the numerator of which equals the Value of Cash Collateral
subject to a Qualified Pledge under the Pledge Agreement on the first day of
such Base Rent Period, and the denominator of which equals (a) the Lease Balance
determined as of the first day of such Base Rent Period, less (b) Losses (if
any) that BNPPLC suffered or incurred prior to the Term and that qualify as
Pre-lease Force Majeure Losses. (As used in this definition, the terms “Value”
and “Cash Collateral” and “Qualified Pledge” are intended to have the respective
meanings assigned to them in the Pledge Agreement.)
     “Commitment Fees” has the meaning indicated in the Construction Agreement.
     “Common Definitions and Provisions Agreement” means this Agreement, which
is incorporated by reference into each of the other Operative Documents, as this
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms.
     “Completion Date” has the meaning indicated in the Construction Agreement.
     “Completion Notice” has the meaning indicated in the Construction
Agreement.
     “Constituent Documents” of any entity means the organizational documents
pursuant to which such entity was created and is governed, such as the articles
of incorporation and bylaws of a corporation, the articles of organization and
regulations of a limited liability company or the partnership agreement of a
partnership.
     “Construction Advances” has the meaning indicated in the Construction
Agreement.
     “Construction Agreement” means the Construction Agreement (Livermore/
Parcel 7) dated as of the Effective Date between BNPPLC and LRC, as such
Construction Agreement may
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 6

 



--------------------------------------------------------------------------------



 



be extended, supplemented, amended, restated or otherwise modified from time to
time in accordance with its terms.
     “Construction Allowance” has the meaning indicated in the Construction
Agreement.
     “Construction Period” means each successive period of approximately one
month, with the first Construction Period to begin on the Effective Date and end
on the first Advance Date. Each successive Construction Period after the first
Construction Period will begin on the day on which the preceding Construction
Period ends and will end on the next following Advance Date, until the last
Construction Period, which will end on the earlier of the Base Rent Commencement
Date or any Designated Sale Date upon which LRC or any Applicable Purchaser
purchases BNPPLC’s interest in the Property pursuant to the Purchase Agreement.
     “Construction Project” has the meaning indicated in the Construction
Agreement.
     “Covered Construction Period Losses” has the meaning indicated in the
Construction Agreement.
     “Default” means any event or circumstance which constitutes, or which would
with the passage of time or the giving of notice or both (if not cured within
any applicable cure period) constitute, an Event of Default.
     “Default Rate” means (1) for purpose of computing any interest that accrues
at such rate on the Designated Sale Date or any day prior to the Designated Sale
Date, a per annum rate equal to two percent (2%) above LIBOR in effect on such
day; and (2) for purpose of computing any interest that accrues at such rate on
any day after the Designated Sale Date, a per annum rate equal to two percent
(2%) above the Prime Rate in effect on such day; except that for purposes of
computing interest accruing for any period that commences thirty or more days
after the Designated Sale Date on any Base Rent or Supplemental Payment that has
become due, but remains to be paid to BNPPLC by LRC, the Default Rate will mean
a floating per annum rate equal to five percent (5%) above the Prime Rate.
Notwithstanding the foregoing, in no event will the “Default Rate” at any time
exceed the maximum interest rate permitted by Applicable Laws.
     “Designated Sale Date” means the earliest of:
     (1) the earlier of (a) date upon which the Term is scheduled to expire as
provided in subparagraph 1(A) of the Lease (which states that the Term will
expire on the first Business Day of January, 2015), or (b) any date upon which
the Lease terminates pursuant to subparagraph 1(B) or subparagraph 1(C) of the
Lease; or
     (2) any Business Day designated as the “Designated Sale Date” for purposes
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 7

 



--------------------------------------------------------------------------------



 



of this Agreement and the other Operative Documents in an irrevocable,
unconditional notice given by LRC to BNPPLC before any 97-10/Meltdown Event has
occurred; provided, that if the Business Day so designated by LRC as the
Designated Sale Date is not at least twenty days after the date of such notice,
the notice will be of no effect for purposes of this definition; and provided,
further, that to be effective, any such notice must include an irrevocable
exercise by LRC of the Purchase Option under subparagraph 2(A)(1) of the
Purchase Agreement and thereby obligate LRC to tender payment of the full Break
Even Price to BNPPLC on the Business Day so designated; or
     (3) any Business Day designated as the “Designated Sale Date” for purposes
of this Agreement and the other Operative Documents in a notice given by BNPPLC
to LRC:

  •   when an Event of Default has occurred and is continuing and after the
Completion Date; or     •   after a 97-10/Meltdown Event or after BNPPLC’s
receipt of a Pre-lease Force Majeure Event Notice from LRC or; or     •  
following any change in the zoning or other Applicable Laws after the Completion
Date affecting the permitted use or development of the Property that, in
BNPPLC’s good faith judgment, materially reduces the value of the Property; or  
  •   following any discovery of conditions or circumstances on or about the
Property after the Completion Date, such as the presence of an endangered
species, which are likely to substantially impede the use or development of the
Property and thereby, in BNPPLC’s good faith judgment, materially reduce the
value of the Property;

provided, however, that if the Business Day so designated by BNPPLC as the
Designated Sale Date is not at least thirty days after the date of such notice,
the notice will be of no effect for purposes of this definition.
     “Effective Date” means December 18, 2007.
     “Eligible Financial Institution” means (a) a commercial bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having total assets in excess of $5,000,000,000; (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (“OECD”) or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 8

 



--------------------------------------------------------------------------------



 



having total assets in excess of $5,000,000,000; provided, that such bank is
acting through a branch or agency located in the United States; (c) the central
bank of any country which is a member of the OECD; and (d) a finance company,
insurance company or other financial institution (whether a corporation,
partnership or other entity, but excluding any savings and loan association)
which is engaged in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business, and having total assets in excess
of $5,000,000,000; provided, however, that in no event shall any bank or other
Person qualify as an Eligible Financial Institution at any time when it or its
parent company has outstanding obligations with a credit rating less than
investment grade from Standard & Poor’s, a division of the McGraw-Hill
Companies, or Moody’s Investors Service, Inc. or another nationally recognized
rating service.
     “Environmental Laws” means any and all existing and future Applicable Laws
pertaining to safety, health or the environment, or to Hazardous Substances or
Hazardous Substance Activities, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, and the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984.
     “Environmental Losses” means Losses suffered or incurred by BNPPLC or any
other Interested Party, directly or indirectly, relating to or arising out of,
based on or as a result of any of the following: (i) any Hazardous Substance
Activity; (ii) any violation of any applicable Environmental Laws relating to
the Property or to the ownership, use, occupancy or operation thereof; (iii) any
investigation, inquiry, order, hearing, action, or other proceeding by or before
any governmental or quasi-governmental agency or authority in connection with
any Hazardous Substance Activity; or (iv) any claim, demand, cause of action or
investigation, or any action or other proceeding, whether meritorious or not,
brought or asserted against any Interested Party which directly or indirectly
relates to, arises from, is based on, or results from any of the matters
described in clauses (i), (ii), or (iii) of this definition or any allegation of
any such matters.
     “Environmental Report” means the following report: September 2007 Phase I
Environmental Site Assessment by Environmental Resources Management, ERM, KLA
Tencor Corporation Site 1 and 101 Portola Avenue Livermore, CA.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.
     “ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is
a member of LRC’s controlled group, or under common control with LRC, within the
meaning of Section 414 of the Internal Revenue Code, and the regulations
promulgated and rulings issued thereunder.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 9

 



--------------------------------------------------------------------------------



 



     “ERISA Termination Event” means (a) the occurrence with respect to any Plan
of (1) a reportable event described in Sections 4043(b)(5) or (6) of ERISA or
(2) any other reportable event described in Section 4043(b) of ERISA other than
a reportable event not subject to the provision for thirty-day notice to the
Pension Benefit Guaranty Corporation pursuant to a waiver by such corporation
under Section 4043(a) of ERISA, or (b) the withdrawal of LRC or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any Plan or the treatment of any Plan amendment as
a termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.
     “Escrowed Proceeds” means, subject to the exclusions specified in the next
sentence, any money that is received by BNPPLC from time to time during the Term
(and any interest earned thereon) from any party (1) under any property
insurance policy as a result of damage to the Property, (2) as compensation for
any restriction imposed by any Governmental Authority upon the use or
development of the Property or for the condemnation of the Property or any
portion thereof, (3) because of any judgment, decree or award for physical
damage to the Property or (4) as compensation under any title insurance policy
or otherwise as a result of any title defect or claimed title defect with
respect to the Property; provided, however, in determining the amount of
“Escrowed Proceeds” there will be deducted all expenses and costs of every type,
kind and nature (including Attorneys’ Fees) incurred by BNPPLC to collect such
proceeds. Notwithstanding the foregoing, “Escrowed Proceeds” will not include
(A) any payment to BNPPLC by any Participant or by an Affiliate of BNPPLC that
is made to compensate BNPPLC for the Participant’s or Affiliate’s share of any
Losses BNPPLC may incur as a result of any of the events described in the
preceding clauses (1) through (4), (B) any money or proceeds that have been
applied as a Qualified Prepayment or to pay any Breakage Costs or other costs
incurred in connection with a Qualified Prepayment, (C) any money or proceeds
that, after no less than ten days notice to LRC, BNPPLC returns or pays to a
third party because of BNPPLC’s good faith belief that such return or payment is
required by law, (D) any money or proceeds paid by BNPPLC to LRC or offset
against any amount owed by LRC, or (E) any money or proceeds used by BNPPLC in
accordance with the Lease for repairs or the restoration of the Property or to
obtain development rights or the release of restrictions that will inure to the
benefit of future owners or occupants of the Property. Until Escrowed Proceeds
are paid to LRC pursuant to Paragraph 9 of the Lease, transferred to a purchaser
under the Purchase Agreement as therein provided or applied as a Qualified
Prepayment or as otherwise described in the preceding sentence, BNPPLC will keep
the same deposited in one or more interest bearing accounts, and all interest
earned on such account will be added to and made a part of Escrowed Proceeds.
     “Established Misconduct” of a Person means, and is limited to:
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 10

 



--------------------------------------------------------------------------------



 



     (1) if the Person is bound by the Operative Documents or the Participation
Agreement, conduct of such Person that constitutes a breach by it of the express
provisions of the Operative Documents or the Participation Agreement, as
applicable, and that continues beyond any period for cure provided therein, as
determined in or as a necessary element of a final judgment rendered against
such Person by a court with jurisdiction to make such determination, and
     (2) conduct of such Person or its Affiliates that has been determined to
constitute willful misconduct or Active Negligence in or as a necessary element
of a final judgment rendered against such Person by a court with jurisdiction to
make such determination.
In no event, however, will Established Misconduct include actions of any Person
undertaken in good faith to mitigate Losses that such Person may suffer because
of a breach or repudiation by LRC of any of the Operative Documents. Further,
negligence other than Active Negligence will not in any event constitute
Established Misconduct. For purposes of this definition, “conduct of a Person”
will consist of (1) the conduct of any employee of that Person, and (2) the
conduct of an agent of that Person (such as an independent environmental
consultant engaged by that Person), but only to the extent that the agent is
(a) acting within the scope of the authority granted to him by such Person, and
(b) neither LRC nor acting with the consent or approval of or at the request of
or under the direction of LRC or LRC’s Affiliates, employees or agents.
Established Misconduct of one Interested Party will not be attributed to a
second Interested Party unless the second Interested Party is an Affiliate of
the first, and it is understood that BNPPLC has not been authorized, and nothing
in the Participation Agreement will be construed as authorizing BNPPLC, to act
as an “agent” for any Participant as the term is used in this definition.
     “Event of Default” means any of the following:
     (A) LRC fails to pay when due any installment of Base Rent or
Administrative Fees required by the Lease, and such failure continues for three
Business Days after LRC is notified in writing thereof.
     (B) LRC fails to pay the full amount of any 97-10/Prepayment when due as
provided in the Construction Agreement or fails to pay the full amount of any
Supplemental Payment as provided in the Purchase Agreement on the Designated
Sale Date.
     (C) LRC fails to pay when first due any amount required by the Operative
Documents (other than Base Rent or Administrative Fees required as provided in
the Lease, any 97-10/Prepayment required as provided in the Construction
Agreement or any Supplemental Payment required as provided in the Purchase
Agreement) and such failure continues for ten Business Days after LRC is
notified in writing thereof.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 11

 



--------------------------------------------------------------------------------



 



     (D) Any representation or warranty of LRC contained in any of the Operative
Documents or in any certificate or other document delivered by LRC pursuant to
the Operative Documents is determined by BNPPLC to have been false or misleading
in any material respect when made, and LRC fails to cause such representation or
warranty to be made true and not misleading within ten Business Days after LRC
is notified in writing of such determination by BNPPLC.
     (E) LRC fails to comply with any provision of the Operative Documents
(other than as described in the other clauses of this definition) and does not
cure such failure prior to the earliest of (1) thirty days after notice thereof
is given to LRC, or (2) the date any writ or order is issued for the levy or
sale of any property owned by BNPPLC (including the Property) because of such
failure, or (3) the date any third party claim or criminal prosecution is
instituted or overtly threatened against any Interested Party or any of its
directors, officers or employees because of such failure; provided, however,
that so long as no such writ or order is issued and no such third party claim or
criminal prosecution is instituted or overtly threatened, the period within
which such failure may be cured by LRC will be extended for a further period
(not to exceed an additional one hundred eighty days) as is necessary for the
curing thereof with diligence, if (but only if) (x) such failure is susceptible
of cure but cannot with reasonable diligence be cured within such thirty day
period, (y) LRC promptly commences to cure such failure and thereafter
continuously prosecutes the curing thereof with reasonable diligence and (z) the
extension of the period for cure will not, in any event, cause the period for
cure to extend to or beyond the Designated Sale Date.
     (F) LRC abandons any material part of the Property.
     (G) Any event occurs or circumstance exists that constitutes an “Event of
Default” as defined in the Pledge Agreement.
     (H) LRC or any Subsidiary of LRC fails to pay any principal of or premium
or interest on any of its Indebtedness which is outstanding in a principal
amount of at least $25,000,000 when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure continues after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
occurs or condition exists under any agreement or instrument relating to any
such Indebtedness and continues after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness is declared by the creditor to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the stated maturity
thereof.
     (I) LRC or any material Subsidiary of LRC is generally not paying its debts
as such
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 12

 



--------------------------------------------------------------------------------



 



debts become due, or admits in writing its inability to pay its debts generally,
or makes a general assignment for the benefit of creditors; or any proceeding is
instituted by or against LRC or any material Subsidiary of LRC seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding remains undismissed or unstayed for a period of sixty consecutive
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
occurs; or LRC or any material Subsidiary of LRC takes any corporate action to
authorize any of the actions set forth above in this clause.
     (J) Any order, judgment or decree is entered in any proceedings against LRC
or any of LRC’s material Subsidiaries decreeing its dissolution and such order,
judgment or decree remains unstayed and in effect for more than sixty days.
     (K) Any order, judgment or decree is entered in any proceedings against LRC
or any of LRC’s material Subsidiaries decreeing a divestiture of any of assets
that represent a substantial part, or the divestiture of the stock of any of
LRC’s Subsidiaries whose assets represent a substantial part, of the total
assets of LRC and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP) or which requires the divestiture of assets, or stock of
any of LRC’s Subsidiaries, which have contributed a substantial part of the net
income of LRC and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than sixty days.
     (L) A judgment or order for the payment of money in an amount (not covered
by insurance) which exceeds $25,000,000 is rendered against LRC or any of LRC’s
Subsidiaries and either (i) enforcement proceedings is commenced by any creditor
upon such judgment, or (ii) within thirty days after the entry thereof, such
judgment or order is not discharged or execution thereof stayed pending appeal,
or within thirty days after the expiration of any such stay, such judgment is
not discharged.
     (M) Any ERISA Termination Event occurs that BNPPLC determines in good faith
would constitute grounds for a termination of any Plan or for the appointment by
the appropriate United States district court of a trustee to administer any Plan
and such ERISA Termination Event is continuing thirty days after notice to such
effect is given to LRC by BNPPLC, or any Plan is terminated, or a trustee is
appointed by a United States district court to administer any Plan, or the
Pension Benefit Guaranty Corporation institutes proceedings to terminate any
Plan or to appoint a trustee to administer any Plan.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 13

 



--------------------------------------------------------------------------------



 



     (N) LRC enters into any transaction which would cause any of the Operative
Documents or any other document executed in connection herewith (or any exercise
of BNPPLC’s rights hereunder or thereunder) to constitute a non-exempt
prohibited transaction under ERISA.
     (O) Any event or circumstance having a Material Adverse Effect occurs and
is not rectified before the end of thirty Business Days after LRC is notified in
writing thereof.
     (P) LRC shall fail to comply with subparagraph 3(A) of the Closing
Certificate, which requires that LRC and its Subsidiaries maintain a minimum
amount of unrestricted cash, unencumbered cash investments and unencumbered
marketable securities classified as short term or long term investments
according to GAAP.
     (Q) Any of the following shall occur: (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests (as defined below) representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of LRC; or (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of LRC by Persons who were neither
(i) nominated by the board of directors of LRC nor (ii) appointed by directors
so nominated. (As used in this paragraph, “Equity Interests” means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.)
     (R) Any “Event of Default” shall occur as defined in any other Common
Definitions and Provisions Agreement executed by LRC and BNPPLC, it being
understood that the parties are executing and may in the future execute such
other agreements in connection with arrangements that are similar to those
contemplated by the Operative Documents, but that cover properties other than
the Property.
     (S) LRC shall in writing or in any legal proceedings repudiate any of the
Operative Documents or assert that any of the Operative Documents are not valid
or enforceable as written or that BNPPLC does not own or have a lien or security
interest in the Property by reason of the Operative Documents.
     “Excluded Taxes” means:
     (1) taxes upon or measured by net income to the extent such taxes are (A)
payable in respect of Base Rent or other Qualified Income Payments, or (B)
(i) payable
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 14

 



--------------------------------------------------------------------------------



 



by BNPPLC in respect of any Qualified Prepayment or any net sales proceeds paid
to BNPPLC upon a sale of the Property because of a refusal of tax authorities to
accept the intended characterization of the Lease and other Operative Documents
as a financing arrangement for tax purposes, and (ii) offset in the same taxable
period by a reduction in the taxes of BNPPLC which are not indemnified by LRC
because of depreciation deductions or other tax benefits available to BNPPLC
only because of the refusal of the tax authorities to treat the Lease and other
Operative Documents as a financing arrangement; and
     (2) any transfer or change of ownership taxes assessed because of BNPPLC’s
transfer or conveyance to any third party of any rights or interest in the
Operative Documents or the Property; save and except, however, any such taxes
assessed because of (i) any Permitted Transfer under clauses (1) or (2) of the
definition of Permitted Transfer in this Agreement, or (ii) any sale of the
Property by BNPPLC required by the Purchase Agreement or with respect to which
the Purchase Agreement governs the distribution and allocation of sales
proceeds; and
     (3) taxes that result solely from an act or event, or are attributable
solely to any period of time, that occurs after the latest of:
     (i) the expiration of the Term with respect to the Property and, if the
Lease or other Operative Documents require the return of the Property to BNPPLC,
such return;
     (ii) any sale or Deemed Sale (as defined in the Purchase Agreement) of the
Property pursuant to the Purchase Agreement; or
     (iii) the discharge in full of LRC’s obligation to pay or do anything to
cause or assure the payment of the Lease Balance, or any amount determined by
reference thereto, and all other amounts due under the Operative Documents;
except any such taxes that are imposed on or with respect to payments that
become due under the Operative Documents after such expiration, sale or
discharge, and in any event excluding taxes that relate to acts, events, or
matters occurring at or prior to the latest of any such expiration, sale or
discharge.
It is understood that if tax rates used to calculate income taxes which
constitute Excluded Taxes under clause (1) of this definition are increased, the
resulting increase will not be subject to reimbursement or indemnification by
LRC. If, however, a change in Applicable Laws after the Effective Date, as
applied to the transactions contemplated by the Operative Documents on a
stand-alone basis, results in an increase in such income taxes for any reason
other than an increase in the applicable tax rates (e.g., a disallowance of
deductions that would otherwise be
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 15

 



--------------------------------------------------------------------------------



 



available against payments described in clause (1) of this definition), then for
purposes of the Operative Documents, the term “Excluded Taxes” will not include
the actual increase in such taxes attributable to the change. Accordingly,
BNPPLC, BNPPLC=s Parent and any Participant may recover any such net increase
from LRC pursuant to subparagraph 5(B) of the Lease.
It is also understood that nothing in this definition of “Excluded Taxes” will
prevent any Original Indemnity Payment (as defined in subparagraph 5(C)(1) of
the Lease) from being paid on an After Tax Basis.
     “Existing Contract” means that certain Purchase and Sale Agreement dated
August 22, 2007 between the Prior Owner and LRC, under which rights of LRC (as
the buyer) have been assigned to BNPPLC.
     “Existing Space Leases” means leases or subleases of space within the
Improvements, if any, which are executed on or prior to the Effective Date by
BNPPLC or any predecessor in interest of BNPPLC and included in the list of
Permitted Encumbrances attached as Exhibit B to the Closing Certificate.
     “Fed Funds Rate” means, for any period, a fluctuating interest rate
(expressed as a per annum rate and rounded upwards, if necessary, to the next
1/16 of 1%) equal on each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rates are not so published for any
day which is a Business Day, the average of the quotations for each day during
such period on such transactions received by BNPPLC’s Parent from three Federal
funds brokers of recognized standing selected by BNPPLC’s Parent.
     “FOCB Notice” has the meaning indicated in the Construction Agreement.
     “Funding Advances” means all advances made by BNPPLC’s Parent or any
Participant to or on behalf of BNPPLC to allow BNPPLC to make the Initial
Advance and to provide the Construction Allowance or maintain its investment in
the Property.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a basis consistent with
those used in the preparation of the financial statements delivered by LRC to
BNPPLC prior to the Effective Date, which are the subject of representations in
subparagraph 2(A)(4) of the Closing Certificate.
     “Governmental Authority” means (1) the United States, the state, the
county, the municipality, and any other political subdivision in which the Land
is located, and (2) any other nation, state or other political subdivision or
agency or instrumentality thereof having or
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 16

 



--------------------------------------------------------------------------------



 



asserting jurisdiction over LRC or the Property.
     “Hazardous Substance” means (i) any chemical, compound, material, mixture
or substance that is now or hereafter defined or listed in, regulated under, or
otherwise classified pursuant to, any Environmental Laws as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “extremely hazardous waste
or substance,” “infectious waste,” “toxic substance,” “toxic pollutant,” or any
other formulation intended to define, list or classify substances by reason of
deleterious properties, including ignitability, corrosiveness, reactivity,
carcinogenicity, toxicity or reproductive toxicity; (ii) petroleum, any fraction
of petroleum, natural gas, natural gas liquids, liquified natural gas, synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas), and ash
produced by a resource recovery facility utilizing a municipal solid waste
stream, and drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, natural gas or
geothermal resources; (iii) asbestos and any asbestos containing material; and
(iv) any other material that, because of its quantity, concentration or physical
or chemical characteristics, is the subject of regulation under Applicable Law
or poses a significant present or potential hazard to human health or safety or
to the environment if released into the workplace or the environment.
     “Hazardous Substance Activity” means any actual, proposed or threatened
use, storage, holding, release (including any spilling, leaking, leaching,
pumping, pouring, emitting, emptying, dumping, disposing into the environment,
and the continuing migration into or through soil, surface water, groundwater or
any body of water), discharge, deposit, placement, generation, processing,
construction, treatment, abatement, removal, disposal, disposition, handling or
transportation of any Hazardous Substance from, under, in, into or on the
Property, including the movement or migration of any Hazardous Substance from
surrounding property, surface water, groundwater or any body of water under, in,
into or onto the Property and any resulting residual Hazardous Substance
contamination in, on or under the Property. “Hazardous Substance Activity” also
means any existence of Hazardous Substances on the Property that would cause the
Property or the owner or operator thereof to be in violation of, or that would
subject the Property to any remedial obligations under, any Environmental Laws,
assuming disclosure to the applicable Governmental Authorities of all relevant
facts, conditions and circumstances pertaining to the Property.
     “Improvements” means any and all (1) buildings and other real property
improvements previously or hereafter erected on the Land, and (2) equipment
(e.g., HVAC systems, elevators and plumbing fixtures) attached to the buildings
or other real property improvements, the removal of which would cause structural
or other material damage to the buildings or other real property improvements or
would materially and adversely affect the value or use of the buildings or other
real property improvements.
     “Indebtedness” of any Person means (without duplication of any item)
Liabilities of such Person in any of the following categories:
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 17

 



--------------------------------------------------------------------------------



 



     (A) Liabilities for borrowed money;
     (B) Liabilities constituting an obligation to pay the deferred purchase
price of property or services;
     (C) Liabilities evidenced by a bond, debenture, note or similar instrument;

     (D) Liabilities which (1) would under GAAP be shown on such Person’s
balance sheet as a liability, and (2) are payable more than one year from the
date of creation thereof (other than reserves for taxes and reserves for
contingent obligations);
     (E) Liabilities constituting principal under leases capitalized in
accordance with GAAP;
     (F) Liabilities arising under conditional sales or other title retention
agreements;
     (G) Liabilities owing under direct or indirect guaranties of Liabilities of
any other Person or otherwise constituting obligations to purchase or acquire or
to otherwise protect or insure a creditor against loss in respect of Liabilities
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;
     (H) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arises out
of or in connection with the sale or issuance of the same or similar securities
or property;
     (I) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;
     (J) Liabilities with respect to payments received in consideration of oil,
gas, or other commodities yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment);
     (K) Liabilities with respect to other obligations to deliver goods or
services in consideration of advance payments therefor; or
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 18

 



--------------------------------------------------------------------------------



 



     (L) Liabilities under any “synthetic” or other lease of property or related
documents (including a separate purchase agreement) which obligate such Person
or any of its Affiliates (whether by purchasing or causing another Person to
purchase any interest in the leased property or otherwise) to guarantee a
minimum residual value of the leased property to the lessor.
For purposes of this definition, the amount of Liabilities described in the last
clause of the preceding sentence with respect to any lease classified according
to GAAP as an “operating lease,” will equal the sum of (1) the present value of
rentals and other minimum lease payments required in connection with such lease
(calculated in accordance with SFAS 13 and other GAAP relevant to the
determination of the whether such lease must be accounted for as an operating
lease or capital lease), plus (2) the fair value of the property covered by the
lease; except that such amount will not exceed the price, as of the date a
determination of Indebtedness is required hereunder, for which the lessee can
purchase the leased property pursuant to any valid ongoing purchase option if,
upon such a purchase, the lessee will be excused from paying rentals or other
minimum lease payments that would otherwise accrue after the purchase.
Notwithstanding the foregoing, the “Indebtedness” of any Person will not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor.
     “Initial Advance” has the meaning indicated in the Construction Agreement.
     “Interested Party” means each of following Persons and their Affiliates:
(1) BNPPLC and its successors and permitted assigns as to the Property or any
part thereof or any interest therein; (2) BNPPLC’s Parent; and (3) the
Participants; provided, however, none of the following Persons will constitute
an Interested Party: (a) any Person to whom BNPPLC may transfer an interest in
the Property by a conveyance that is not a Permitted Transfer and others that
cannot lawfully claim an interest in the Property except through or under a
transfer by such a Person, (b) LRC and its Affiliates, (c) any Person claiming
through or under a conveyance made by LRC after any purchase by LRC of BNPPLC’s
interest in the Property pursuant to the Purchase Agreement, or (d) any
Applicable Purchaser designated by LRC under the Purchase Agreement who
purchases the Property pursuant to a sale arranged by LRC and any Person that
cannot lawfully claim an interest in the Property except through or under a
conveyance from such an Applicable Purchaser.
     “Land” means the land described in Exhibit A attached to the Closing
Certificate, the Lease and the Purchase Agreement.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 19

 



--------------------------------------------------------------------------------



 



     “Lease” means the Lease Agreement (Livermore/ Parcel 7) dated as of the
Effective Date between BNPPLC, as landlord, and LRC, as tenant, pursuant to
which LRC has agreed to lease BNPPLC’s interest in the Property, as such Lease
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms.
     “Lease Balance” means, as of any date, the amount equal to the sum of the
Initial Advance, plus the sum of all Construction Advances, Carrying Costs and
other amounts added to the Outstanding Construction Allowance as provided in the
Construction Agreement on or prior to such date, minus all funds actually
received by BNPPLC and applied as Qualified Prepayments on or prior to such
date. Under no circumstances will any payment of Base Rent or other Qualified
Income Payments reduce the Lease Balance.
     “Lease Termination Damages” has the meaning indicated in subparagraph
14(A)(3)(c) of the Lease.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
     “LIBID” means (1) for any period that is included in or coincides with a
Base Rent Period, the per annum rate equal to LIBOR for such Base Rent Period,
minus twelve and one-half basis points (12.5/100 of 1%); and (2) for each day
after the last Base Rent Period, a per annum rate equal to LIBOR for the LIBOR
Period that includes such day, less twelve and one-half basis points (12.5/100
of 1%).
     “LIBOR” means, for any LIBOR Period, the per annum rate equal to:
     (a) the offered rate for deposits in U.S. dollars as of approximately
11:00 a.m., London time, on the day that is two London Banking Days (hereinafter
defined) prior to the day upon which such LIBOR Period begins (the “Reset
Date”), as reported:
     (1) on Reuters Screen LIBOR01 page (or any replacement page or pages on
which London interbank rates of major banks for U.S. dollars are displayed) by
the Reuters service; or
     (2) on Moneyline Telerate Page 3750, British Bankers Association Interest
Settlement Rates, or another news page selected by BNPPLC’s Parent if the
Reuters Screen LIBOR01 page is removed from the Reuters system or changed such
that, in the opinion of BNPPLC’s Parent, the interest rates shown on it no
longer represent the same kind of interest rates as when the Operative Documents
were executed; or
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 20

 



--------------------------------------------------------------------------------



 



     (b) if such offered rate is for any reason unavailable, the rate per annum
determined by BNPPLC’s Parent on the basis of rates offered for deposits in U.S.
dollars by four major banks in the London interbank market selected by BNPPLC’s
Parent (“Reference Banks”) at approximately 11:00 a.m., London time, on the day
that is two London Banking Days preceding the Reset Date to prime banks in the
London interbank market for a period corresponding as nearly as possible to the
applicable LIBOR Period. (If this clause (b) applies, BNPPLC’s Parent will
request the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two quotations are provided, “LIBOR” will be
the arithmetic mean of the quotations. If, however, fewer than two quotations
are provided, “LIBOR” will be the arithmetic mean of the rates quoted by major
banks in New York selected by BNPPLC’s Parent, at approximately 11:00 a.m., New
York time, on the Reset Date for loans in U.S. dollars to leading U.S. banks for
a period corresponding as nearly as possible to the applicable LIBOR Period.)
As used in this definition, “London Banking Day” means any day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England.
If for any reason BNPPLC determines that it is impossible or unreasonably
difficult to determine LIBOR for any given LIBOR Period in accordance with the
foregoing, then the “LIBOR” for that period will equal any published index or
per annum interest rate determined in good faith by BNPPLC to be comparable to
LIBOR at the beginning of the first day of that period. A comparable interest
rate might be, for example, the then existing yield on short term United States
Treasury obligations (as compiled by and published in the then most recently
published United States Federal Reserve Statistical Release H.15(519) or its
successor publication), plus or minus a fixed adjustment based on BNPPLC’s
comparison of past eurodollar market rates to past yields on such Treasury
obligations.
     “LIBOR Election” means an election to have any Base Rent Period extend for
approximately one month, two months, three months or six months. Subject to the
limitations and qualifications set forth in this definition, LRC may make any
Base Rent Period subject to a LIBOR Election by a notice given to BNPPLC in the
form attached as Annex 1 at least five Business Days prior to the commencement
of such Base Rent Period. After a LIBOR Election becomes effective, it will
remain in effect for all subsequent Base Rent Periods until a different election
is made in accordance with the provisions of this definition. (For purposes of
the definition of Base Rent Periods above, a LIBOR Election for any Base Rent
Period will also be considered the LIBOR Election in effect on the Effective
Date or Base Rent Date upon which such Base Rent Period begins.) Notwithstanding
the foregoing:

  •   No LIBOR Election made by LRC will be effective or continue if it would
cause a Base Rent Period to extend beyond the end of the scheduled Term.

 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 21

 



--------------------------------------------------------------------------------



 



  •   Changes in any LIBOR Election initiated by LRC will become effective only
upon the commencement of a new Base Rent Period.     •   If for any reason
(including BNPPLC’s receipt of a notice from LRC purporting to make a LIBOR
Election that is contrary to the foregoing provisions), BNPPLC is unable to
determine with certainty whether a particular Base Rent Period is subject to a
specific LIBOR Election of one month, two months, three months or six months,
the LIBOR Period Election for that particular Base Rent Period will be one
month.     •   If any Event of Default has occurred and is continuing on the
third Business Day preceding the commencement of a particular Base Rent Period,
then BNPPLC shall be entitled (but not required) to make a LIBOR Election for
that Base Rent Period of one month, absent which the LIBOR Election for that
Base Rent Period will be determined in accordance with the foregoing provisions.

     “LIBOR Period” means any Construction Period or Base Rent Period. It also
means, for purposes of computing any interest that accrues after the last Base
Rent Period as provided in subparagraph 3(D)(4) of the Purchase Agreement, any
successive period that begins on the last day of a preceding LIBOR Period ends
and ends on the first Business Day of the next following calendar month.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to sell receivables with recourse, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction).
     “Liens Removable by BNPPLC” means, and is limited to, Liens encumbering the
Property that are asserted (1) other than as contemplated in the Operative
Documents, by BNPPLC itself or by BNPPLC’s Parent, (2) by third parties lawfully
claiming through or under BNPPLC, or (3) by third parties claiming under a deed
or other instrument duly executed by BNPPLC; provided, however, Liens Removable
by BNPPLC will not include (A) any Permitted Encumbrances (regardless of whether
claimed through or under BNPPLC), (B) the Operative Documents or any other
document executed by BNPPLC with the knowledge of (and without objection by) LRC
or LRC’s counsel contemporaneously with the execution and delivery of the
Operative Documents, (C) Liens which are neither lawfully claimed through or
under BNPPLC (as described above) nor claimed under a deed or other instrument
duly executed by BNPPLC, (D) Liens claimed by LRC or claimed through or under a
conveyance made by LRC, (E) Liens arising because of BNPPLC’s compliance with
Applicable Law, the Operative Documents, Permitted Encumbrances or any request
made by LRC, (F) Liens securing the payment of property taxes or other amounts
assessed against the Property by any Governmental Authority,
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 22

 



--------------------------------------------------------------------------------



 



(G) Liens resulting from or arising or asserted in connection with any breach by
LRC of the Operative Documents; or (H) Liens resulting from or arising in
connection with any Permitted Transfer that occurs after any Designated Sale
Date upon which, for any reason, LRC or any Applicable Purchaser does not
purchase BNPPLC’s interest in the Property pursuant to the Purchase Agreement
for a price (when taken together with any Supplemental Payment paid by LRC
pursuant to the Purchase Agreement, in the case of a purchase by an Applicable
Purchaser) equal to the Break Even Price.
     “Local Impositions” means all sales, excise, ad valorem, gross receipts,
business, transfer, stamp, occupancy, rental and other taxes (other than taxes
on net income and corporate franchise taxes), levies, fees, charges, surcharges,
assessments, interest, additions to tax, or penalties imposed by the State of
California or any agency or political subdivision thereof upon BNPPLC or any
owner of the Property or any part of or interest in the Property because of
(i) the Lease or other Operative Documents, (ii) the status of record title to
the Property, (iii) the ownership, leasing, occupancy, sale or operation of the
Property or any part thereof or interest therein, or (iv) the Permitted
Encumbrances; excluding, however, Excluded Taxes. “Local Impositions” will
include any real estate taxes imposed because of a change of use or ownership of
the Property resulting from, or occurring on or prior to the date of, any sale
by BNPPLC pursuant to the Purchase Agreement.
     “Losses” means the following: any and all losses, liabilities, damages
(whether actual, consequential, punitive or otherwise denominated), demands,
claims, administrative or legal proceedings, actions, judgments, causes of
action, assessments, fines, penalties, costs of settlement and other costs and
expenses (including Attorneys’ Fees and the fees of outside accountants and
environmental consultants), of any and every kind or character, foreseeable and
unforeseeable, liquidated and contingent, proximate and remote, known and
unknown.
     “LRC” means Lam Research Corporation, a Delaware corporation.
     “Material Adverse Effect” means a material adverse effect on (a) the
assets, operations, financial condition or businesses of LRC, (b) the ability of
LRC to perform any of its obligations under the Operative Documents, (c) the
rights of or benefits available to BNPPLC or BNPPLC’s Parent or the Participants
under the Operative Documents, (d) the value, utility or useful life of the
Property or (e) the priority, perfection or status of any of BNPPLC’s interests
in the Property or in any of the Operative Documents.
     “Maximum Remarketing Obligation” has the meaning indicated in the Purchase
Agreement.
     “Minimum Insurance Requirements” means the insurance requirements outlined
in Annex 2 attached to this Agreement.
     “Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)
of
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 23

 



--------------------------------------------------------------------------------



 



ERISA to which contributions have been made by LRC or any ERISA Affiliate during
the preceding six years and which is covered by Title IV of ERISA.
     “Notice of LRC’s Intent to Terminate” has the meaning indicated in the
Construction Agreement.
     “Operative Documents” means the following documents executed by LRC and
BNPPLC: (1) Closing Certificate, (2) the Construction Agreement, (3) the Lease,
(4) the Pledge Agreement, (5) the Purchase Agreement, (6) this Common
Definitions and Provisions Agreement, (7) the Closing Letter, (8) the Memorandum
(Short Form) of Lease (Livermore/ Parcel 7) dated as of the Effective Date,
(9) the Memorandum of Agreement Regarding Purchase and Remarketing Options
(Livermore/ Parcel 7) dated as of the Effective Date, and (10) financing
statements filed to give notice of or perfect BNPPLC’s rights or interests under
any of the foregoing Operative Documents.
     “Outstanding Construction Allowance” has the meaning indicated in the
Construction Agreement.
     “Participant” means any Person other than BNPPLC that from time to time, by
executing the Participation Agreement or supplements as contemplated therein,
becomes a party to the Participation Agreement and thereby agrees to participate
in all or some of the risks and rewards to BNPPLC of the Operative Documents;
provided, however, no such Person other than ABN AMRO BANK, N.V. will qualify as
a Participant for purposes of the Operative Documents unless such Person is
approved to be a Participant by LRC. As of the Effective Date, there are no
Participants, but BNPPLC may from time to time request LRC’s approval for
prospective Participants. LRC will not unreasonably withhold or delay any
approval required for any prospective Participant which is an Eligible Financial
Institution. However, as to any prospective Participant that is not an Eligible
Financial Institution, LRC may withhold such approval in its sole discretion.
Further, it is understood that if giving such approval will increase LRC’s
liability for withholding taxes or other taxes not constituting Excluded Taxes
under tax laws or regulations then in effect, LRC may reasonably refuse to give
such approval.
     “Participation Agreement” means a Participation Agreement (Livermore/
Parcel 7) in substantially the form attached to this Agreement as Annex 3 or
Annex 4, pursuant to which one or more other Persons agree with BNPPLC to
participate in the risks and rewards to BNPPLC of the Operative Documents, as
such Participation Agreement may be extended, supplemented, amended, restated or
otherwise modified from time to time in accordance with its terms.
     “Permitted Encumbrances” means (i) the encumbrances and other matters
affecting the Property that are set forth in Exhibit B attached to the Closing
Certificate, (ii) any easement agreement or other document affecting title to
the Property executed by BNPPLC at the request of or with the consent of LRC,
(iii) any Liens securing the payment of Local Impositions which
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 24

 



--------------------------------------------------------------------------------



 



are not delinquent or claimed to be delinquent or which are being contested in
accordance with subparagraph 5(A) of the Lease, (iv) statutory liens, if any, in
the nature of contractors’, mechanics’ or materialmen’s liens for amounts not
past due or claimed to be past due for more than thirty days.
     “Permitted Hazardous Substance Use” means the use, generation, storage and
offsite disposal of Permitted Hazardous Substances in strict accordance with
applicable Environmental Laws and with due care given the nature of the
Hazardous Substances involved; provided, the scope and nature of such use,
generation, storage and disposal will not:
     (1) exceed that reasonably required for the construction of the
Construction Project in accordance with the Construction Agreement or for the
use and operation of the Property for the purposes expressly permitted under
subparagraph 2(A) of the Lease; or
     (2) include any disposal, discharge or other release of Hazardous
Substances from the Property in any manner that might allow such substances to
reach surface water or groundwater, except (i) through a lawful and properly
authorized discharge (A) to a publicly owned treatment works or (B) with
rainwater or storm water runoff in accordance with Applicable Laws and any
permits obtained by LRC that govern such runoff; or (ii) any such disposal,
discharge or other release of Hazardous Substances for which no permits are
required and which are not otherwise regulated under applicable Environmental
Laws.
Further, notwithstanding anything to the contrary herein contained, Permitted
Hazardous Substance Use will not include any use of the Property (including as a
landfill, incinerator or other waste disposal facility) in a manner that
requires a treatment, storage or disposal permit under the Resource Conservation
and Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984.
     “Permitted Hazardous Substances” means Hazardous Substances used and
reasonably required for the construction of the Construction Project or for the
use and operation of the Property by LRC and its permitted subtenants and
assigns for the purposes expressly permitted by subparagraph 2(A) of the Lease,
in either case in compliance with all Environmental Laws and with due care given
the nature of the Hazardous Substances involved. Without limiting the generality
of the foregoing, Permitted Hazardous Substances will include usual and
customary office and janitorial products.
     “Permitted Transfer” means any of the following:
     (1) any assignment or conveyance by BNPPLC requested by LRC or required
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 25

 



--------------------------------------------------------------------------------



 



by any Permitted Encumbrance, by the Purchase Agreement or by Applicable Laws;
     (2) the creation or conveyance by BNPPLC of rights and interests in favor
of Participants pursuant to the Participation Agreement;
     (3) any lien, security interest or assignment covering the Property or the
Rents which is granted by BNPPLC in favor of Participants or an agent appointed
for them to secure their rights under the Participation Agreement, and any
subsequent assignment or conveyance made to accomplish a foreclosure of such
lien or security interest; provided, however, that in each case such lien,
security interest or assignment and such subsequent assignment or conveyance
made to accomplish a foreclosure must be expressly subject and subordinate to
the Operative Documents and all rights of LRC under the Operative Documents,
including its Purchase Option under the Purchase Agreement;
     (4) any conveyance to BNPPLC’s Parent or to any Qualified Affiliate of
BNPPLC of all or any interest in or rights with respect to the Property or any
portion thereof; provided, however, that any such conveyance must be expressly
subject and subordinate to the Operative Documents and all rights of LRC under
the Operative Documents, including its Purchase Option under the Purchase
Agreement; and
     (5) any assignment or conveyance after a Designated Sale Date on which LRC
does not purchase or cause an Applicable Purchaser to purchase BNPPLC’s interest
in the Property.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an unincorporated organization, an association, a joint stock
company, a joint venture, a trust, an estate, a government or agency or
political subdivision thereof or other entity, whether acting in an individual,
fiduciary or other capacity.
     “Personal Property” has the meaning indicated on page 2 of the Lease.
     “Plan” means any employee benefit or other plan established or maintained,
or to which contributions have been made, by LRC or any ERISA Affiliate during
the preceding six years and which is covered by Title IV of ERISA, including any
Multiemployer Plan.
     “Pledge Agreement” means the Pledge Agreement (Livermore/ Parcel 7) dated
as of the Effective Date executed by LRC and BNPPLC, as such Pledge Agreement
may be extended, supplemented, amended, restated or otherwise modified from time
to time in accordance with its terms.
     “Pre-lease Force Majeure Event” has the meaning indicated in the
Construction Agreement.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 26

 



--------------------------------------------------------------------------------



 



     “Pre-lease Force Majeure Event Notice” has the meaning indicated in the
Construction Agreement.
     “Pre-lease Force Majeure Losses” has the meaning indicated in the
Construction Agreement.
     “Prime Rate” means the prime interest rate or equivalent charged by
BNPPLC’s Parent in the United States of America as announced or published by
BNPPLC’s Parent from time to time, which need not be the lowest interest rate
charged by BNPPLC’s Parent. If for any reason BNPPLC’s Parent does not announce
or publish a prime rate or equivalent, the prime rate or equivalent announced or
published by either CitiBank, N.A. or any New York branch or office of Credit
Commercial de France as selected by BNPPLC will be used to compute the rate
describe in the preceding sentence. The prime rate or equivalent announced or
published by such bank need not be the lowest rate charged by it. The Prime Rate
may change from time to time after the Effective Date without notice to LRC as
of the effective time of each change in rates described in this definition.
     “Prior Owner” means KLA-Tencor Corporation, a Delaware corporation, which
is at the request and direction of LRC conveying the Property to BNPPLC
contemporaneously with the execution of the Operative Documents.
     “Property” means the Personal Property and the Real Property, collectively.
     “Purchase Agreement” means the Agreement Regarding Purchase and Remarketing
Options (Livermore/ Parcel 7) dated as of the Effective Date between BNPPLC and
LRC, as such Purchase Agreement may be extended, supplemented, amended, restated
or otherwise modified from time to time in accordance with its terms.
     “Purchase Option” has the meaning indicated in the Purchase Agreement.
     “Qualified Affiliate” means any Person that, like BNPPLC, (i) is one
hundred percent (100%) owned, directly or indirectly, by BNPPLC’s Parent or any
successor of such bank, (ii) can make (and has in writing made) the same
representations to LRC that BNPPLC has made in subparagraphs 4(A) and 4(B) of
the Closing Certificate (excluding subparagraph 4(B)(1) of the Closing
Certificate), and (iii) is an entity organized under the laws of the State of
Delaware or another state within the United States of America.
     “Qualified Income Payments” means: (A) Base Rent; (B) payments that are
made to BNPPLC only because the following amounts are capitalized (i.e.,the
added to the Lease Balance) as described in subparagraph 3 of the Construction
Agreement: the Arrangement Fee, Administrative Fees, Commitment Fees, Carrying
Costs, Increased Cost Charges and Capital
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 27

 



--------------------------------------------------------------------------------



 



Adequacy Charges; (C) payments of the following made to BNPPLC to satisfy the
Lease: Administrative Fees, Increased Cost Charges and Capital Adequacy Charges;
(D) any interest paid to BNPPLC or any Participant pursuant to subparagraph 3(F)
of the Lease; and (E) payments by BNPPLC to Participants required under the
Participation Agreements because of BNPPLC’s receipt of payments described in
the preceding clauses (A) through (D).
     “Qualified Prepayments” means any payments received by BNPPLC from time to
time prior to or during the Term (1) under any property insurance policy as a
result of damage to the Property, (2) as compensation for any restriction placed
upon the use or development of the Property or for the condemnation of the
Property or any portion thereof, (3) because of any judgment, decree or award
for injury or damage to the Property, (4) under any title insurance policy or
otherwise as a result of any title defect or claimed title defect with respect
to the Property, or (5) for application as Qualified Prepayments as provided in
subparagraph 2(A)(2)(i) of the Construction Agreement. For the purposes of
determining the amount of any Qualified Prepayment and other amounts dependent
upon Qualified Prepayments (e.g., the Lease Balance, the Outstanding
Construction Allowance and the Break Even Price):
     (i) there will be deducted all expenses and costs of every kind, type and
nature (including taxes and Attorneys’ Fees) incurred by BNPPLC with respect to
the collection or application of such payments;
     (ii) Qualified Prepayments will not include any payment to BNPPLC by any
Participant or Affiliate of BNPPLC that is made to compensate BNPPLC for the
Participant’s or Affiliate’s share of any Losses BNPPLC may incur as a result of
any of the events described in the preceding clauses (1) through (4);
     (iii) Qualified Prepayments will not include any payments received by
BNPPLC that BNPPLC has paid or is obligated to pay to LRC for the repair,
restoration or replacement of the Property or that BNPPLC is holding as Escrowed
Proceeds in accordance with Paragraph 9 of the Lease or other provisions of the
Operative Documents; and
     (iv) in no event will interest that accrues under the Purchase Agreement on
a past due Supplemental Payment constitute a Qualified Prepayment.
For purposes of computing the total Qualified Prepayments (and other amounts
dependent upon Qualified Prepayments, such as the Lease Balance, the Outstanding
Construction Allowance and the Break Even Price) paid to or received by BNPPLC
as of any date, payments described in the preceding clauses (1) through (4) will
be considered as Escrowed Proceeds, not Qualified Prepayments, until they are
actually applied as Qualified Prepayments by BNPPLC as provided in subparagraph
5(D) of the Construction Agreement or Paragraph 9 of the Lease.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 28

 



--------------------------------------------------------------------------------



 



     “Real Property” has the meaning indicated on page 2 of the Lease.
     “Remedial Work” means any investigation, monitoring, clean-up, containment,
remediation, removal, payment of response costs, or restoration work and the
preparation and implementation of any closure or other required remedial plans
that any governmental agency or political subdivision requires or approves (or
could reasonably be expected to require if it was aware of all relevant
circumstances concerning the Property), whether by judicial order or otherwise,
because of the presence of or suspected presence of Hazardous Substances in, on,
under or about the Property or because of any prior Hazardous Substance
Activity.
     “Rent” means Base Rent and Additional Rent. The term “Rent” does not
include any Supplemental Payment required by the Purchase Agreement.
     “Responsible Financial Officer” means the chief financial officer, the
controller, the treasurer or the assistant treasurer of LRC.
     “Scope Change” has the meaning indicated in the Construction Agreement.
     “Secured Spread” means forty basis points (40/100 of 1%).
     “Subsidiary” means, with respect to any Person, any Affiliate of which at
least a majority of the securities or other ownership interests having ordinary
voting power then exercisable for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by
such Person.
     “Supplemental Payment” has the meaning indicated in the Purchase Agreement.
     “Supplemental Payment Obligation” has the meaning indicated in the Purchase
Agreement.
     “Term” has the meaning indicated in subparagraph 1(A) of the Lease.
     “Termination of LRC’s Work” has the meaning indicated in the Construction
Agreement.
     “Transaction Expenses” means (i) costs incurred in connection with the
preparation and negotiation of the Operative Documents and related documents and
the consummation of the transactions contemplated therein, and (ii) closing
costs and other expenses paid in connection with BNPPLC’s acquisition of the
Property from the Prior Owner.
     “Unfunded Benefit Liabilities” means, with respect to any Plan, the amount
(if any) by which the present value of all benefit liabilities (within the
meaning of Section 4001(a)(16) of
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 29

 



--------------------------------------------------------------------------------



 



ERISA) under the Plan exceeds the market value of all Plan assets allocable to
such benefit liabilities, as determined on the most recent valuation date of the
Plan and in accordance with the provisions of ERISA for calculating the
potential liability of LRC or any ERISA Affiliate under Title IV of ERISA.
     “Unsecured Spread” means one hundred basis points (1%).
     “Work” has the meaning indicated in the Construction Agreement.
ARTICLE II — SHARED PROVISIONS
     The following provisions will apply to and govern the construction of this
Agreement and the other Operative Documents (including attachments), except to
the extent (if any) a clear, contrary intent is expressed herein or therein:
     1. Notices. Any provision of (1) any of the Operative Documents, (2) any
other document which references this provision for purposes of establishing
notice requirements (in this provision, a “Related Document”), or (3) any
Applicable Law, that makes reference to any required payment from LRC or BNPPLC
to the other or that makes reference to the sending, mailing or delivery of any
notice or demand will be subject to the following provisions (except that any
notice given by BNPPLC to satisfy any statutory requirement, including any
notice of eviction or foreclosure, will be considered sufficient if it satisfies
the statutory requirements applicable to the notice, regardless of whether the
notice or payment satisfies the following provisions):
     (i) All Rent and other amounts required to be paid by LRC to BNPPLC must be
paid to BNPPLC in immediately available funds by wire transfer to:

     
 
  Federal Reserve Bank of New York
ABA 026007689 BNP Paribas
/BNP/ BNP New York
/AC/ 0020-517000-070-78
/Ref/ Lam Research Corporation/Livermore/Parcel 6 Lease

or at such other place and in such other manner as BNPPLC may designate in a
notice to LRC.
     (ii) All advances paid to LRC by BNPPLC under the Construction Agreement or
in connection therewith will be paid by wire transfer to:
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 30

 



--------------------------------------------------------------------------------



 



              Lam Research Corporation     USD Concentration Account B LaSalle
Bank NA
 
       
 
  Bank Name:
Bank Address:   LaSalle National Bank
135 S. LaSalle Street
Chicago, Il 60603
 
  ABA # (Domestic):
SWIFT ID (Int’l):
Account Name:
Account Number:   071000505
LASLUS44
Lam Research Corporation
58000-68321  
 
  Bank Contact:   Juliana Silvestri
312-904-0445
juliana.silvestri@abnamro.com
 
  Reference:   BNPPLC Lease (Livermore/Parcel 7)

or at such other place and in such other manner as LRC may reasonably designate
from time to time by notice to BNPPLC signed by a Responsible Financial Officer
of LRC.
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 31

 



--------------------------------------------------------------------------------



 



     (iii) All notices, demands, approvals, consents and other communications to
be made under any Operative Document or Related Document to or by the parties
thereto must, to be effective for purposes thereof, be in writing. Notices,
demands and other communications required or permitted under any Operative
Document or Related Document must be given by any of the following means:
(A) personal service (including local and overnight courier), with proof of
delivery or attempted delivery retained; (B) electronic communication, whether
by electronic mail or telecopying (if confirmed in writing sent by United States
first class mail, return receipt requested); or (C) registered or certified
first class mail, return receipt requested. Such addresses may be changed by
notice to the other parties given in the same manner as provided above. Any
notice or other communication sent pursuant to clause (A) or (B) hereof will be
deemed received upon such personal service or upon dispatch by electronic means,
and, if sent pursuant to clause (C) will be deemed received five days following
deposit in the mail. Notices, demands and other communications required or
permitted by any Related Document are to be sent to the addresses set forth
therein; and notices, demands and other communications required or permitted by
under any Operative Document are to be sent to the following addresses (or in
the case of communications to Participants, at the addresses set forth in
Schedule 1 to the Participation Agreement):
Address of BNPPLC:
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Email: lloyd.cox@americas.bnpparibas.com
Address of LRC:
Lam Research Corporation
4300 Cushing Parkway
Fremont, California 94538
Attention: Roch LeBlanc, Treasurer
Telecopy: (512) 572-1586
Email: Roch.Leblanc@lamrc.com
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 32

 



--------------------------------------------------------------------------------



 



with a copy to:
Lam Research Corporation
4300 Cushing Parkway
Fremont, California 94538
Attention: George Schisler, Director of General Legal Services
Telecopy: (510) 572-2876
Email: George.Schisler@lamrc.com
However, any party to any Operative Document or Related Document may change its
address above or in the Related Document, as applicable, by written notice to
the other parties to such Operative Document or Related Document given in
accordance with this provision.
     2. Severability. If any term or provision of any Operative Document or the
application thereof is to any extent held by a court of competent jurisdiction
to be invalid and unenforceable, the remainder of such document, or the
application of such term or provision other than to the extent to which it is
invalid or unenforceable, will not be affected thereby.
     3. No Merger. There will be no merger of the Lease or of the leasehold
estate created by the Lease or of the mortgage and security interest granted in
subparagraph 4(C)(1) of the Lease with any other interest in the Property by
reason of the fact that the same person may acquire or hold, directly or
indirectly, the Lease or the leasehold estate created thereby or such mortgage
and security interest and any other interest in the Property, unless all Persons
with an interest in the Property that would be adversely affected by any such
merger specifically agree in writing that such a merger has occurred. There will
be no merger of the Purchase Agreement or of the purchase options or obligations
created by the Purchase Agreement with any other interest in the Property by
reason of the fact that the same person may acquire or hold, directly or
indirectly, the rights and options granted by the Purchase Agreement and any
other interest in the Property, unless all Persons with an interest in the
Property that would be adversely affected by any such merger specifically agree
in writing that such a merger has occurred.
     4. No Implied Waiver. The failure of any party to any Operative Document to
insist at any time upon the strict performance of any covenant or agreement
therein or to exercise any option, right, power or remedy contained therein will
not be construed as a waiver or a relinquishment thereof for the future. The
waiver of or redress for any breach of any Operative Document by any party
thereto will not prevent a similar subsequent act from constituting a violation.
Any express waiver of any provision of any Operative Document will affect only
the term or condition specified in such waiver and only for the time and in the
manner specifically stated therein. No waiver by any party to any Operative
Document of any provision therein will be deemed to have been made unless
expressed in writing and signed by the party to be bound by
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 33

 



--------------------------------------------------------------------------------



 



the waiver. A receipt by any party to any Operative Document of any payment
thereunder (including the receipt by BNPPLC of any Rent paid under the Lease)
with knowledge of the breach by another party of any covenant or agreement
contained in that or any other Operative Document will not be deemed a waiver of
such breach.
     5. Entire and Only Agreements. The Operative Documents supersede any prior
negotiations and agreements between BNPPLC and LRC concerning the Property, and
no amendment or modification of any Operative Document will be binding or valid
unless expressed in a writing executed by all parties to such Operative
Document.
     6. Binding Effect. Except to the extent, if any, expressly provided to the
contrary in any Operative Document with respect to assignments thereof, all of
the covenants, agreements, terms and conditions to be observed and performed by
the parties to the Operative Documents will be applicable to and binding upon
their respective successors and, to the extent assignment is permitted
thereunder, their respective assigns.
     7. Time is of the Essence. Time is of the essence as to all obligations
created by the Operative Documents and as to all notices expressly required by
the Operative Documents.
     8. Governing Law. Each Operative Document will be governed by and construed
in accordance with the laws of the State of California without regard to
conflict or choice of laws principles that might require the application of the
laws of another jurisdiction.
     9. Paragraph Headings. The paragraph and section headings contained in the
Operative Documents are for convenience only and will in no way enlarge or limit
the scope or meaning of the various and several provisions thereof.
     10. Negotiated Documents. All parties to each Operative Document and their
counsel have reviewed and revised or requested revisions to such Operative
Document, and the usual rule of construction that any ambiguities are to be
resolved against the drafting party will not apply to the construction or
interpretation of any Operative Documents or any amendments thereof.
     11. Terms Not Expressly Defined in an Operative Document. As used in any
Operative Document, a capitalized term that is not defined therein or in this
Agreement, but is defined in another Operative Document, will have the meaning
ascribed to it in the other Operative Document.
     12. Other Terms and References. Words of any gender used in each Operative
Document will be held and construed to include any other gender, and words in
the singular number will be held to include the plural and vice versa, unless
the context otherwise requires. References in any Operative Document to
Paragraphs, subparagraphs, Sections, subsections or
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 34

 



--------------------------------------------------------------------------------



 



other subdivisions refer to the corresponding Paragraphs, subparagraphs,
Sections, subsections or subdivisions of that Operative Document, unless
specific reference is made to another document or instrument. References in any
Operative Document to any Schedule or Exhibit refer to the corresponding
Schedule or Exhibit attached to that Operative Document, which are made a part
thereof by such reference. All capitalized terms used in each Operative Document
which refer to other documents will be deemed to refer to such other documents
as they may be renewed, extended, supplemented, amended or otherwise modified
from time to time, provided such documents are not renewed, extended or modified
in breach of any provision contained in the Operative Documents or, in the case
of any other document to which BNPPLC or LRC is a party or intended beneficiary,
without its consent. All accounting terms used but not specifically defined in
any Operative Document will be construed in accordance with GAAP. The words
“this [Agreement]”, “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import when used in each Operative Document refer to that Operative
Document as a whole and not to any particular subdivision unless expressly so
limited. The phrases “this Paragraph”, “this subparagraph”, “this Section”,
“this subsection” and similar phrases used in any Operative Document refer only
to the Paragraph, subparagraph, Section, subsection or other subdivision
described in which the phrase occurs. As used in the Operative Documents the
word “or” is not exclusive, and the words “include”, “including” and similar
terms will be construed as if followed by “without limitation to”. Relative to
the determination of the beginning and end of any time period for which any
payment may be required or accrue, the word “from” means “from and including”,
and the word “to” means “to but excluding”. Similarly, relative to any such
determination, the words “begin on” means “begin on and include”, and the words
“end on” means “end on but not include”. The rule of ejusdem generis will not be
applied to limit the generality of a term in any of the Operative Documents when
followed by specific examples. When used to qualify any representation or
warranty made by a Person, the phrases “to the knowledge of [such Person]” or
“to the best knowledge of [such Person]” are intended to mean only that such
Person does not have knowledge of facts or circumstances which make the
representation or warranty false or misleading in some material respect; such
phrases are not intended to suggest that the Person does indeed know the
representation or warranty is true.
     13. Execution in Counterparts. To facilitate execution, each of the
Operative Documents may be executed in multiple identical counterparts. It will
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts, taken together, will collectively constitute a single
instrument. But it will not be necessary in making proof of any of the Operative
Documents to produce or account for more than a single counterpart containing
the respective signatures of, or on behalf of, each of the parties to such
document. Any signature page may be detached from one counterpart and then
attached to a second counterpart with identical provisions without impairing the
legal effect of the signatures on the signature page. Signing and sending a
counterpart (or a signature page detached from the counterpart) by facsimile or
other electronic means to another party will have the same legal effect as
signing and delivering an original counterpart to the other party. A copy
(including a copy produced by facsimile or
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 35

 



--------------------------------------------------------------------------------



 



other electronic means) of any signature page that has been signed by or on
behalf of a party to any of the Operative Documents will be as effective as the
original signature page for the purpose of proving such party’s agreement to be
bound.
     14. Not a Partnership, Etc. Nothing in any Operative Document is intended
to create any partnership, joint venture, or other joint enterprise between
BNPPLC and LRC.
     15. No Fiduciary Relationship Intended. Neither the execution of the
Operative Documents or other documents referenced in this Agreement nor the
administration thereof by BNPPLC will create any fiduciary obligations of BNPPLC
or any other Interested Party to LRC. Moreover, BNPPLC and LRC disclaim any
intent to create any fiduciary or special relationship between themselves under
or by reason of the Operative Documents or the transactions described therein or
any other documents or agreements referenced therein.
[The signature pages follow.]
 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Page 36

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Common Definitions and Provisions Agreement
(Livermore/ Parcel 7) is executed to be effective as of December 18, 2007.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Barry Mendelsohn        Barry Mendelsohn, Director             

 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Signature
Page





--------------------------------------------------------------------------------



 



[Continuation of signature pages for Common Definitions and Provisions Agreement
(Livermore/ Parcel 7) dated as of December 18, 2007]

            LAM RESEARCH CORPORATION, a
Delaware corporation
      By:   /s/ Roch LeBlanc        Roch LeBlanc, Treasurer             

 
Common Definitions and Provisions Agreement (Livermore/ Parcel 7) — Signature
Page





--------------------------------------------------------------------------------



 



Annex 1
Notice of LIBOR Election
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Common Definitions and Provisions Agreement (Livermore/
Parcel 7) dated as of December 18, 2007, between you, BNP Paribas Leasing
Corporation, and the undersigned, Lam Research Corporation (the “Common
Definitions and Provisions Agreement”). This letter constitutes notice of our
election to make the first Base Rent Period beginning on or after
                    , 200___ subject to a LIBOR Election of                     
month(s).
     We understand that until a different election becomes effective as provided
in definition of “LIBOR Election” in the Common Definitions and Provisions
Agreement, all subsequent Base Rent Periods will also be subject to the same
LIBOR Election.
NOTE: YOU ARE ENTITLED TO DISREGARD THIS NOTICE IF THE NUMBER OF MONTHS
SPECIFIED ABOVE IS NOT A PERMITTED NUMBER UNDER THE DEFINITION OF “LIBOR
ELECTION” IN THE COMMON DEFINITIONS AND PROVISIONS AGREEMENT, OR IF THE DATE
SPECIFIED ABOVE CONCERNING THE COMMENCEMENT OF THE LIBOR ELECTION IS LESS THAN
FIVE BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE. HOWEVER, WE ASK THAT YOU
NOTIFY US IMMEDIATELY IF FOR ANY REASON YOU BELIEVE THIS NOTICE IS DEFECTIVE.

            LAM RESEARCH CORPORATION, a
Delaware corporation
      By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

Annex 2
Minimum Insurance Requirements
1. Definitions. For purposes of this Annex and the Agreement to which it is
attached:
“Construction Period Policies” means insurance policies that satisfy the minimum
requirements set forth in this Annex and that LRC has obtained or required its
Contractors to obtain with respect to the Property.
“Contractor” will include subcontractors of any tier.
“ISO” means Insurance Services Office.
2. Basic Understandings Regarding Insurance. LRC represents, acknowledges and
agrees that:
The insurance coverages required herein represent minimum requirements of BNPPLC
and other Interested Parties and are not to be construed to void or limit LRC’s
indemnities or other agreements in the Agreement to which this Annex is attached
or in any other Operative Document, nor do the coverages required herein
represent in any manner a determination of the insurance coverages LRC should or
should not maintain for its own protection.
Any Construction Period Policies not previously obtained are being obtained by
LRC (or by the primary Contractor engaged by LRC to perform the Work), and the
initial premiums for such Construction Period Policies are being paid,
contemporaneously with the execution of the Agreement to which this Annex is
attached. In the case of the Builder’s Risk Policy, the premium has been or is
being prepaid for the entire period from the Effective Date to the projected
Completion Date.
The Construction Period Policies will not be materially modified or terminated
without BNPPLC’s prior written consent in each case by reason of any act or
omission on the part of LRC or anyone acting for or authorized to act for LRC
(including any Contractor engaged by LRC to obtain the Construction Period
Policies for LRC). Without limiting the foregoing, neither LRC nor any
Contractor will do or authorize any act or omission that could cause the
coverage provided by the Builder’s Risk Policy to expire or lapse with respect
to the Improvements, before the Completion Date.
3. Conditions Affecting All Insurance Required Herein.
Annex 2 — Page 1





--------------------------------------------------------------------------------



 



  A.   Maintenance of Insurance. All insurance coverage will be maintained in
effect with limits not less than those set forth below at all times during the
term of the Agreement to which this Annex is attached, and the policies under
which such coverage is provided will contain no endorsements that limit or
exclude coverages in any manner which is inconsistent with these requirements.  
  B.   Status and Rating of Insurance Company. All insurance coverage will be
written through insurance companies admitted to do business in the State of
California and rated upon each renewal no less than A-: VII in the then most
current edition of A. M. Best’s Key Rating Guide.     C.   Limits of Liability.
The limits of liability may be provided by a single policy of insurance or by a
combination of primary and umbrella/excess policies, but in no event will the
total limits of liability available for any one occurrence or accident be less
than the amount required herein.     D.   Claims Against Aggregate. BNPPLC must
be notified in writing by LRC at BNPPLC’s address set forth herein immediately
upon knowledge of possible damage claims that might cause a reduction below
seventy-five percent (75%) of any aggregate limit of any policy required herein.
    E.   Notice of Cancellation, Nonrenewal, or Material Reduction in Coverage.
LRC will not cancel, fail to renew, or make or permit any material reduction in
any of the policies or certificates described herein without the prior written
consent of BNPPLC.         All insurance policies under which BNPPLC is required
to be an additional insured or loss payee must include the following express
provision or words of like effect:

In the event of cancellation, non-renewal or material reduction in coverage
affecting the [the additional insured/loss payee], thirty days’ prior written
notice will be given to the [the additional insured/loss payee].

  F.   Additional Insured Status. Additional insured status will be provided in
favor of BNPPLC and other Interested Parties on all insurance required herein
except workers’ compensation and employer’s liability. Additional insured status
on the general liability insurance will be provided by a form of policy
endorsement that does not limit the coverage provided thereunder to BNPPLC (or
any party required by the Operative Documents to be an additional insured) by
reason of its

Annex 2 — Page 2





--------------------------------------------------------------------------------



 



negligent acts or omissions (sole or otherwise) on or about the Property or by
reason of other insurance available to it. Further, such endorsement must not
limit coverage in favor of any additional insured to claims for which a primary
insured has agreed to indemnify the additional insured.

  G.   Waiver of Subrogation. All insurance coverage carried by LRC with respect
to the Work or the Property, whether required herein or not, will provide a
waiver of subrogation in favor of BNPPLC and other Interested Parties in regard
to all occurrences on or about the Property.     H.   Primary Liability. All
insurance coverage required herein will be primary to all other insurance
available to BNPPLC and other Interested Parties, collectively or individually,
with BNPPLC and other Interested Parties’ insurance being excess, secondary and
non-contributing. Where necessary, coverage will be endorsed to provide such
primary liability.     I.   Deductible/Retention. No insurance required herein
will contain a deductible or self-insured retention in excess of the amounts
outlined in Part 7.E below, unless BNPPLC has given its prior written approval
of a higher deductible or self-insured retention. After the Completion Date, all
deductibles and/or retentions will be paid by, assumed by, for the account of,
and at LRC’s sole risk. Prior to the Completion Date, however, nothing herein
will be construed to make LRC liable for losses resulting from deductibles
applicable to the property insurance covering the Property so long as LRC does
not increase those deductibles to amounts higher than permitted by the property
insurance specifications in Part 7.E below.

4. Commercial General Liability Insurance.

  A.   Coverage: Commercial general liability insurance will cover liability
arising from any occurrence on or about the Land or from any operations
conducted on or about the Land, including but not limited to tort liability
assumed under any of the Operative Documents. Further, defense will be provided
as an additional benefit and not included within the limit of liability.     B.
  Form: Commercial General Liability Occurrence form (ISO CG 0001 dated 12 04,
or an equivalent substitute form providing the same or greater coverage, and in
any case written to provide primary coverage to BNPPLC as provided in Part 3.H.
above).     C.   Amount of Insurance: Coverage will be provided with limits of
not less than:

Annex 2 — Page 3





--------------------------------------------------------------------------------



 



         
i.
  Each Occurrence Limit   $1,000,000          
ii.
  General Aggregate Limit   $2,000,000          
iii.
  Product-Completed Operations Aggregate Limit   $2,000,000          
iv.
  Personal and Advertising Injury Limit   $1,000,000

  D.   Required Endorsements:

         
i.
  Additional Insured.   status required in 3.F., above.
 
       
ii.
  Aggregate Per Location: *   The aggregate limit will apply separately to each
project through use of an Aggregate Limit of Insurance Per Location endorsement
(ISO CG 2504 1185 or its equivalent).
 
       
iii.
  Aggregate Per Project: *   The aggregate limit will apply separately to each
project through use of an Aggregate Limit of Insurance Per Project endorsement
(ISO CG 2503 1185 or its equivalent).
 
       
iv.
  Notice of Cancellation, Nonrenewal or Reduction in Coverage:   as required in
3.E., above.
 
       
v.
  Personal Injury Liability: *   The personal injury contractual liability
exclusion will be deleted.
 
       
vi.
  Primary Liability:   as required in 3.H., above.
 
       
vii.
  Waiver of Subrogation:   as required in 3.G., above.

 

*   Required only in Construction Period Policies. After the Completion Date,
requirements marked by an asterisk will construed as if replaced by the words
“[intentionally deleted]”.

5. Workers’ Compensation/Employer’s Liability Insurance.

  A.   Coverage: Such insurance will cover liability arising out of LRC’s
employment of workers and anyone for whom LRC may be liable for workers’
compensation claims.     B.   Amount of Insurance: Coverage will be provided
with a limit of not less than:     i.   Workers’ Compensation: Statutory limits.
    ii.   Employer’s Liability: $1,000,000 each accident and each disease.

6. Umbrella/Excess Liability Insurance.
Annex 2 — Page 4





--------------------------------------------------------------------------------



 



     A. Coverage: Such insurance will be excess over and be no less broad than
all coverages described above and will include a drop-down provision if
commercially available.
     B. Form: This policy will have the same inception and expiration dates as
the commercial general liability insurance required above or a nonconcurrency
endorsement.
     C. Amount of Insurance: Coverage will be provided with a limit of not less
than $20,000,000.
7. Property Insurance.
     A Insureds: Property insurance protection will extend to BNPPLC as a Named
Insured or as the loss payee; and the policy will be modified if necessary so
that the protection afforded to BNPPLC not be reduced or impaired by acts or
omissions of LRC or any other beneficiary or insured. Such modification of the
policy may be by endorsement comparable to a standard mortgagee clause; not
limited, however, by its terms to BNPPLC ‘s rights “as a mortgagee” and not
conditioned upon rights of the insurer to be subrogated to BNPPLC’s rights under
the Operative Documents in the event of a payment of insurance proceeds to
BNPPLC.
     B. Covered Property: Such insurance will cover :

  i.   all Improvements and any equipment made or to be made a permanent part of
the Property;     ii.   all structure(s) under construction;     iii.   all
property including materials and supplies on site for installation;     iv.  
all property including materials and supplies at other locations but intended
for use at the site;     v.   all property including materials and supplies in
transit to the site for installation; and     vi.   all temporary structures
(e.g., scaffolding, falsework, and temporary buildings) located at the site.

     C. Form: Coverage will be in “special form” (with coverages at least
comparable to the forms of property insurance formerly called “all risk”) and
will include theft, flood, earthquake, and earthquake sprinkler leakage and be
provided on a completed-value basis with no co-insurance provision. No
protective safeguard warranty will be permitted. If required during any period
of construction to prevent a loss or impairment of coverage, coverage will be
provided under a builder’s risk policy, with an endorsement to the termination
of coverage provision to permit occupancy of the covered property.
     D. Amount of Insurance: Coverage will be provided in an amount equal at all
times to the full replacement value and debris removal exclusive of land,
foundation, footings,
Annex 2 — Page 5





--------------------------------------------------------------------------------



 



excavations and grading.
     E. Deductibles. Deductibles will not exceed the following:

          i.  
All Risks of Direct Damage, Per Occurrence, except flood and earthquake:
  $50,000    
 
    ii.  
Delayed Opening Waiting Period:
  15 Days, except 30 Days for Earthquake    
 
    iii.  
Flood, Per Occurrence:
  $50,000 or excess of NFIP if in Flood Zone A    
 
    iv.  
Earthquake and Earthquake Sprinkler Leakage, Per Occurrence:
  $250,000 or 5% of insured    
 
  value of Improvements, whichever    
 
  is greater    
 
    v.  
Water Damage:
  $100,000

     F. Termination of Coverage: The termination of coverage provision will be
endorsed to permit occupancy of the covered property being constructed. This
insurance will be maintained in effect, unless otherwise provided for the
Operative Documents, until the earliest of the following dates:

  i.   the date on which all persons and organizations who are insureds under
the policy agree that it is terminated;     ii.   any termination or expiration
of the Lease upon the Designated Sale Date, which is the date upon which final
payment is expected under the Operative Documents; or     iii.   the date on
which the insurable interests in the Covered Property of all insureds other than
LRC have ceased;

     G. Waiver of Subrogation: The waiver of subrogation provision will be
endorsed as follows:
Should a covered loss be subrogated, either in whole or in part, your rights to
any recovery will come first, and we will be entitled to a recovery only after
you have been fully compensated for the loss.
     H. Required Endorsements and Minimum Sublimits. After the Completion Date,
all property insurance policies must include endorsements and minimum sublimits
as necessary to provide coverages not significantly less than the coverages
maintained by LRC under policies covering other significant properties owned or
occupied by LRC. (Note: For purposes of comparing minimum sublimits required by
the preceding sentence, dollar amounts will be
Annex 2 — Page 6





--------------------------------------------------------------------------------



 



considered as percentages of the estimated value of the improvements and other
property insured. Thus, for example, LRC may, without violating this requirement
maintain a minimum sublimit applicable to the Improvements which is one-third
the amount of the same sublimit applicable to another building owned by LRC if
the other building has an estimated value that is three times higher than the
estimated value of the Improvements.) Also, on and before the Completion Date,
property insurance policies must include endorsements and minimum sublimits as
follows:

                  Minimum Sublimit or Description     Other Requirement    
 
    i  
Additional Expenses Due To Delay In Completion of the Project, including but not
limited to interest expenses and other financing costs, insurance expenses,
professional fees and taxes:
  $5,000,000    
 
    ii  
Agreed Value:
  $85,000,000    
 
    iii  
Boiler & Machinery on a Comprehensive Basis:
  Included without sublimit    
 
    iv  
Damage Arising From Error, Omission or Deficiency in Design, Specifications,
Workmanship or Materials, Including Collapse:
  Included without sublimit    
 
    v  
Debris Removal:
  Lower of $1,000,000 or 25% of loss    
 
    vi  
Earthquake:
  $10,000,000    
 
    vii  
Earthquake Sprinkler Leakage:
  Included without sublimit    
 
    vii  
Contractor’s Extra Expense and Expediting Expenses combined:
  250,000 or 20% of the amount of    
 
  insured physical loss or damage, whichever is less    
 
    ix  
Flood:
  $80,000,000    
 
    x  
Freezing:
  Included without sublimit    
 
    xi  
Notice of Cancellation or Reduction:
  As required in 3.F. above    
 
    xii  
Occupancy Clause:
  As required in 7.F above    
 
    xiii  
Building Ordinance and Increased Cost of Construction Coverage:
  $1,000,000    
 
    xiv  
Pollutant Clean-Up and Removal, provided that such condition ensues following a
loss from a covered peril:
  $1,000,000

Annex 2 — Page 7





--------------------------------------------------------------------------------



 



                  Minimum Sublimit or Description     Other Requirement    
 
    xv  
Emergency Property Protection Expense:
  $100,000    
 
    xvi  
Replacement Cost:
  Included without sublimit    
 
    xvii  
Testing:
  Included without sublimit    
 
    xviii  
Waiver of Subrogation:
  As Required in 7.G. above.

Also, prior to the Completion Date, no sublimits will be permitted except as
specified above, and in regard to sublimits specified above for a general
category of expenses (such as the first category, “Additional Expenses Due To
Delay In Completion of the Project”) no lower sublimit will be permitted for any
subcategory included therein (such as “interest expenses and other financing
costs”).
8. Evidence of Insurance.

  A.   Provision of Evidence. Evidence of the insurance coverage required to be
maintained by LRC, represented by certificates of insurance, evidence of
insurance, and endorsements issued by the insurance company or its legal agent,
must be furnished to BNPPLC prior to the Effective Date. New certificates of
insurance, evidence of insurance, and endorsements will be provided to BNPPLC
prior to or concurrent with the termination date of the current certificates of
insurance, evidence of insurance, and endorsements.     B.   Form:

  i    All property insurance required herein will be evidenced by ACORD form
28, “Evidence of Property Insurance”, in each case completed and interlineated
in a manner satisfactory to BNPPLC to show compliance with the requirements of
this Annex. If requested by BNPPLC, copies of endorsements must be attached to
such form.     ii.   All liability insurance required herein will be evidenced
by ACORD form 25, “Certificate of Insurance”, in each case completed and
interlineated in a manner satisfactory to BNPPLC to show compliance with the
requirements of this Annex. If requested by BNPPLC, copies of endorsements must
be attached to such form.

  C.   Specifications: Such certificates of insurance, evidence of insurance,
and endorsements will specify:

  i.   BNPPLC as a certificate holder with correct mailing address as provided
by BNPPLC.     ii.   Insured’s name, which must match that on the Agreement to
which this Annex is attached.     iii.   Insurance companies affording each
coverage, policy number of each coverage, policy dates of each coverage, all
coverages and limits

Annex 2 — Page 8





--------------------------------------------------------------------------------



 



described herein, and signature of authorized representative of insurance
company.

  iv.   Producer of the certificate with correct address and phone number
listed.     v.   Additional insured status required by this Annex.     vi.  
Aggregate limits (per project) required by this Annex.     vii.   Amount of any
deductibles and/or retentions.     viii.   Cancellation, nonrenewal and
reduction in coverage notification as required by this Annex. Additionally, the
words “endeavor to” and “but failure to mail such notice will impose no
obligation or liability of any kind upon Company, it agents or representatives”
will be deleted from the cancellation provision of the ACORD 25 certificate of
insurance form; and changes to the same effect will be made in any other
certificate or evidence of insurance provided to satisfy the requirements of
this Annex.     ix.   Primary status required by this Annex.
    x.   Waivers of subrogation required by this Annex.

  D.   Failure to Obtain: Failure of BNPPLC to demand such certificate or other
evidence of full compliance with these insurance requirements or failure of
BNPPLC to identify a deficiency in the form of evidence that is provided will
not be construed as a waiver of LRC’s obligation to maintain such insurance.    
E.   Certified Copies: LRC must provide to BNPPLC copies, certified as complete
and correct by an authorized agent of the applicable insurer, of all insurance
policies required herein within ten (10) days after receipt of a request for
such copies from BNPPLC subject to availability from the insurance company.    
F.   Commencement of Construction. Commencement of construction without
provision of the required certificate of insurance, evidence of insurance and/or
required endorsements, or without compliance with any other provision of this
Annex or the Agreement to which it is attached, will not constitute a waiver by
BNPPLC of any rights. BNPPLC will have the right, but not the obligation, of
prohibiting LRC or any Contractor from performing any work until such
certificate of insurance, evidence of insurance and/or required endorsements are
received by BNPPLC.

Annex 2 — Page 9





--------------------------------------------------------------------------------



 



Annex 3
Participation Agreement Form
Attached to and made a part of this Annex is a form of Participation Agreement
that may be executed prior to the Base Rent Commencement Date and used by BNPPLC
to share risks and rewards of the Operative Documents with other parties.





--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT
(LIVERMORE/PARCEL 7)
     This PARTICIPATION AGREEMENT (LIVERMORE/PARCEL 7) (this “Agreement”), dated
as of                     , 20___ is made by and between BNP PARIBAS LEASING
CORPORATION (“BNPPLC”), a Delaware corporation, and the banks or other financial
institutions designated as Participants in the signature pages to this Agreement
(whether one or more, “Participants”).
RECITALS
     BNPPLC and Lam Research Corporation (“LRC”), a Delaware corporation, have
executed a Common Definitions and Provisions Agreement (Livermore/Parcel 7) (the
“Common Definitions and Provisions Agreement”) dated as of December 18, 2007
(the “Original Effective Date”). As used in this Agreement, capitalized terms
defined in the Common Definitions and Provisions Agreement and not otherwise
defined in this Agreement are intended to have the respective meanings assigned
to them in the Common Definitions and Provisions Agreement.
     At the request of LRC, BNPPLC has acquired the Land and any existing
Improvements on the Land prior to the execution of this Agreement.
     Prior to the execution of this Agreement, BNPPLC and LRC have executed a
Construction Agreement (Livermore/Parcel 7) (the “Construction Agreement”), a
Lease Agreement (Livermore/Parcel 7) (the “Lease”) and a Closing Certificate and
Agreement (Livermore/Parcel 7) (the “Closing Certificate”), all dated as of the
Original Effective Date. Pursuant to the Construction Agreement, BNPPLC has
provided and agreed to provide funding for the construction of new Improvements.
When the term of the Lease commences, the Lease will cover the Land and all
Improvements on the Land.
     Pursuant to an Agreement Regarding Purchase and Remarketing Options
(Livermore/Parcel 7) dated as of the Original Effective Date (the “Purchase
Agreement”) between BNPPLC and LRC, LRC will have the right to purchase, among
other things, BNPPLC’s interest in the Land and the Improvements on and subject
to the terms and conditions set forth therein. Pursuant to a Pledge Agreement
(Livermore/Parcel 7) dated as of the Original Effective Date (the “Pledge
Agreement”), LRC must maintain securities and cash collateral to secure its
obligations under the Construction Agreement and the Purchase Agreement.
Annex 3 — Page 2





--------------------------------------------------------------------------------



 



     By this Agreement, the parties desire to evidence the Participants’
agreement to participate with BNPPLC in certain of the risks and rewards to
BNPPLC of the Common Definitions and Provisions Agreement, the Construction
Agreement, the Lease, the Closing Certificate, the Purchase Agreement and the
Pledge Agreement (collectively, the “Operative Documents”), which participation
is to be accomplished through the exchange of promises to make payments computed
by reference to the sums paid or received by BNPPLC from time to time pursuant
to the Operative Documents, all as more particularly provided below.
AGREEMENTS
     Participants agree to participate with BNPPLC in, and BNPPLC agrees to
share with the Participants, the risks and rewards of the Operative Documents
upon and subject to the following terms, provisions, covenants, agreements and
conditions:
1 Additional Definitions. As used in this Agreement, capitalized terms defined
above have the respective meanings assigned to them above; as indicated above,
capitalized terms that are defined in the Common Definitions and Provisions
Agreement and that are used but not otherwise defined have the respective
meanings assigned to them in the Common Definitions and Provisions Agreement;
and, the following terms have the following respective meanings:
     (A) “Anticipated Advances” means the following, to the extent they have not
already been advanced on or prior to the effective date of this Agreement:
(1) the Initial Advance and other amounts (other than Commitment Fees and
Carrying Costs) that are added to the Outstanding Construction Allowance from
time to time pursuant to Paragraph 3 of the Construction Agreement, and
(2) advances of funds by or on behalf of BNPPLC to or on behalf of LRC pursuant
to Paragraph 4 of the Construction Agreement. Any other amounts paid
out-of-pocket by BNPPLC from time to time that BNPPLC is entitled to treat as
Construction Advances pursuant to the express terms of the Construction
Agreement (see subparagraphs 2(G)(2) and 8(A) of the Construction Agreement)
will constitute Protective Advances, not Anticipated Advances, for purposes of
this Agreement.
Notwithstanding the foregoing, Extraordinary Force Majeure Advances, if any,
will not constitute Anticipated Advances or Protective Advances for purposes of
this Agreement.
     (B) “Back to Back Construction-Period Indemnity Claim” means a claim by
BNPPLC against LRC for payment of a Covered Construction Period Loss that BNPPLC
may assert under the Construction Agreement in order to cover or reimburse a
claim made against BNPPLC itself by another Interested Party because of
Uncovered Construction-Period Participant Losses suffered by the other
Interested Party.
Annex 3 — Page 3





--------------------------------------------------------------------------------



 



     (C) “Back to Back Construction-Period Indemnity Payment” means a payment
made to BNPPLC by or on behalf of LRC in satisfaction of a Back to Back
Construction-Period Indemnity Claim.
     (D) “Bank Specific Charges” means payments made to BNPPLC by or on behalf
of LRC for the account of a Participant or any other Interested Party under
subparagraph 5(B) or 5(C) of the Lease. Bank Specific Charges include, for
example, payments made to compensate a Participant for an increase in costs
related to advances made by the Participant hereunder and attributable to a
Banking Rules Change.
     (E) “Collateral” has the meaning assigned to it in the Pledge Agreement.
     (F) “Critical Event” means any of the following which has occurred and is
continuing and is known to BNPPLC:
     (1) any failure of LRC to pay Base Rent or any Supplemental Payment within
three Business Days of the date it becomes due;
     (2) any failure of LRC to make any payment required by the Operative
Documents (other than Base Rent or any Supplemental Payment) within thirty days
of the date it becomes due;
     (3) any material failure of LRC to maintain the Property as required by the
Lease;
     (4) any material title encumbrance (other than a Permitted Encumbrance) is
discovered or asserted against the Property;
     (5) any Event of Default;
     (6) any condemnation proceedings are brought against the Property or any
portion thereof or any material damage to the Property is caused by fire or
other casualty;
     (7) LRC shall fail to promptly repair any significant damage to the
Property or apply insurance or condemnation proceeds as required by the
Operative Documents;
     (8) any 97-10/Meltdown Event;
     (9) any delivery by LRC of a Pre-lease Force Majeure Event Notice under and
as defined in the Construction Agreement;
Annex 3 — Page 4





--------------------------------------------------------------------------------



 



     (10) the occurrence prior to the Completion Date of any Termination of
LRC’s Work under and as defined in the Construction Agreement.
     (G) “Critical Remedy” means BNPPLC’s right to do any of the following:
(a) file a lawsuit against LRC to enforce the Operative Documents or seek
judicial foreclosure of the lien against the Real Property granted in Exhibit B
to the Lease; (b) send a notice to terminate LRC’s rights and obligations to
continue Work as provided in subparagraph 7(C) of the Construction Agreement;
(c) make the election to accelerate the Designated Sale Date as described in the
definition thereof in the Common Definitions and Provisions Agreement;
(d) exercise the Put Option as provided in subparagraph 3(A) of the Purchase
Agreement if the conditions specified in that subparagraph have been satisfied;
or (e) withdraw Cash Collateral (as defined in the Pledge Agreement) for
application against obligations secured by the Pledge Agreement or otherwise
take action to cause a sale or disposition of Collateral to generate proceeds to
be applied to such obligations.
     (H) “Defaulting Participant” means any Participant that has failed to make
a payment when due to BNPPLC equal to the Participant’s Percentage of an
Anticipated Advance as required by subparagraph 3(B) below.
     (I) “Deferred Construction-Period Compensation” means any additional amount
paid or payable to BNPPLC pursuant to the Purchase Agreement only because of —
and which BNPPLC would not be paid or allowed to retain but for — Extraordinary
Force Majeure Advances or other Losses that are included in any Balance of
Unpaid Construction Period Losses, other than any such Losses which (a) qualify
as Protective Advances hereunder, or (b) consist of reductions in Carrying Costs
or Base Rent resulting from any Pre-lease Force Majeure Losses not paid or
reimbursed by Extraordinary Force Majeure Advances. (Should the Property not be
sold by BNPPLC until after LRC no longer has any right to purchase or arrange a
purchase by an Applicable Purchaser pursuant to the Purchase Agreement, sales
proceeds — net of sales expenses — will nevertheless be allocated for purposes
of this Agreement among Net Sales Proceeds, Deferred Construction-Period
Compensation and Unrecovered Protective Advances as if LRC had arranged the sale
pursuant to the Purchase Agreement.)
     (J) “Deposit Taker’s Agreement” has the meaning assigned to it in the
Pledge Agreement.
     (K) “Distributable Payments” means any payments actually received by BNPPLC
under the Operative Documents as (or in satisfaction of LRC’s obligations for)
any of the following or interest on past due amounts thereof:
     (1) Base Rent;
Annex 3 — Page 5





--------------------------------------------------------------------------------



 



     (2) Qualified Prepayments;
     (3) 97-10/Prepayments;
     (4) Bank Specific Charges;
     (5) Back to Back Construction-Period Indemnity Payments;
     (6) any Supplemental Payment; and
     (7) Net Sales Proceeds and any Deferred Construction-Period Compensation
that BNPPLC excluded from sales proceeds received by it for purposes of
calculating Net Sales Proceeds.
     (L) “Extraordinary Force Majeure Advance” means any Construction Advance or
portion thereof made because of, and that would not have been required of BNPPLC
but for, an Increased Funding Commitment given by BNPPLC in response to a Notice
of LRC’s Intent to Terminate Because of a Force Majeure Event as provided in the
Construction Agreement.
     (M) “Increased Funding Commitment” has the meaning assigned to it in the
Construction Agreement.
     (N) “Late Payment Rate” means (a) for each day (other than as set forth in
clause (b) of this sentence) the Fed Funds Rate or (b) for the purpose of
computing interest on past due payments for each day following the fifth day
after such payments first became due, a rate of two percent (2%) per annum in
excess of the Prime Rate then in effect; except that the Late Payment Rate will
not, notwithstanding anything to the contrary herein contained, exceed the
maximum rate of interest permitted by applicable law.
     (O) “Major Stakeholder” means BNPPLC and any Participant who, at the time
any determination thereof is required, has a Percentage which exceeds
thirty-four percent (34%) of the Percentages of BNPPLC and of all the
Participants then entitled to vote under subparagraph 6(A).
     (P) “Majority” means, at the time any determination thereof is required,
any of the Participants and BNPPLC, the aggregate Percentages of which equal or
exceed sixty-seven percent (67%) of the Percentages of BNPPLC and of all the
Participants then entitled to vote under subparagraph 6(A).
     (Q) “Net Cash Flow” means payments actually received by BNPPLC under the
Operative Documents as (or in satisfaction of LRC’s obligations for) Base Rent,
Qualified
Annex 3 — Page 6





--------------------------------------------------------------------------------



 



Prepayments, 97-10/Prepayments or a Supplemental Payment or as interest on past
due Base Rent, Qualified Prepayments, 97-10/Prepayments or a Supplemental
Payment; except that any Deferred Construction-Period Compensation included in
any Supplemental Payment will be deducted or excluded from such payments for
purposes of calculating Net Cash Flow; and except that any Unrecovered
Protective Advances for which any Participant has not fully reimbursed its
Percentage to BNPPLC as provided in subparagraph 3(C) may, at BNPPLC’s option,
be deducted by BNPPLC from such payments for purposes of calculating Net Cash
Flow. By deducting any Unrecovered Protective Advance in the calculation of Net
Cash Flow, BNPPLC will be considered to have “recovered” such Protective Advance
for purposes of calculating “Excess Reimbursements” under and as defined in
subparagraph 3(C). Further, if BNPPLC deducts Unrecovered Protective Advances in
the calculation of Net Cash Flow, but later receives payment from LRC (in excess
of other amounts then due from LRC) for the same Protective Advances, such
payment to BNPPLC by LRC will also constitute Net Cash Flow for purposes of this
Agreement.
As an alternative to deducting Unrecovered Protective Advances in the
calculation of Net Cash Flow as described above in this definition, BNPPLC may
elect to exercise its right under subparagraph 4(B) to setoff (a) payments owed
to it as reimbursement for such Unrecovered Protective Advance from any
Participant that has not already fully reimbursed its Percentage of such
Unrecovered Protective Advance to BNPPLC, against (b) payments that BNPPLC would
otherwise be required to make to such Participant because of BNPPLC’s receipt of
those Net Sales Proceeds or other Distributable Payments.
     (R) “Net Sales Proceeds” means, subject to the deductions and exclusions
described below in this definition:
     (1) all payments actually received by BNPPLC under the Purchase Agreement
as (or in satisfaction of LRC’s or an Applicable Purchaser’s obligations for)
the purchase price for BNPPLC’s interest in Property or in Escrowed Proceeds;
and
     (2) if the Property is not sold pursuant to the Purchase Agreement on the
Designated Sale Date, then all rents and sales, condemnation and insurance
proceeds actually received by BNPPLC (other than sales proceeds paid or to be
paid by BNPPLC to LRC pursuant to subparagraph 3(D) of the Purchase Agreement)
from any sale or lease after the Designated Sale Date of any interest in, or
because of any subsequent taking or damage to, the Property.
For purposes of calculating Net Sales Proceeds, the following will be deducted
or excluded from such payments (without duplication of any item): (i) any excess
sales proceeds that BNPPLC is required by the Purchase Agreement to pay over to
LRC; (ii) any Deferred Construction-Period Compensation; and (iii) any amounts
applied by BNPPLC to pay, or received by BNPPLC as
Annex 3 — Page 7





--------------------------------------------------------------------------------



 



reimbursement for, bona fide costs of a sale of the Property. Also, any other
Unrecovered Protective Advances for which any Participant has not fully
reimbursed its Percentage to BNPPLC as provided in subparagraph 3(C) may, at
BNPPLC’s option, be deducted by BNPPLC from such payments received by it for
purposes of calculating Net Sales Proceeds Without limiting the foregoing, after
any Designated Sale Date upon which neither LRC nor an Applicable Purchaser
purchases BNPPLC’s interest in the Property, BNPPLC may, at its option, deduct
the following as Unrecovered Protective Advances: (x) ad valorem taxes,
(y) insurance premiums; and (z) other Losses of every kind suffered or incurred
by BNPPLC (other than general overhead) with respect to the ownership, operation
or maintenance of the Property after the Designated Sale Date, other than
Unrecovered Protective Advances for which all Participants have paid BNPPLC
their respective Percentages thereof as required by subparagraph 3(C). By
deducting any Unrecovered Protective Advances in the calculation of Net Sales
Proceeds, BNPPLC will be considered to have “recovered” such Protective Advances
for purposes of calculating Excess Reimbursements under and as defined in
subparagraph 3(C). Also, if BNPPLC deducts Unrecovered Protective Advances in
the calculation of Net Sales Proceeds, but later receives payment from LRC (in
excess of other amounts then due from LRC) for the same Protective Advances,
such payment to BNPPLC by LRC will constitute Net Sales Proceeds for purposes of
this Agreement.
As an alternative to deducting Unrecovered Protective Advances in the
calculation of Net Sales Proceeds as described above in this definition, BNPPLC
may elect to exercise its right under subparagraph 4(B) to setoff (a) payments
owed to it as reimbursement for such Unrecovered Protective Advance from any
Participant that has not already fully reimbursed its Percentage of such
Unrecovered Protective Advance to BNPPLC, against (b) payments that BNPPLC would
otherwise be required to make to such Participant because of BNPPLC’s receipt of
those Net Sales Proceeds or other Distributable Payments.
     (S) “Notice of LRC’s Intent to Terminate Because of a Force Majeure Event”
has the meaning assigned to it in the Construction Agreement.
     (T) “Participants” means each of the undersigned parties designated as
Participants in the signature pages to this Agreement, and any other financial
institutions which may hereafter become parties to this Agreement by joining
with BNPPLC in completing and executing a Participation Agreement Supplement.
     (U) “Participation Agreement Supplement” means a Participation Agreement
Supplement in substantially the form attached hereto as Exhibit A, completed and
executed by BNPPLC and a Participant, adding the Participant as a party to this
Agreement, changing a Participant’s Percentage or removing a Participant as a
party to this Agreement.
     (V) “Participation Amount” of BNPPLC or any Participant means the
outstanding
Annex 3 — Page 8





--------------------------------------------------------------------------------



 



balance from time to time of the total investment made by BNPPLC under the
Operative Documents or by the applicable Participant hereunder, as determined by
BNPPLC. The Participation Amount of BNPPLC and each Participant will equal its
share of the outstanding principal balance that would be due from LRC from time
to time if BNPPLC had made a loan (and the Participants had participated in the
loan) to LRC to finance LRC’s purchase of the Property and construction of
improvements authorized by the Construction Agreement, instead of BNPPLC’s
having acquired the Property and leased it to LRC as provided in the Operative
Documents. Absent a failure by any Participant to make a payment required by
subparagraph 3(B) or some other unexpected occurrence, it is expected that
(a) the Participation Amounts of BNPPLC and the Participants will always be in
proportion to their respective Percentages set forth in Schedule 1, and (b) the
total Participation Amounts of BNPPLC and all Participants on and prior to the
Designated Sale Date will equal the Lease Balance computed from time to time as
described in the Common Definitions and Provisions Agreement.
Notwithstanding the foregoing, for purposes of calculations required by this
Agreement that depend on Participation Amounts, the funding of or with respect
to any Extraordinary Force Majeure Advances will not be included in
Participation Amounts.
     (W) “Percentage” of each Participant means, subject to change as provided
in subparagraph 4(A) and to change by a Participation Agreement Supplement, the
percentage designated as the Participant’s “Percentage” in Schedule 1.
“Percentage” of BNPPLC means a percentage that, at the time a determination of
such Percentage is required hereunder, is equal to 100% less the sum of the
Percentages of all the Participants.
     (X) “Protective Advances” means any payments, other than of Anticipated
Advances or Extraordinary Force Majeure Advances or Excluded Taxes, made by or
on behalf of BNPPLC at any time or from time to time because of, arising out of
or related to, in whole or in part: (1) the Property or the construction,
protection, preservation, operation, ownership or sale thereof; (2) any of the
Operative Documents or the transactions contemplated therein; or (3) anything
done by BNPPLC to enforce the obligations of LRC under the Operative Documents
(whether done upon BNPPLC’s own initiative or upon the direction of the Majority
or another Major Stakeholder). Protective Advances will include any and all
payments by BNPPLC (including those paid to attorneys, accountants, experts and
other advisors) for which LRC is obligated to indemnify or reimburse BNPPLC by
Paragraph 5 of the Lease or would be so obligated if the Term of Lease had
commenced. Protective Advances will also include any “Charges” that BNPPLC must
pay to any Deposit Taker under and as defined in Paragraph 7 of any Deposit
Taker’s Agreement executed by BNPPLC in the form attached as an Exhibit to the
Pledge Agreement.
     (Y) “Uncovered Construction-Period Participant Loss” means a Loss incurred
or suffered by a Participant (1) for which, if BNPPLC must pay or reimburse such
Loss to the
Annex 3 — Page 9





--------------------------------------------------------------------------------



 



Participant, BNPPLC can in turn require payment or reimbursement from LRC under
the indemnity against Covered Construction Period Losses set forth in the
Construction Agreement (e.g., Losses arising because of fraud, misapplication of
funds, illegal acts, or willful misconduct on the part of the LRC or its
employees or agents or any other party for whom LRC is responsible), and (2) for
which the Participant is not otherwise indemnified directly by or compensated by
LRC or by insurance maintained by LRC.
     (Z) “Unrecovered Protective Advances” means Protective Advances that have
not been repaid to BNPPLC by or on behalf of LRC and have not otherwise been
previously recovered by BNPPLC through deductions from Net Cash Flow or Net
Sales Proceeds as provided in the definitions of those terms above.
2 Payments From BNPPLC to Each Participant.
     (A) Payments Computed by Reference to Net Cash Flow and Net Sales Proceeds.
Upon the actual receipt of any Net Cash Flow, Net Sales Proceeds or interest
thereon, BNPPLC will pay each Participant an amount equal to such Participant’s
Percentage times such Net Cash Flow, Net Sales Proceeds or interest, as the case
may be.
     (B) Payments Computed by Reference to Bank Specific Charges. If BNPPLC
actually receives any Bank Specific Charges (or interest thereon) for the
account of a particular Participant, then BNPPLC promises to promptly make a
payment to such Participant equal to such Bank Specific Charges (or interest
thereon). If requested by any Participant, BNPPLC will make a demand upon LRC
for, and will endeavor in good faith to collect, payment of any Bank Specific
Charges due for the account of such Participant; provided, however, as an
alternative to making any effort to collect any Bank Specific Charge for any
Participant, BNPPLC may instead assign to such Participant the right to collect
such Bank Specific Charge directly from LRC.
     (C) Payments Computed by Reference to Back to Back Construction-Period
Indemnity Payments. If BNPPLC actually receives any Back to Back
Construction-Period Indemnity Payment (or interest thereon) in satisfaction of a
Back to Back Construction-Period Indemnity Claim asserted for Losses for which
BNPPLC is obligated to a particular Participant, then BNPPLC promises to make a
payment to such Participant equal to such Back to Back Construction-Period
Indemnity Payment (or interest thereon). If a Participant incurs or suffers an
Uncovered Construction-Period Participant Loss, BNPPLC must compensate such
Participant for the Uncovered Construction-Period Participant Loss; subject to
the condition, however, that BNPPLC’s obligation to so compensate a Participant
will be satisfied only from any Back to Back Construction-Period Indemnity
Payments received by BNPPLC on account of such obligation, it being understood
that BNPPLC will have no personal liability for any such obligation.
Annex 3 — Page 10





--------------------------------------------------------------------------------



 



     (D) Payments Computed by Reference to Deferred Construction-Period
Compensation. If BNPPLC actually receives any Deferred Construction-Period
Compensation, and if any Participant shared in the funding of Extraordinary
Force Majeure Advances or otherwise suffered Losses included in the Balance of
Unpaid Construction Period Losses for which such Deferred Construction-Period
Compensation was paid, BNPPLC promises to pay to such Participant an amount
equal to a fraction of such Deferred Construction-Period Compensation. The
numerator of the fraction will equal the funding of Extraordinary Force Majeure
Advances by such Participant and any other Losses suffered by such Participant
(and interest thereon) that are included in the Deferred Construction-Period
Compensation payable to BNPPLC; and the denominator will equal the total
Extraordinary Force Majeure Advances and any other Losses (and interest thereon)
included in the Deferred Construction-Period Compensation payable to BNPPLC.
If, however, BNPPLC and the Participants entitled to receive any payment
pursuant to this subparagraph did not share proportionately in the funding of
all Extraordinary Force Majeure Advances, then BNPPLC may make equitable
adjustments to the fractions computed as described in the preceding sentence.
Such adjustments, if necessary, will have the effect of reallocating amounts
received because of reductions in Carrying Costs or Base Rent resulting from
Pre-lease Force Majeure Losses paid or reimbursed by Extraordinary Force Majeure
Advances so that the parties who did participate in the funding of the
Extraordinary Force Majeure Advances will receive compensation commensurate, to
the extent possible, with the amounts and timing of their respective fundings.
For example, if two Participants provided equal funding of Extraordinary Force
Majeure Advances, but one of the Participants provided its funding earlier than
the other, then BNPPLC may adjust payments required by this subparagraph so that
the Participant who provided the earlier funding will receive an appropriately
greater share of payments attributable to such reductions in Carrying Costs or
Base Rent.
     (E) Timing; Manner of Payment. Each payment required of BNPPLC by this
Article 2 must be made prior to 1:00 P.M., Dallas, Texas time, on the same day
that BNPPLC actually receives the corresponding Distributable Payment (in good
funds), if BNPPLC’s receipt of the corresponding Distributable Payment occurs
prior to 11:00 A.M., Dallas, Texas time; if, however, BNPPLC’s receipt of the
Distributable Payment (in good funds) occurs on any day after 11:00 A.M.,
Dallas, Texas time, the payments required from BNPPLC to the Participants will
not be considered past due until 12:00 noon, Dallas, Texas time, on the next
Business Day. All payments from BNPPLC to the Participants will be by transfer
of federal funds pursuant to the wiring instructions set forth in Schedule 1.
Each payment owing to a Participant by BNPPLC will bear interest from the date
it is due until it is paid by BNPPLC at the Late Payment Rate calculated on the
basis of a 360-day year. Any payment by BNPPLC to a Participant after the time
of day specified herein for such payment will be deemed not paid until the next
following Business Day for purposes of this Agreement.
Annex 3 — Page 11

 



--------------------------------------------------------------------------------



 



     (F) Meaning of Actually Received. As used herein with respect to payments,
“actually received” and words of like effect will include not only payments made
directly from LRC or any Applicable Purchaser, but also amounts paid by others
on LRC’s behalf, amounts realized by way of setoff, amounts realized upon the
disposition of or through the application of collateral under the Pledge
Agreement or any other documents that may be given from time to time to secure
LRC’s obligations under the Lease or Purchase Agreement (net of the costs of
disposition and further net of any amounts that must be returned to LRC or any
third party having an interest in such collateral), and the fair market value of
any property or services accepted in lieu of a cash payment (though it is
understood that nothing herein contained will require BNPPLC to accept property
or services in lieu of a cash payment required by the Operative Documents and
that BNPPLC will not agree to accept property or services in lieu of any cash
Distributable Payment without the Participants’ prior written consent). Such
phrase will not, however, include amounts received by BNPPLC from any of the
Participants or from any affiliate of BNPPLC unless the context otherwise
indicates. Finally, if payments due to BNPPLC from LRC are reduced only because
of credits attributable to a reduction of BNPPLC’s taxes not subject to
indemnification by LRC, as described in subparagraph 4(C)(4) of the Lease, then
the payments that BNPPLC would have received but for the credits will be
considered as having been actually received by BNPPLC for purposes of this
Agreement.
3 Payments From the Participants to BNPPLC.
     (A) Initial Advance. Each of the original Participants joining in the
execution of this Agreement promises to pay to BNPPLC, contemporaneously with
the execution of this Agreement, an initial payment as set forth below such
Participant’s name on Schedule 1, equal to the Participant’s Percentage times
the outstanding Lease Balance and (if the effective date of this Agreement is
not an Advance Date) any accrued Carrying Costs (as defined in the Construction
Agreement) yet to be added to the Outstanding Construction Allowance. BNPPLC
will have no obligation hereunder to any of the original Participants that fails
to pay such initial payment. Such initial payment will be due no later than
11:00 A.M., Dallas, Texas time, on the effective date of this Agreement.
     (B) Future Advances.
     (1) General. Subject to the limitation set forth in subparagraph 3(B)(3),
each Participant promises to make payments to BNPPLC equal to such Participant’s
Percentage (as such Percentage may be adjusted from time to time pursuant to
subparagraph 4(A)) times the total amount of each Anticipated Advance made after
the date hereof.
     (2) Timing. Before 11:00 A.M., Dallas, Texas time, on the third Business
Day prior to any date on which BNPPLC expects to make a payment of an
Anticipated
Annex 3 — Page 12

 



--------------------------------------------------------------------------------



 



Advance as provided in Paragraphs 3 or 4 of the Construction Agreement, BNPPLC
will notify the Participants of the amount of such payment, and each Participant
must pay to BNPPLC such Participant’s Percentage times such amount prior to
11:00 A.M., Dallas, Texas time, on such date. The failure of any Participant to
make a payment required by this subparagraph 3(B) will, for purposes of this
Agreement, be deemed to continue until the Participant actually pays all past
due amounts required by this subparagraph 3(B), together with interest thereon
at the Late Payment Rate.
     (3) Limitation on Advances by Participant. Notwithstanding anything herein
to the contrary or any adjustment to any Participant’s Percentage pursuant to
subparagraph 4(A), the total of all payments required of any Participant to
BNPPLC by this subparagraph 3(B) (excluding interest on past due payments
required by subparagraph 3(B)(2)) because of Anticipated Advances (in contrast
to Protective Advances) will not exceed the amount that would cause such
Participant’s Participation Amount to exceed the Participation Amount specified
for such Participant in Schedule 1.
     (C) Protective Advances.
     (1) General. If LRC fails to pay or reimburse any Protective Advance to
BNPPLC within ten days after BNPPLC makes a demand or request therefor, BNPPLC
may notify the Participants of such failure. Promptly after receipt of any such
notice, each Participant must pay to BNPPLC an amount equal to such
Participant’s Percentage times the Protective Advance described in the notice,
EVEN IF THE PROTECTIVE ADVANCE WOULD NOT HAVE BEEN PAID BUT FOR ANY ACTUAL OR
ALLEGED NEGLIGENCE OF BNPPLC OR ITS AFFILIATES OR REPRESENTATIVES AND EVEN IF
THE PROTECTIVE ADVANCE WOULD NOT HAVE BEEN PAID BUT FOR ANY ENVIRONMENTAL LOSSES
OR OTHER MATTERS OR CIRCUMSTANCES FOR WHICH BNPPLC MAY BE STRICTLY LIABLE. After
any Participant has paid its respective Percentage times the Protective Advance
to BNPPLC, BNPPLC must pay to such Participant an amount equal to its Adjusted
Percentage (as defined below) times any subsequent Excess Reimbursement (as
defined below) or interest thereon actually received by BNPPLC for such
Protective Advance. As used in this Agreement, the “Adjusted Percentage” of any
Participant will equal (i) such Participant’s Percentage, divided by (ii) the
sum of BNPPLC’s Percentage and the Percentages of all Participants who have paid
BNPPLC their respective shares of the Protective Advance at issue. As used in
this Agreement, the term “Excess Reimbursement” will mean, for the Protective
Advance at issue, (A) amounts reimbursed or paid by LRC to (or otherwise
recovered by) BNPPLC on account of such Protective Advance (except to the extent
included in Net Cash Flow or Net Sales Proceeds as provided in the definitions
of those terms in Paragraph 1), less (B) (i) the total amount of such Protective
Advance, times (ii) the Percentages of any Participants
Annex 3 — Page 13

 



--------------------------------------------------------------------------------



 



that have not paid BNPPLC their respective Percentages of such Protective
Advance.
     (2) Exceptions. Notwithstanding the foregoing, no Participant will be
required to make any payment pursuant to this subparagraph 3(C) related to a
Protective Advance that is paid only because of a transfer or assignment by
BNPPLC of its right to receive Distributable Payments or its rights and
interests in and to the Property, the Operative Documents or this Agreement to
BNPPLC’s Affiliates. Further, nothing in this subparagraph 3(C) will be
construed to require a payment by a Participant for that portion or percentage,
if any, of a Protective Advance required only because of (and attributed by any
applicable principles of comparative fault to): (a) conduct of BNPPLC or a
Representative of BNPPLC that has been determined to constitute gross negligence
or wilful misconduct in or as a necessary element of a final judgment rendered
against BNPPLC or such Representative by a court with jurisdiction to make such
determination; (b) any representation made by BNPPLC in the Operative Documents
that is false in any material respect and that BNPPLC knew was false at the time
of BNPPLC’s execution of the Operative Documents; (c) Liens Removable by BNPPLC;
or (d) any claim made by any Participant against BNPPLC because of any breach of
this Agreement by BNPPLC. As used in this Agreement, “gross negligence” of
BNPPLC will not include any negligent failure of BNPPLC to act when the duty to
act would not have been imposed solely but for BNPPLC’s status as owner of the
Property.
     (D) Extraordinary Force Majeure Advances. As provided in the Construction
Agreement, BNPPLC may respond to any Notice of LRC’s Intent to Terminate Because
of a Force Majeure Event with an Increased Commitment. If, however, BNPPLC
responds with an Increased Funding Commitment, BNPPLC must request that each
Participant make a payment to BNPPLC equal to such Participant’s Percentage
times each resulting Extraordinary Force Majeure Advance on the date such
Extraordinary Force Majeure Advance is made. Further, although each Participant
will be entitled to make such a payment, no Participant will be required to do
so unless and except to the extent (if any) it has agreed in writing with BNPPLC
to do so in order to induce BNPPLC to make the Increased Funding Commitment. If
a Participant does make such a payment to BNPPLC with respect to any
Extraordinary Force Majeure Advance, such Participant will be entitled to
receive a share of subsequent payments required of BNPPLC as provided in
subparagraph 2(D).
     (E) Method of Payment. All payments made by the Participants to BNPPLC will
be made by transfer of federal funds to BNPPLC pursuant to the wiring
instructions for BNPPLC set forth on Schedule 1. Each payment owing to BNPPLC by
any Participant must be paid to BNPPLC on the date specified herein or, if not
specified, on demand and will bear interest from the date due until the date
paid by the Participant at the Late Payment Rate calculated on the basis of a
360-day year. Any payment by a Participant to BNPPLC after the time of day
specified herein for such payment will be deemed not paid until the next
following Business Day
Annex 3 — Page 14

 



--------------------------------------------------------------------------------



 



for purposes of this Agreement.
4 Other Adjustments, Deductions and Investments.
     (A) Defaulting Participants.
     (1) Adjustments Because of Defaulting Participants. If any Anticipated
Advances made after the date of this Agreement, with respect to which any
Defaulting Participant fails to make the payment required by subparagraph 3(B),
the other Participants will nonetheless be required to make the payments to
BNPPLC required by subparagraph 3(B). Further, in such event:
     (a) BNPPLC may reduce any Defaulting Participant’s Percentage as needed to
prevent the Defaulting Participant from receiving a share of Net Cash Flow or
Net Sales Proceeds that is in excess of the percentage computed by dividing the
Participation Amount of such Defaulting Participant by the total Participation
Amounts of BNPPLC and all Participants collectively from time to time. Such
reduction in the Defaulting Participant’s Percentage will not cure such
Participant’s default hereunder nor constitute BNPPLC’s sole remedy for such
default, it being understood that other remedies provided herein or available at
law or in equity will be in addition to any such reduction.
     (b) Without limiting BNPPLC’s other remedies hereunder, for purposes of
computing payments that would otherwise be required to a Defaulting Participant
because of BNPPLC’s receipt of Net Cash Flow, BNPPLC may deduct from any Net
Cash Flow actually received by BNPPLC the amount by which such Net Cash Flow was
increased by Commitment Fees that accrued after the date the Defaulting
Participant failed to make any payment required by subparagraph 3(B) and before
the date upon the Defaulting Participant completely cured any such failure.
     (2) Defaulting Participant’s Cure. After a failure to make a payment
required by subparagraph 3(B), a Defaulting Participant may cure such failure by
paying to BNPPLC all or part of such payment and interest thereon at the Late
Payment Rate. In no event, however, will any such failure by a Defaulting
Participant be considered cured before BNPPLC has effectively recovered the
payment, together with such interest, either by reason of payments made to
BNPPLC by the Defaulting Participant or by BNPPLC’s exercise of other remedies
as provided in subparagraph 4(A)(1)(a) or subparagraph 4(B).
     (B) Setoff. In the event that one party to this Agreement has failed to pay
to a second party hereto any amount when due hereunder, the second party may
deduct such amount and
Annex 3 — Page 15

 



--------------------------------------------------------------------------------



 



interest thereon at the Late Payment Rate from any payments due from it under
this Agreement to the first party. Without limitation, BNPPLC may setoff amounts
owed to it by any Defaulting Participant against any termination fee payable to
such Defaulting Participant pursuant to subparagraph 6(D) below if BNPPLC elects
to reduce such Defaulting Participant’s Percentage to zero as provided in
subparagraph 6(D).
     (C) Sharing of Payments. Each Participant agrees that if for any reason it
obtains a payment made by or for LRC that reduces any Distributable Payment, and
if such payment will cause such Participant to receive more than it would have
received had such payment been made instead to BNPPLC and generated the payments
from BNPPLC to Participants contemplated in this Agreement, then (1) such
Participant must promptly purchase interests in the rights of other parties to
this Agreement as necessary to cause BNPPLC and all Participants to share
payments as they otherwise would have done under this Agreement, and (2) such
other adjustments will be made from time to time as is equitable to ensure that
BNPPLC and all Participants share all payments of (or that operate to reduce)
Distributable Payments as they otherwise would have done under this Agreement.
If, however, the payment received by the purchasing Participant or any part
thereof is later recovered from the purchasing Participant, the purchase
provided for in this subparagraph will be rescinded, and the price paid by the
purchasing Participant to other parties will be repaid by them to the purchasing
Participant to the extent of such recovery. Also, if the purchasing Participant
is required by court order to pay interest on the payment so recovered, then
amounts repaid to the purchasing Participant by the other parties will be repaid
with interest, computed in the same manner as the interest required by the court
order. Nothing in this subparagraph will in any way affect the right of BNPPLC
or any Participant to obtain payment (whether by exercise of rights of banker’s
lien, set-off or counterclaim or otherwise) of indebtedness or obligations other
than those established by this Agreement or by any of the Operative Documents.
     (D) Withholding Taxes. BNPPLC may deduct any United States withholding tax
required on payments to a Participant hereunder if the Participant fails to
provide properly completed tax forms which establish its right to be exempt from
withholding as described in the next sentence; and in any event the Participant
must reimburse BNPPLC for any such taxes BNPPLC is required to pay and that
BNPPLC has not deducted. If BNPPLC is uncertain whether United States
withholding tax is required, BNPPLC may, after notice to the applicable
Participant, deduct the withholding tax except during any period when BNPPLC is
excused from such withholding because of the Participant’s delivery to BNPPLC of
(i) a statement in duplicate conforming to the requirements of United States
Treasury Regulation Section 1.1441-5(b) or (ii) two duly completed copies of
Internal Revenue Service Form W-8BEN or any successor form thereto
(“Form W-8BEN”) relating to the Participant and claiming complete exemption from
withholding tax on all amounts to be received by the Participant pursuant to
this Agreement or (iii) a valid United States Internal Revenue Service Form
W-8ECI or any successor form thereto (“Form W-8ECI”) relating to the Participant
and claiming complete exemption from
Annex 3 — Page 16

 



--------------------------------------------------------------------------------



 



withholding tax on all amounts to be received by the Participant pursuant to
this Agreement. Any Participant will, if requested by BNPPLC, deliver to BNPPLC
subsequent statements with respect to such Treasury Regulation or two additional
copies of Form W-8BEN or Form W-8ECI, or the applicable replacement forms, on or
before the date that any prior such delivered statements or forms expire or
become obsolete. If any such statement or form delivered by a Participant to
BNPPLC becomes invalid or inapplicable as to such Participant, such Participant
must promptly inform BNPPLC. The obligations of each Participant pursuant to
this subparagraph 4(D) will survive the termination of this Agreement.
     (E) Order of Application. For purposes of this Agreement, as between BNPPLC
and Participants, BNPPLC will be entitled (but not required) to apply payments
received from LRC under the Operative Documents or from any sale of the Property
or any interest therein or portion thereof to pay or reimburse then outstanding
Unrecovered Protective Advances (and interest thereon), if any, regardless of
how LRC may otherwise have designated such payments or may otherwise be entitled
to characterize such payments. In addition, BNPPLC may allocate any such
payments to reduce various outstanding Unrecovered Protective Advances in such
order as BNPPLC deems appropriate.
     (F) Investments Pending Dispute Resolution; Overnight Investments. Whenever
BNPPLC in good faith determines that it does not have all information needed to
determine how payments to the Participants must be made on account of any
Distributable Payments, or whenever BNPPLC in good faith determines that there
is any dispute among the Participants about payments which must be made on
account of Distributable Payments, BNPPLC may choose to defer the payments to
Participants which are the subject of such missing information or dispute.
However, to minimize any such deferral, BNPPLC must attempt diligently to obtain
any missing information needed to determine how payments to the Participants
must be made. Also, pending any such deferral, or if BNPPLC is otherwise
required to invest funds pending distribution to the Participants, BNPPLC must
endeavor to invest the payments at issue. In addition, if BNPPLC receives any
Distributable Payment after 11:00 A.M., Dallas, Texas time, on any day and will
not make payments to Participants in connection therewith until the next
Business Day pursuant to subparagraph 2(E), then BNPPLC must endeavor to invest
such payments overnight; however, BNPPLC will have no liability to the
Participants if BNPPLC is unable to make such investments. Investments by BNPPLC
will be in the overnight federal funds market pending distribution, and the
interest earned on each dollar of principal so invested will be paid to the
Person entitled to receive such dollar of principal when the principal is paid
to such Person.
     (G) Losses Resulting from Failure of Deposit Taker to Comply with the
Pledge Agreement or Related Agreements.
     (1) BNPPLC’s Deposit Taker. If the Person acting as Deposit Taker for
Annex 3 — Page 17

 



--------------------------------------------------------------------------------



 



BNPPLC under and as provided in the Pledge Agreement fails to comply with the
requirements of the Pledge Agreement or any Deposit Taker’s Agreement signed by
it, BNPPLC shall defend, indemnify, and hold harmless the Participants from and
against any Losses resulting from such failure. Without limiting the foregoing,
if the failure of a Deposit Taker for BNPPLC to comply strictly with the terms
of its Deposit Taker’s Agreement (including the requirement that any cash
deposits be held in a deposit account located in either New York, California or
Illinois) causes, in whole or in part, the security interest of BNPPLC in the
Collateral held by such Deposit Taker to be unperfected, then any and all Losses
suffered as a result of such nonperfection shall be borne solely BNPPLC and
shall not be shared by the Participants.
     (2) Participants’ Deposit Takers. If the Person acting as Deposit Taker for
any Participant under and as provided in the Pledge Agreement fails to comply
with the requirements of the Pledge Agreement or any Deposit Taker’s Agreement
signed by it, such Participant (the “Responsible Participant”) shall defend,
indemnify, and hold harmless BNPPLC and the other Participants from and against
any Losses resulting from such failure. Without limiting the foregoing, if the
failure of a Deposit Taker for a Responsible Participant to comply strictly with
the terms of its Deposit Taker’s Agreement (including the requirement that any
cash deposits be held in a deposit account located in either New York,
California or Illinois) causes, in whole or in part, the security interest of
BNPPLC in the Collateral held by such Deposit Taker to be unperfected, then any
and all Losses suffered as a result of such nonperfection shall be borne solely
by the Responsible Participant and shall not be shared by BNPPLC or the other
Participants.
5 Nature of this Agreement.
     (A) No Conveyance. This Agreement is intended to create contractual rights
in favor of each Participant to receive payments from BNPPLC, but it is not
intended to convey or assign to the Participants any interest in the Property or
in the Operative Documents or in the payments to be made to BNPPLC thereunder.
In no event will any Participant exercise or attempt to exercise any right or
remedy of BNPPLC under the Operative Documents. Nothing in this Agreement will
be construed to grant to the Participants any right to enforce LRC’s obligations
under the Operative Documents, nor is in anything in this Agreement to be
construed to allow any Participant to collect directly from LRC any payments due
under the Operative Documents. Although BNPPLC’s obligations for payments to the
Participants hereunder will be computed by reference to funds actually received
as Distributable Payments, this Agreement will not be construed as an assignment
of Distributable Payments themselves or any interest therein, it being
understood that (without limiting or expanding the dollar amount of such
obligations) BNPPLC may satisfy such obligations from
Annex 3 — Page 18

 



--------------------------------------------------------------------------------



 



other funds available to it, thereby reserving Distributable Payments for
payment to other creditors or for other purposes, as BNPPLC determines in its
sole discretion.
     (B) Not a Partnership, Etc. Neither the execution of this Agreement, nor
the sharing of risks and rewards under the Operative Documents, nor any
agreement to share in profits or losses arising as a result of the transactions
contemplated thereby, is intended to be or to create, and the foregoing will be
construed not to be or to create, any partnership, joint venture, or other joint
enterprise between BNPPLC and any Participant. Neither the execution of this
Agreement nor the management and administration of the Operative Documents or
other related documents by BNPPLC, nor any other right, duty or obligation of
BNPPLC under or pursuant to this Agreement is intended to be or to create any
fiduciary relationship between BNPPLC and any Participant.
6 Amendments; Waivers; Exercise of Rights and Remedies Against LRC.
     (A) Limitations Upon the Rights of BNPPLC. Subject to subparagraph 6(C),
but notwithstanding anything else to the contrary in this Agreement:
     (1) Unless BNPPLC and all Participants agree in writing, BNPPLC shall not
execute any waiver, modification or amendment of the Operative Documents that
would:
     (a) reduce or postpone (or reasonably be expected to reduce or postpone)
any payments that any Participant would, but for such modification or amendment,
be expected to receive from BNPPLC hereunder or reduce or postpone (or
reasonably be expected to reduce or postpone) any Distributable Payment that
BNPPLC would, but for such modification or amendment, be expected to receive
(including, in each case, any extension of the Designated Sale Date, or any
modification of the definition thereof);
     (b) except as otherwise expressly contemplated in the Operative Documents,
release BNPPLC’s interest in all or any material part of the Property or in any
collateral pledged pursuant to the Pledge Agreement;
     (c) modify the definitions of “Event of Default” under and as used in the
Operative Documents (provided, however, that a waiver of any particular Event of
Default permitted or required under the other provisions of this subparagraph
6(A) will not be considered a modification of the definition of Event of Default
in violation of this provision);
Annex 3 — Page 19

 



--------------------------------------------------------------------------------



 



     (d) reduce the scope and coverage of the indemnities provided for the
benefit of Participants in the Operative Documents; or
     (e) extend the Term of the Lease.
Subject to the preceding sentence, unless a Majority agrees in writing, BNPPLC
shall not execute or grant any waiver, modification or amendment that would
excuse a Default that constitutes or has caused a Critical Event.
However, this subparagraph 6(A)(1) will not limit BNPPLC’s right to forebear
from exercising rights against LRC to the extent BNPPLC determines in good faith
that such forbearance is appropriate and is permitted by the following
subsections in this subparagraph 6(A).
     (2) Further, if LRC exercises LRC’s Initial Remarketing Rights as provided
in the Purchase Agreement, but the price tendered to BNPPLC by an Applicable
Purchaser on the Designated Sale Date is less than the difference computed by
subtracting the Supplemental Payment paid to BNPPLC on the Designated Sale Date
(if any) from the Break Even Price (as defined in the Purchase Agreement), then
BNPPLC will not complete the sale of the Property to the Applicable Purchaser
without the approval of a Majority. In other words, in that event, BNPPLC will
make a Decision Not to Sell at a Loss unless a Majority has approved a sale of
the Property to the Applicable Purchaser at a net price below the amount needed
to recover the Lease Balance.
     (3) BNPPLC will, with reasonable promptness, provide the Participants with
copies of all default notices it sends or receives under the Operative Documents
and notify the Participants of any Event of Default or Critical Event of which
BNPPLC is actually aware and of any other matters known to BNPPLC which, in
BNPPLC’s reasonable judgment, are likely to materially affect the payments any
Participant will be required to make or be entitled to receive under this
Agreement, but BNPPLC will not in any event be liable to any Participant for
BNPPLC’s failure to do so unless such failure constitutes gross negligence or
wilful misconduct on the part of BNPPLC.
     (4) Upon the direction of the Majority, BNPPLC will execute any waiver,
modification or amendment of the Operative Documents requested by NAI or
presented by BNPPLC to Participants for their consideration; subject to the
conditions, however, that: (i) BNPPLC’s execution of the waiver, modification or
amendment is not prohibited or excused by subparagraph 6(A)(1); and (ii) the
waiver, modification or amendment does not (x) increase the amount BNPPLC may be
required to pay to LRC or anyone else, or (y) reduce or postpone (and cannot
reasonably be expected to reduce or postpone) any payments that BNPPLC would,
but for such modification or amendment, be expected
Annex 3 — Page 20

 



--------------------------------------------------------------------------------



 



to receive, or (z) release BNPPLC’s interest in all or any material part of the
Property or in any collateral pledged pursuant to the Pledge Agreement.
     (5) Before exercising any Critical Remedy, or if requested in writing by
any Participant at any time when an Event of Default or Critical Event has
occurred and is continuing, BNPPLC will call a meeting with the Participants to
discuss what action by BNPPLC, if any, is appropriate under the Operative
Documents and what direction, if any, a Majority may give to BNPPLC. The meeting
will be scheduled during regular business hours in the offices of BNPPLC’s
Parent in Dallas, Texas, or another appropriate location in the continental
United States designated by a Majority, not earlier than five and not later than
twenty Business Days after BNPPLC’s receipt of the written request from any
Participant.
     (6) BNPPLC will be entitled to, and BNPPLC must comply with any direction
of a Majority or any Majority Stakeholder to, do any of the following when a
Critical Event or an Event of Default has occurred and is continuing: (a) send
any default notice to LRC required to establish an Event of Default;
(b) exercise any one or more Critical Remedies, as then permitted under the
circumstances by the Operative Documents; or (c) exercise BNPPLC’s rights (to
the extent then permitted by the Operative Documents) to apply any Escrowed
Proceeds then held by BNPPLC as a Qualified Prepayment. BNPPLC will not,
however, be liable if it is unable, despite a good faith effort and reasonable
diligence on its part, to carry out such directions of a Majority or a Major
Stakeholder for reasons beyond BNPPLC’s control, including any refusal of any
court to uphold or enforce rights or remedies that BNPPLC is directed to
exercise. In no event will any Participant instigate any suit or other action
directly against LRC with respect to the Operative Documents or the Property,
even if the Participant would, but for this Agreement, be entitled to do so as a
party or third party beneficiary under the Operative Documents or otherwise;
provided, however, this provision will not preclude any action by any
Participant to enforce any right assigned to it by BNPPLC as described in
subparagraph 2(B) to collect any Bank Specific Charge from LRC.
     (7) In the event LRC (a) (a) fails to make any 97-10/Prepayment when
required to do so by the Construction Agreement or fails to make any
Supplemental Payment when required to do so by the Purchase Agreement, or
(b) fails to purchase BNPPLC’s interest in the Property on any date a purchase
is required by subparagraph 3(A) of the Purchase Agreement,, then BNPPLC will be
entitled to, and BNPPLC must (unless all the Participants otherwise agree in
writing), bring suit against LRC to enforce the Operative Documents in such form
as is recommended by reputable counsel no later than sixty days after the
expiration of any applicable cure or grace period given LRC by the express terms
of the Purchase Agreement or other Operative
Annex 3 — Page 21

 



--------------------------------------------------------------------------------



 



Documents, and thereafter BNPPLC must prosecute the suit with reasonable
diligence in accordance with the advice of reputable counsel. If BNPPLC acquires
the interests of LRC in any of the Property as a result of such suit or
otherwise, BNPPLC will thereafter proceed with reasonable diligence to sell the
Property in a commercially reasonable manner to one or more bona fide third
party purchasers and will in any event have consummated the sale of the entire
Property (through a single sale of the entire property or a series of sales of
parts) within five years following the date BNPPLC recovers possession of the
Property at the best price or prices BNPPLC believes are reasonably attainable
within such time. Further, after the Designated Sale Date and prior to BNPPLC’s
sale of the entire Property, BNPPLC will retain a property management company
experienced in the area where the Property is located to manage the operation of
the Property and pursue the leasing of any completed improvements which are part
of the Property. BNPPLC will not retain an Affiliate of BNPPLC to act as the
property manager except under a bona fide, arms-length management contract
containing commercially reasonable terms. Further, after the Designated Sale
Date and until BNPPLC sells the Property, BNPPLC will endeavor in good faith to
do the following, consistent with any directions reasonably given by the
Majority: (i) maintain, or obtain the agreement of one or more tenants to
maintain, the Property in good order and repair, (ii) procure and maintain
casualty insurance against risks customarily insured against by owners of
comparable properties, in amounts sufficient to eliminate the effects of
coinsurance, (iii) keep and allow the Participants to review accurate books and
records covering the operation of the Property, and (iv) pay prior to
delinquency all taxes and assessments lawfully levied against the Property.
Notwithstanding the foregoing, any Participants that have failed to fund any
amount due hereunder, including any Percentage of an Anticipated Advance or a
Protective Advance, and that have not corrected such failure within five
Business Days after being notified thereof, will have no voting or consent
rights under this subparagraph 6(A) and no rights to require BNPPLC to call a
meeting or to take any action pursuant to this subparagraph 6(A) until such
failure is corrected.
     (B) Rights of BNPPLC Generally. Subject to the limitations set forth in
subparagraph 6(A):
     (1) BNPPLC will have the exclusive right to take any action and to exercise
any available powers, rights and remedies to enforce the obligations of LRC
under the Operative Documents or to refrain from taking any such action or
exercising any such power, right or remedy.
     (2) BNPPLC may (i) give any consent, waiver or approval requested by LRC
with respect to any construction or other approval contemplated in the
Construction
Annex 3 — Page 22

 



--------------------------------------------------------------------------------



 



Agreement, Lease or other Operative Documents or (ii) waive or consent to any
adverse title claims affecting the Property, subject the condition that, in
either case, BNPPLC believes in good faith that such action will not have a
material adverse effect upon the obligations or ability of LRC to make the
payments required under the Operative Documents or upon the rights and remedies,
taken as whole, of BNPPLC under the Operative Documents or upon the Participants
hereunder.
     (C) Conflicts and Purchase Agreement Defaults. Notwithstanding anything to
the contrary herein contained, BNPPLC may, even over the objection of any
Participant or the Majority, (A) take any action recommended in writing by
reputable counsel and believed in good faith by BNPPLC to be required of BNPPLC
by the Operative Documents or any law, rule or regulation to which BNPPLC is
subject, (B) refrain from taking any action if BNPPLC believes in good faith
that the action is prohibited by the Operative Documents or any law, rule or
regulation to which BNPPLC is subject, and if reputable counsel recommends in
writing that BNPPLC refrain from taking the action, (C) respond to any Notice of
LRC’s Intent to Terminate Because of a Force Majeure Event by providing an
Increased Commitment as provided in the Construction Agreement; and (D) after
notice to the Participants, bring and prosecute a suit against LRC in the form
recommended by and in accordance with advice of reputable counsel at any time
when a breach of the Operative Documents by LRC has put BNPPLC (or any of its
officers or employees) at risk of criminal prosecution or significant liability
to third parties or at any time after LRC or an Applicable Purchaser fails to
purchase the Property on the Designated Sale Date pursuant to the Purchase
Agreement. (If, however, BNPPLC takes any action or refrains from taking any
action over the objection of a Majority pursuant to the preceding sentence,
BNPPLC must provide the Majority a written explanation of the basis for BNPPLC’s
conclusion that taking the action, or refraining from taking the action, is
permitted by the preceding sentence.) Further, nothing herein contained will be
construed to require BNPPLC to agree to modify the Operative Documents or to
take any action or refrain from taking any action in any manner that could
increase BNPPLC’s liability to LRC or others, that could reduce or postpone
payments to which BNPPLC is entitled thereunder, or that could reduce the scope
and coverage of the indemnities provided for BNPPLC’s benefit in the Operative
Documents.
     (D) Refusal to Give Consents; Failure to Fund. If any Participant declines
to consent to any amendment, modification, waiver, release or consent for which
the Participant’s consent is requested or required by reason of this Agreement,
or if any Participant fails to pay any amount owed by it hereunder, BNPPLC will
have the right, but not the obligation and without limiting any other remedy of
BNPPLC, to reduce such Participant’s Percentage to zero and to terminate such
Participant’s rights to receive any further payments under Article 2 of this
Agreement by paying to such Participant a termination fee equal to the sum of
(but without duplication of any amount): (1) the total amount such Participant
would be entitled to receive from BNPPLC hereunder if the date of such payment
were the Designated Sale Date and on such date LRC had itself purchased BNPPLC’s
interest in the Property pursuant to and in accordance with the
Annex 3 — Page 23

 



--------------------------------------------------------------------------------



 



Purchase Agreement, and (2) the amounts, if any, needed to repay to such
Participant any payments previously made by it in connection with Protective
Advances pursuant to subparagraph 3(C) and not otherwise previously repaid to
such Participant hereunder.
7 Required Repayments. Each Participant must repay to BNPPLC, upon written
request or demand by BNPPLC (i) any sums paid by BNPPLC to such Participant
under this Agreement from, or that were computed by reference to, any
Distributable Payment or other amounts which BNPPLC is required to return or pay
over to another party, whether pursuant to any bankruptcy or insolvency law or
proceeding or otherwise and (ii) any interest or other amount that BNPPLC is
also required to pay to another party with respect to such sums. Such repayment
by a Participant will not constitute a release of such Participant’s right to
receive payments from BNPPLC hereunder upon BNPPLC’s receipt of any such
Distributable Payment or other amount (or any interest thereon) that BNPPLC may
later recover.
8 LRC Information; Independent Analysis. Prior to the execution of this
Agreement, BNPPLC has provided to the Participants copies of the executed
Operative Documents and of various certificates, legal opinions and other
documents delivered to BNPPLC by or on behalf of LRC with respect to the
Operative Documents. In the future, BNPPLC will provide (A) to all Participants
copies of all amendments of the Operative Documents and financial statements,
compliance certificates and other certificates and legal opinions, if any,
delivered by or on behalf of LRC in connection therewith, and (B) to any
Participant, as reasonably required to comply with a specific, reasonable
written request for information made by the Participant, copies of other
information readily available to BNPPLC concerning LRC and the transactions
contemplated in the Operative Documents. However, BNPPLC will not be liable for
its failure to provide the Participants any of the foregoing documents unless
such failure constitutes gross negligence or wilful misconduct on BNPPLC’s part,
and any Attorney’s Fees or other costs of collecting, assembling and providing
copies of information requested by a Participant pursuant to clause (B) of the
preceding sentence must be reimbursed to BNPPLC by the Participant. Each
Participant has entered into this Agreement without reliance upon
representations made outside this Agreement by BNPPLC or by any Affiliate, agent
or attorney of BNPPLC and only after independently reviewing such documents,
independently making such inspections, independently consulting with counsel and
independently collecting and verifying such information, as the Participant
determined to be necessary or appropriate. Without limiting the foregoing, each
Participant has independently reviewed the Operative Documents and independently
made such inquiries and investigations of LRC and the Property as the
Participant determined to be necessary or appropriate before executing this
Agreement.
9 Performance through Representatives. BNPPLC may perform any of its duties
hereunder by or through officers, directors, employees, attorneys or agents
(collectively, “Representatives”), and BNPPLC and its Representatives may rely,
and will be fully protected in relying, upon any communication or document
believed by it or them to be genuine and
Annex 3 — Page 24

 



--------------------------------------------------------------------------------



 



correct and to have been signed or made by the proper Person and, with respect
to legal matters, upon the opinion of counsel selected by BNPPLC. The
Participants acknowledge that BNPPLC’s Parent may act as agent for BNPPLC with
respect to the administration of this Agreement, and to the extent it does so,
it will be a Representative of BNPPLC hereunder.

10 Duty of Care. Neither BNPPLC nor any of its Representatives will be liable or
responsible to any Participant or any other Person for any action taken or
omitted to be taken by BNPPLC or any of its Representatives under this Agreement
or in relation to the Operative Documents or the Property (even if negligent or
related to a matter for which BNPPLC or any of its Representatives may otherwise
be strictly liable); except that this provision will not excuse BNPPLC from
liability for failing to make timely payments required of BNPPLC to the
Participants by the express provisions of Article 2 or subparagraph 3(C) or from
liability for actions taken or omitted to be taken by BNPPLC which constitute
gross negligence or wilful misconduct. Without limiting the generality of the
foregoing, BNPPLC (1) may consult with legal counsel (including counsel for
LRC), independent public accountants and other experts selected by it and will
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (2) makes no
warranty or representation to the Participants except as provided in Article 12
and will not be responsible to the Participants for any statements, warranties
or representations made in or in connection with the Operative Documents;
(3) will not have any duty to the Participants to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
the Operative Documents or to inspect the Property or the books and records of
LRC; (4) will not be responsible to the Participants for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Operative Documents or any instrument or document furnished in connection
therewith; (5) may rely upon the representations and warranties of LRC and the
Participants in exercising its powers hereunder unless BNPPLC has actual
knowledge that such representations and warranties are untrue; and (6) will
incur no liability under or in respect of this Agreement or the Operative
Documents by acting in reliance upon any notice, consent, certificate or other
instrument or writing (including any telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper Person or Persons.
11 Representations by Each Participant. Each Participant represents that as of
the date it became a party to this Agreement:
     (A) Nature of this Agreement. It is the type of financial institution set
forth under its name in Schedule 1, or in the Participation Agreement Schedule
which made it a party to this Agreement, and it is entering into this Agreement
for its own account in respect of a commercial transaction made in ordinary
course of its business and not with a view to or in connection with any
subparticipation, sale or distribution to any Person (other than its
Affiliates). Such Participant does not consider the acceptance of the risk
participation hereunder to constitute the
Annex 3 — Page 25

 



--------------------------------------------------------------------------------



 



“purchase” or “sale” of a “security” within the meaning of any federal or state
securities statute or law, or any rule or regulations under any of the
foregoing.
     (B) No Default or Violation. To such Participant’s knowledge, the
execution, delivery and performance of this Agreement do not and will not
contravene, result in a breach of or constitute a default under any material
contract or agreement to which the Participant is a party or by which the
Participant is bound and do not violate or contravene any law, order, decree,
rule or regulation to which the Participant is subject.
     (C) No Suits. To such Participant’s knowledge, there are no judicial or
administrative actions, suits or proceedings involving the validity,
enforceability or priority of this Agreement and no such suits or proceedings
are threatened.
     (D) Organization. Such Participant is duly incorporated and legally
existing under the laws of jurisdiction indicated in Schedule 1 or in the
Participation Agreement Schedule which made it a party to this Agreement. Such
Participant has all requisite power and all material governmental certificates
of authority, licenses, permits, qualifications and other documentation
necessary to perform its obligations under this Agreement.
     (E) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of such Participant, enforceable in accordance with its terms,
subject to bankruptcy and other laws affecting creditors’ rights generally and
general equitable principles. The execution and delivery of, and performance
under, this Agreement are within such Participant’s powers and have been duly
authorized by all requisite action and are not in contravention of the powers of
the charter or other corporate papers of the Participant.
     (F) No Funding With Plan Assets. Such Participant has not and will not
provide advances required by this Agreement from the assets of any employee
benefit plan (or its related trust).
12 Representations by BNPPLC. BNPPLC represents to each Participant, as of the
date such Participant became a party to this Agreement, that:
     (A) No Default or Violation. To BNPPLC’s knowledge, its execution, delivery
and performance of this Agreement and the Operative Documents do not contravene,
result in a breach of or constitute a default under any material contract or
agreement to which BNPPLC is a party or by which BNPPLC is bound and do not
violate or contravene any law, order, decree, rule or regulation to which BNPPLC
is subject.
     (B) No Suits. To BNPPLC’s knowledge, there are no judicial or
administrative actions, suits or proceedings involving the validity,
enforceability or priority of this Agreement
Annex 3 — Page 26

 



--------------------------------------------------------------------------------



 



and no such suits or proceedings are threatened.
     (C) Organization. BNPPLC is duly incorporated and legally existing under
the laws of Delaware. BNPPLC has all requisite power and all material
governmental certificates of authority, licenses, permits, qualifications and
other documentation necessary to perform its obligations under this Agreement.
     (D) Enforceability. This Agreement and the Operative Documents constitute
legal, valid and binding obligations of BNPPLC, enforceable in accordance with
their respective terms, subject to bankruptcy and other laws affecting
creditors’ rights generally and general equitable principles. BNPPLC’s execution
and delivery of, and performance under, this Agreement and the Operative
Documents are within BNPPLC’s powers and have been duly authorized by all
requisite action and are not in contravention of the powers of the charter,
by-laws or other corporate papers of BNPPLC; except that BNPPLC makes no
representation or warranty that conditions imposed by any state or local
Applicable Laws to the purchase, ownership, lease, financing or operation of the
Property have been satisfied.
     (E) Liens Removable by BNPPLC. BNPPLC will not create or permit any Liens
Removable by BNPPLC not claimed by, through or under any of the Participants
(other than BNPPLC’s Affiliates) without LRC’s consent.
13 Assignments.
     (A) By the Participants Generally. Except as expressly provided below, no
Participant may assign or attempt to assign any interest in or rights under this
Agreement without the prior written consent of BNPPLC and LRC, which consent
will not be unreasonably withheld so long as the Participant requesting the
approval is not in default hereunder; however, this provision will not prevent a
Participant from transferring its rights hereunder to its Affiliates or to any
other Participants who are already parties to this Agreement. Notwithstanding
any permitted assignment by a Participant, if the assignment is to any Person
that does not qualify as a “Participant” for purposes of the Operative Documents
(which, as more particularly provided in the definition of Participant in the
Common Definitions and Provisions Agreement, may require the written approval of
such Person by LRC), then such Participant’s obligations under this Agreement
will remain unchanged, such Participant will remain primarily responsible for
the performance of its obligations hereunder, and BNPPLC may continue to deal
solely and directly with such Participant in connection with all rights and
obligations under this Agreement. In the event, however, of a permitted
assignment by a Participant to a Person that does qualify as a “Participant” for
purposes of the Operative Documents, accomplished by the execution of
appropriate Participation Agreement Supplements as herein provided, the
assigning Participant will not be liable for any failure by the assignee to
fulfill the obligations assumed hereunder by the assignee by reason of such
assignment.
Annex 3 — Page 27

 



--------------------------------------------------------------------------------



 



     (B) By BNPPLC. Except as expressly provided herein, BNPPLC may not assign
or attempt to assign any rights under or interest in the Operative Documents or
this Agreement or any interest in the Property without all of the Participants’
prior written consents, which consents will not be unreasonably withheld. By a
Participation Agreement Supplement, BNPPLC may, without the prior written
consent of any Participant, assign participations in the Operative Documents or
the payments required to BNPPLC thereunder to any then existing Participant and
to other financial institutions or Affiliates of financial institutions so long
as BNPPLC has received any approval of LRC required by the Lease. In addition,
BNPPLC may assign its right to receive Distributable Payments and its rights and
interests in and to the Property, the Operative Documents and this Agreement to
Affiliates of BNPPLC or other Persons that do not become Participants, but in
such event BNPPLC’s obligations under this Agreement will remain unchanged,
BNPPLC will remain primarily responsible for the performance of its obligations
hereunder, and all Distributable Payments received by any such Affiliates or
other Persons as assignee of BNPPLC will, for purposes of computing payments
required to any Participant hereunder, be considered as received by BNPPLC. In
addition, BNPPLC will be permitted to transfer any rights or interests as BNPPLC
believes in good faith to be necessary to satisfy the Operative Documents or
Applicable Laws.
     (C) Execution of Participation Agreement Supplements. Promptly after the
execution of a Participation Agreement Supplement by BNPPLC and any Participant,
BNPPLC will provide a copy thereof to all other Participants, but the other
Participants need not join in or approve the Participation Agreement Supplement
for it to be effective.
     (D) Regulation A. Notwithstanding subparagraphs 13(A) or 13(B), a
Participant may assign and pledge all or any portion of its rights under this
Agreement to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circulars issued by such Federal Reserve Bank.
     (E) Costs. Each Participant must pay all costs incurred by BNPPLC in
connection with any permitted assignment by or through such Participant,
including, but not limited to, reasonable fees and disbursements of its counsel,
and any transfer taxes or other taxes assessed because of such assignment which
LRC is not required to pay under the Lease.
14 GOVERNING LAW; SUBMISSION TO PROCESS; WAIVER OF JURY TRIAL. This Agreement
will be deemed a contract made under the laws of the State of Texas and will be
construed and enforced in accordance with and governed by the laws of the State
of Texas and the laws of the United States of America, without regard to
principles of conflict of laws. Each of BNPPLC and the Participants hereby
irrevocably submits itself to the non-exclusive jurisdiction of the state and
the federal courts sitting in Dallas, Texas, and agrees and
Annex 3 — Page 28

 



--------------------------------------------------------------------------------



 



consents that service of process may be made upon it in any legal proceeding
relating to this Agreement by any means allowed under Texas or federal law. Each
of BNPPLC and the Participants hereby waives and agrees not to assert, by way of
motion, as a defense or otherwise, that any such proceeding which is brought in
a court in Dallas, Texas is brought in an inconvenient forum or that the venue
thereof is improper. Each of BNPPLC and the Participants, knowingly, voluntarily
and intentionally waives any right to a jury trial of any dispute relating to
this agreement and agrees that any such dispute will be tried before a judge
sitting without a jury.
15 Termination. This Agreement will terminate on the first date on which all
obligations of LRC under the Operative Documents have been indefeasibly paid or
otherwise satisfied or excused, BNPPLC has ceased to have any rights in the
Property and each party hereto has fully performed its obligations hereunder to
the other parties hereto. The agreements of BNPPLC and the Participants in
subparagraph 3(C) (which concerns payments by Participants of their respective
Percentages of Protective Advances) will survive the termination of this
Agreement. Following any sale of the Property by BNPPLC pursuant to the Purchase
Agreement and the payment to any Participant of all amounts payable to it
hereunder (including, without limitation, an amount equal to such Participant’s
Percentage of all Net Sales Proceeds paid by LRC or the Applicable Purchaser on
the Designated Sale Date), the Participant will, if asked to do so by BNPPLC or
LRC, execute and deliver a quitclaim and release (in recordable form) as to the
Property in favor of LRC or the Applicable Purchaser.
16 Miscellaneous.
     (A) Reliance by Others. None of the provisions of this Agreement will inure
to the benefit of any Person other than the Participants and BNPPLC and BNPPLC’s
Representatives; consequently, no Persons other than the Participants, BNPPLC
and BNPPLC’s Representatives may rely upon or raise as a defense, in any manner
whatsoever, the failure of any Participant or BNPPLC to comply with the
provisions of this Agreement. None of the Participants nor BNPPLC will incur any
liability to any other Person for any act of omission of another.
     Notwithstanding the foregoing, however, LRC will be a third party
beneficiary of each Participant’s obligations to make advances as provided in
subparagraph 3(B) above, of the representations of each Participant in
Paragraph 11, of each Participant’s agreement to provided a release and
quitclaim of the Property pursuant to the last sentence of Paragraph 15, and of
each Participant’s agreements in Paragraph 17. As a third party beneficiary of
the obligations of the Participants specified in the preceding sentence, LRC
will have standing to exercise any remedies available at law or in equity
(including the recovery of monetary damages) against any Participant in LRC’s
own name if that Participant breaches such obligations. Further, BNPPLC may
assign to LRC any claims it may have against a Participant because of the
Participant’s
Annex 3 — Page 29

 



--------------------------------------------------------------------------------



 



breach of any of the provisions referenced in this paragraph or because of any
adverse title claim made against the Property by, through or under the
Participant. Each Participant acknowledges that LRC will be relying on the
commitments of the Participant to make payments required by this Agreement to
permit funding of Anticipated Advances by BNPPLC under the Construction
Agreement.
     (B) Waivers, Etc. No delay or omission by any party to exercise any right
under this Agreement will impair any such right, nor will it be construed to be
a waiver thereof. No waiver of any single breach or default under this Agreement
will be deemed a waiver of any other breach or default. Any waiver, consent, or
approval under this Agreement must be in writing to be effective.
     (C) Severability. The illegality or unenforceability of any provision of
this Agreement will not in any way affect or impair the legality or
enforceability of the remaining provisions of this Agreement.
     (D) Notices. All notices, demands, approvals, consents and other
communications to be made hereunder to or by the parties hereto must, to be
effective for purpose of this Agreement, be in writing. Notices, demands and
other communications required or permitted hereunder are to be sent to the
addresses set forth in Schedule 1 to this Agreement and must be given by any of
the following means: (A) personal service, with proof of delivery or attempted
delivery retained; (B) electronic communication, whether by telex, telegram or
telecopying (if confirmed in writing sent by United States first class mail,
return receipt requested); or (C) registered or certified first class mail,
return receipt requested. Such addresses may be changed by notice to the other
parties given in the same manner as provided above. Any notice or other
communication sent pursuant to clause (A) or (C) hereof will be deemed received
(whether or not actually received) upon first attempted delivery at the proper
notice address on any Business Day between 9:00 A.M. and 5:00 P.M., and any
notice or other communication sent pursuant to clause (B) hereof will be deemed
received upon dispatch by electronic means.
     (E) Construction. Words of any gender used in this Agreement will be held
and construed to include any other gender, and words in the singular number will
be held to include the plural and vice versa, unless the context otherwise
requires. References herein to Paragraphs, subparagraphs or other subdivisions
will refer to the corresponding Paragraph, subparagraphs or subdivisions of this
Agreement, unless specific reference is made to another document or instrument.
References herein to any Schedule or Exhibit will refer to the corresponding
Schedule or Exhibit attached hereto, which will be made a part hereof by such
reference. All capitalized terms used in this Agreement which refer to other
documents will be deemed to refer to such other documents as they may be
renewed, extended, supplemented, amended or otherwise modified from time to time
so long as the documents are not renewed, extended or modified in breach of any
provision contained herein or therein or, in the case of any other document to
which BNPPLC is a party or of which BNPPLC is an intended beneficiary,
Annex 3 — Page 30

 



--------------------------------------------------------------------------------



 



without the consent of BNPPLC. All accounting terms used but not specifically
defined herein will be construed in accordance with GAAP. The words “this
Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular subdivision unless expressly so limited. The phrases “this
Paragraph” and “this subparagraph” and “this subsection” and similar phrases
used herein refer only to the Paragraphs, subparagraphs or subsections hereof in
which the phrase occurs. As used herein the word “or” is not exclusive. As used
herein the words “include”, “including” and similar terms will be construed as
if followed by “without limitation to”. Relative to the determination of the
beginning and end of any time period for which any payment may be required or
accrue, the word “from” means “from and including”, and the word “to” means “to
but excluding”. Similarly, relative to any such determination, the words “begin
on” means “begin on and include”, and the words “end on” means “end on but not
include”. The rule of ejusdem generis will not be applied to limit the
generality of a term in any of the Operative Documents when followed by specific
examples. When used to qualify any representation or warranty made by a Person,
the phrases “to the knowledge of [such Person]” or “to the best knowledge of
[such Person]” are intended to mean only that such Person does not have
knowledge of facts or circumstances which make the representation or warranty
false or misleading in some material respect; such phrases are not intended to
suggest that the Person does indeed know the representation or warranty is true.
     (F) Headings. The paragraph and section headings contained in this
Agreement are for convenience only and will in no way enlarge or limit the scope
or meaning of the various and several provisions hereof.
     (G) Entire Agreement. This Agreement embodies the entire agreement between
the parties, supersedes all prior agreements and understandings between the
parties, if any, relating to the subject matter hereof, and may be amended only
by an instrument in writing executed by an authorized representative of each
party to be bound by such amendment.
     (H) Further Assurances. Subject to any restriction in the Operative
Documents, each of BNPPLC and the Participants will promptly execute and deliver
all further instruments and documents and take all further action as any of them
may reasonably request in order to evidence the agreements made hereunder and
otherwise to effect the purposes of this Agreement.
     (I) Impairment of Operative Documents. Nothing herein contained (including
the provisions governing the application of payments in subparagraph 4(E) and
the provisions authorizing assignments by BNPPLC in subparagraph 13(B)) will
impair or modify LRC’s rights under the Operative Documents.
     (J) Books and Records. BNPPLC will keep accurate books and records in which
full, true and correct entries will be promptly made as to all payments made and
received concerning
Annex 3 — Page 31

 



--------------------------------------------------------------------------------



 



the Property and will permit all such books and records (excluding any
information that would otherwise be protected by BNPPLC’s attorney client
privilege) to be inspected and copied by the Participants and their duly
accredited representatives at all times during reasonable business hours after
five Business Days advance notice. This subparagraph will not be construed as
requiring BNPPLC to regularly maintain separate books and records relating
exclusively to the Property; however, upon reasonable request of a Participant,
BNPPLC will, at the requesting Participant’s expense, construct or abstract from
its regularly maintained books and records information required by this
subparagraph relating to the Property.
     (K) Definition of Knowledge. Representations and warranties made in this
Agreement but limited to the “knowledge” of BNPPLC or any Participant, as the
case may be, will be limited to the present actual knowledge of the officers or
other employees of such party primarily responsible for reviewing and
negotiating this Agreement. Also, as used herein with respect to the existence
of any facts or circumstances after the date of this Agreement, “knowledge” of
BNPPLC or a Participant, as the case may be, will be limited to the present
actual knowledge at the time in question of the officers or other employees of
such party primarily responsible for administering this Agreement. However, none
of the officers or employees of any party to this Agreement will be personally
liable for any representations or warranties made herein or for taking or
failing to take any action required hereby.
     (L) Attorneys’ Fees. If any party to this Agreement commences any legal
action or other proceeding against another party hereto to enforce any of the
terms of this Agreement, or because of any breach of the other party or dispute
hereunder, the successful or prevailing party will be entitled to recover from
the nonprevailing party all Attorneys’ Fees incurred in connection therewith,
whether or not such controversy, claim or dispute is prosecuted to a final
judgment. Any such Attorneys’ Fees incurred by any party in enforcing a judgment
in its favor under this Agreement will be recoverable separately from such
judgment, and the obligation for such Attorneys’ Fees is intended to be
severable from other provisions of this Agreement and not to be merged into any
such judgment.
     (M) Execution in Counterparts. To facilitate execution, this Agreement may
be executed in multiple identical counterparts. It will not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All
counterparts, taken together, will collectively constitute a single instrument.
But it will not be necessary in making proof of any of this Agreement to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties to this Agreement. Any
signature page may be detached from one counterpart and then attached to a
second counterpart with identical provisions without impairing the legal effect
of the signatures on the signature page. Signing and sending a counterpart (or a
signature page detached from the counterpart) by facsimile or other electronic
means to another party will have the same legal effect as signing and delivering
an original
Annex 3 — Page 32

 



--------------------------------------------------------------------------------



 



counterpart to the other party. A copy (including a copy produced by facsimile
or other electronic means) of any signature page that has been signed by or on
behalf of a party to this Agreement will be as effective as the original
signature page for the purpose of proving such party’s agreement to be bound.
17 Confidentiality Concerning LRC’s Proprietary Information. Each Participant
agrees to use reasonable precautions to keep confidential any “proprietary
information” of LRC (as defined in the Lease) that such Participant may receive
from BNPPLC or LRC or otherwise discover with respect to LRC or LRC’s business
as a result of Participant’s involvement with the transactions contemplated in
the Operative Documents, except for disclosures: (i) specifically and previously
authorized in writing by LRC; (ii) to any assignee of the Participant as to any
interest hereunder so long as such assignee has agreed in writing to use its
reasonable efforts to keep such information confidential in accordance with the
terms of this Paragraph; (iii) to legal counsel, accountants, auditors,
environmental consultants and other professional advisors to the Participant so
long as the Participant informs such persons in writing (if practicable) of the
confidential nature of such information and directs them to treat such
information confidentially; (iv) to regulatory officials having jurisdiction
over the Participant (although the disclosing party will request confidential
treatment of the disclosed information, if practicable); (v) as required by
legal process (although the disclosing party will request confidential treatment
of the disclosed information, if practicable); and (vi) of information which has
previously become publicly available through the actions or inactions of a
person other than the Participant not, to the Participant’s knowledge, in breach
of an obligation of confidentiality to LRC. Further, notwithstanding any other
contrary provision contained in this Agreement or any related agreements by
which any Participant is bound, BNPPLC and Participants (and each of their
respective employees, representatives or other agents) may disclose, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement or the Operative Documents and all materials of
any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure, other than any
information for which non-disclosure is reasonably necessary in order to comply
with applicable securities laws.
[The signature pages follow.]
Annex 3 — Page 33

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Participation Agreement (Livermore/Parcel 7) is
executed to be effective as of                                         , 20___.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:           Lloyd G. Cox, Managing Director           

Annex 3 — Page 34

 



--------------------------------------------------------------------------------



 



         

[Continuation of signature pages for Participation Agreement (Livermore/Parcel
7) dated as of                                         , 20___.]

                 
 
                         
 
               
 
  By:                          
 
      Name (print):        
 
               
 
      Title (print):        
 
               

Annex 3 — Page 35

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
A. BNPPLC: BNP PARIBAS LEASING CORPORATION, a Delaware corporation

             
 
    1.     Amount Retained: $                                        
 
           
 
    2.     Initial Percentage:                     %
 
           
 
    3.     Address for Notices:
 
           
 
          BNP Paribas Leasing Corporation
 
          12201 Merit Drive
 
          Suite 860
 
          Dallas, Texas 75251
 
           
 
          Attention: Lloyd G. Cox
 
           
 
          Telephone: (972) 788-9191
 
          Facsimile: (972) 788-9140
 
           
 
    4.     Payment Instructions:
 
           
 
          Federal Reserve Bank of New York
 
          ABA 026007689 BNP Paribas
 
          /BNP/ BNP Houston
 
          /AC/ 14334000176
 
          /Ref/ LRC/                                          Operating Lease

Annex 3 — Page 36

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

             
 
    5.     Operations Contact:
 
           
 
          BNP Paribas Leasing Corporation
 
          12201 Merit Drive
 
          Suite 860
 
          Dallas, Texas 75251
 
           
 
          Attention: Lloyd G. Cox
 
           
 
          Telephone: (972) 788-9191
 
          Facsimile: (972) 788-9140

Annex 3 — Page 37

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                  B. Participant:
                                                                
 
               
 
    1.     Amount of Participation: $                                          
 
 
               
 
    2.     Percentage: ___%    
 
               
 
    3.     Address for Notices:    
 
               
 
                                                      
 
                                                      
 
                                                      
 
               
 
          Telephone: (                    ) _______-_______    
 
          Facsimile: (                    ) _______-_______    
 
               
 
    4.     Payment Instructions:    
 
               
 
          ***Federal Reserve Bank of New York    
 
          ABA                                                                 
 
                                                                          
 
                                                                          
 
          /Ref/                                             
 
               
 
    5.     Operations Contact:    
 
               
 
                                                      
 
                                                      
 
                                                      
 
               
 
          Telephone: (                    ) _______-_______    
 
          Facsimile: (                    ) _______-_______    
 
               
 
    6.     “Initial Payment” Due from    
 
          Participant to BNPPLC:   An amount equal to the Percentage specified
above times the Initial Advance under the Construction Agreement.

Annex 3 — Page 38

 



--------------------------------------------------------------------------------



 



Exhibit A
SUPPLEMENT TO PARTICIPATION AGREEMENT
[                    , ___]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     Reference is made to the Participation Agreement (Livermore/Parcel 7) dated
as of                     , 20 ___ (as heretofore amended, the “Participation
Agreement”) between BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation,                                          and other banks or
financial institutions which have or may from time to time become Participants
under and as defined in such Participation Agreement (collectively, the
“Participants”). Unless otherwise defined herein, all capitalized terms used in
this Supplement have the respective meanings given to those terms in the
Participation Agreement.
[NOTE: THE NEXT TWO PARAGRAPHS, AND THE ADDENDUM TO SCHEDULE 1 ATTACHED TO THIS
EXHIBIT, WILL BE INCLUDED ONLY AS PART OF A SUPPLEMENT THAT ADDS A NEW
PARTICIPANT UNDER THE PARTICIPATION AGREEMENT:
     The undersigned, by executing and delivering this Supplement to BNPPLC,
hereby agrees to become a party to the Participation Agreement referenced
therein, in each case as a Participant and agrees to be bound by all of the
terms thereof applicable to Participants. The undersigned hereby agrees that its
Percentage under the Participation Agreement will be                     
percent (___%), effective as of the date of this letter. Contemporaneously with
the execution of this letter, the undersigned is paying to BNPPLC the sum of
$                     in consideration of the rights it is acquiring as a
Participant under the Participation Agreement with the foregoing Percentage.
     Schedule 1 attached to the Participation Agreement is amended by the
addition of an Addendum (concerning the undersigned) in the form attached to
this Supplement.]
[NOTE: THE NEXT PARAGRAPH WILL BE INCLUDED ONLY IN A SUPPLEMENT THAT REDUCES AN
EXISTING PARTICIPANT’S PERCENTAGE UNDER THE

Annex 3 — Page 39



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT:
     In consideration of the payment of $__________ to the undersigned, the
receipt and sufficiency of which is hereby acknowledged by the undersigned, the
undersigned hereby agrees that its Percentage under the Participation Agreement
is reduced to percent (        ), effective as of the date of this letter.]
[NOTE: THE NEXT PARAGRAPH WILL BE INCLUDED ONLY IN A SUPPLEMENT THAT INCREASES
AN EXISTING PARTICIPANT’S PERCENTAGE UNDER THE PARTICIPATION AGREEMENT:
     The undersigned hereby agrees that its Percentage under the Participation
Agreement is increased to                      percent (___%), effective as of
the date of this letter. Contemporaneously with the execution of this letter,
the undersigned is paying BNPPLC the sum of $                     in
consideration of such increase.]
     IN WITNESS WHEREOF, the undersigned has executed this Supplement as of the
day and year indicated above.

            [NAME] 

                          By:           Printed Name:           Title:        

Accepted and agreed:

          BNP PARIBAS LEASING CORPORATION

      By:           Printed Name:           Title:          

Annex 3 — Page 40



--------------------------------------------------------------------------------



 



         

Addendum to Schedule 1

                      Participant:
                                                                    
 
                        1.   Amount of Participation: $                        
   
 
                        2.   Percentage: ___%        
 
                        3.   Address for Notices:        
 
                            Attention:
                                                           Telephone:
                                                         Facsimile:
                                                   
 
                        4.   Payment Instructions:        
 
                   
 
      Bank:                                                   
 
      Account:                                                   
 
      Account No.:                                                   
 
      ABA No.:                                                   
 
      Reference:                                                   
 
                        5.   Operations Contact:        
 
                            Attention:
                                                           Telephone:
                                                         Facsimile:
                                                   

Annex 3 — Page 41



--------------------------------------------------------------------------------



 



Annex 4
Participation Agreement Form
Attached to and made a part of this Annex is a form of Participation Agreement
that may be executed on or after the Base Rent Commencement Date and used by
BNPPLC to share risks and rewards of the Operative Documents with other parties.

 



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT
(LIVERMORE/PARCEL 7)
     This PARTICIPATION AGREEMENT (LIVERMORE/PARCEL 7) (this “Agreement”), dated
as of                     , 200___, is made by and between BNP PARIBAS LEASING
CORPORATION (“BNPPLC”), a Delaware corporation, and the banks or other financial
institutions designated as Participants in the signature pages to this Agreement
(whether one or more, “Participants”).
RECITALS
     BNPPLC and Lam Research Corporation (“LRC”), a Delaware corporation, have
executed a Common Definitions and Provisions Agreement (Livermore/Parcel 7) (the
“Common Definitions and Provisions Agreement”) dated as of December 18, 2007
(the “Original Effective Date”). As used in this Agreement, capitalized terms
defined in the Common Definitions and Provisions Agreement and not otherwise
defined in this Agreement are intended to have the respective meanings assigned
to them in the Common Definitions and Provisions Agreement.
     At the request of LRC, BNPPLC has acquired the Land and any existing
Improvements on the Land prior to the execution of this Agreement.
     Prior to the execution of this Agreement, BNPPLC and LRC have executed a
Construction Agreement (Livermore/Parcel 7) (the “Construction Agreement”), a
Lease Agreement (Livermore/Parcel 7) (the “Lease”) and a Closing Certificate and
Agreement (Livermore/Parcel 7) (the “Closing Certificate”), all dated as of the
Original Effective Date. Pursuant to the Construction Agreement, BNPPLC has
provided funding for the construction of new Improvements, all of which new
Improvements have now been constructed by LRC or under its supervision as
provided in the Construction Agreement. Pursuant to the Lease, LRC is leasing
from BNPPLC the Land and all Improvements on the Land.
     Pursuant to an Agreement Regarding Purchase and Remarketing Options
(Livermore/Parcel 7) dated as of the Original Effective Date (the “Purchase
Agreement”) between BNPPLC and LRC, LRC will have the right to purchase, among
other things, BNPPLC’s interest in the Land and the Improvements on and subject
to the terms and conditions set forth therein. Pursuant to a Pledge Agreement
(Livermore/Parcel 7) dated as of the Original Effective Date (the “Pledge
Agreement”), LRC must maintain cash collateral to secure its obligations under
the Purchase Agreement.

Annex 4 — Page 2



--------------------------------------------------------------------------------



 



     By this Agreement, the parties desire to evidence the Participants’
agreement to participate with BNPPLC in certain of the risks and rewards to
BNPPLC of the Common Definitions and Provisions Agreement, the Lease, the
Closing Certificate, the Purchase Agreement and the Pledge Agreement
(collectively, the “Operative Documents”), which participation is to be
accomplished through the exchange of promises to make payments computed by
reference to the sums paid or received by BNPPLC from time to time pursuant to
the Operative Documents, all as more particularly provided below.
AGREEMENTS
     Participants agree to participate with BNPPLC in, and BNPPLC agrees to
share with the Participants, the risks and rewards of the Operative Documents
upon and subject to the following terms, provisions, covenants, agreements and
conditions:
1. Additional Definitions. As used in this Agreement, capitalized terms defined
above have the respective meanings assigned to them above; as indicated above,
capitalized terms that are defined in the Common Definitions and Provisions
Agreement and that are used but not otherwise defined have the respective
meanings assigned to them in the Common Definitions and Provisions Agreement;
and, the following terms have the following respective meanings:
     (A) “Bank Specific Charges” means payments made to BNPPLC by or on behalf
of LRC for the account of a Participant or any other Interested Party under
subparagraph 5(B) or 5(C) of the Lease. Bank Specific Charges include, for
example, payments made to compensate a Participant for an increase in costs
related to advances made by the Participant hereunder and attributable to a
Banking Rules Change.
     (B) “Critical Event” means any of the following which has occurred and is
continuing and is known to BNPPLC:
          (1) any failure of LRC to pay Base Rent or any Supplemental Payment
within three Business Days of the date it becomes due;
          (2) any failure of LRC to make any payment required by the Operative
Documents (other than Base Rent or any Supplemental Payment) within thirty days
of the date it becomes due;
          (3) any material failure of LRC to maintain the Property as required
by the Lease;
          (4) any material title encumbrance (other than a Permitted
Encumbrance) is

Annex 4 — Page 3



--------------------------------------------------------------------------------



 



     discovered or asserted against the Property;
     (5) any Event of Default;
     (6) any condemnation proceedings are brought against the Property or any
portion thereof or any material damage to the Property is caused by fire or
other casualty; or
     (7) LRC shall fail to promptly repair any significant damage to the
Property or apply insurance or condemnation proceeds as required by the
Operative Documents.
     (C) “Critical Remedy” means BNPPLC’s right to do any of the following:
(a) file a lawsuit against LRC to enforce the Operative Documents or seek
judicial foreclosure of the lien against the Real Property granted in Exhibit B
to the Lease; (b) make the election to accelerate the Designated Sale Date as
described in the definition thereof in the Common Definitions and Provisions
Agreement; (c) exercise the Put Option as provided in subparagraph 3(A) of the
Purchase Agreement if the conditions specified in that subparagraph have been
satisfied; or (d) withdraw Cash Collateral (as defined in the Pledge Agreement)
for application against obligations secured by the Pledge Agreement or otherwise
take action to cause a sale or disposition of Collateral to generate proceeds to
be applied to such obligations.
     (D) “Deposit Taker’s Agreement” has the meaning assigned to it in the
Pledge Agreement.
     (E) “Distributable Payments” means any payments actually received by BNPPLC
under the Operative Documents as (or in satisfaction of LRC’s obligations for)
any of the following or interest on past due amounts thereof:

  (1)   Base Rent;     (2)   Qualified Prepayments;     (3)   Bank Specific
Charges;     (4)   any Supplemental Payment; and     (5)   Net Sales Proceeds.

     (F) “Late Payment Rate” means (a) for each day (other than as set forth in
clause (b) of this sentence) the Fed Funds Rate or (b) for the purpose of
computing interest on past due payments for each day following the fifth day
after such payments first became due, a rate of two

Annex 4 — Page 4



--------------------------------------------------------------------------------



 



percent (2%) per annum in excess of the Prime Rate then in effect; except that
the Late Payment Rate will not, notwithstanding anything to the contrary herein
contained, exceed the maximum rate of interest permitted by applicable law.
     (G) “Major Stakeholder” means BNPPLC and any Participant who, at the time
any determination thereof is required, has a Percentage which exceeds
thirty-four percent (34%) of the Percentages of BNPPLC and of all the
Participants then entitled to vote under subparagraph 6(A).
     (H) “Majority” means, at the time any determination thereof is required,
any of the Participants and BNPPLC, the aggregate Percentages of which equal or
exceed sixty-seven percent (67%) of the Percentages of BNPPLC and of all the
Participants then entitled to vote under subparagraph 6(A).
     (I) “Net Cash Flow” means payments actually received by BNPPLC under the
Operative Documents as (or in satisfaction of LRC’s obligations for) Base Rent,
Qualified Prepayments or a Supplemental Payment or as interest on past due Base
Rent, Qualified Prepayments or a Supplemental Payment; except that any
Unrecovered Protective Advances for which any Participant has not fully
reimbursed its Percentage to BNPPLC as provided in subparagraph 3(B) may, at
BNPPLC’s option, be deducted by BNPPLC from such payments for purposes of
calculating Net Cash Flow. By deducting any Unrecovered Protective Advance in
the calculation of Net Cash Flow, BNPPLC will be considered to have “recovered”
such Protective Advance for purposes of calculating “Excess Reimbursements”
under and as defined in subparagraph 3(B). Further, if BNPPLC deducts
Unrecovered Protective Advances in the calculation of Net Cash Flow, but later
receives payment from LRC (in excess of other amounts then due from LRC) for the
same Protective Advances, such payment to BNPPLC by LRC will also constitute Net
Cash Flow for purposes of this Agreement.
As an alternative to deducting Unrecovered Protective Advances in the
calculation of Net Cash Flow as described above in this definition, BNPPLC may
elect to exercise its right under subparagraph 4(A) to setoff (a) payments owed
to it as reimbursement for such Unrecovered Protective Advance from any
Participant that has not already fully reimbursed its Percentage of such
Unrecovered Protective Advance to BNPPLC, against (b) payments that BNPPLC would
otherwise be required to make to such Participant because of BNPPLC’s receipt of
those Net Sales Proceeds or other Distributable Payments.
     (J) “Net Sales Proceeds” means, subject to the deductions and exclusions
described below in this definition:
     (1) all payments actually received by BNPPLC under the Purchase Agreement
as (or in satisfaction of LRC’s or an Applicable Purchaser’s obligations for)

Annex 4 — Page 5



--------------------------------------------------------------------------------



 



the purchase price for BNPPLC’s interest in Property or in Escrowed Proceeds;
and
          (2) if the Property is not sold pursuant to the Purchase Agreement on
the Designated Sale Date, then all rents and sales, condemnation and insurance
proceeds actually received by BNPPLC (other than sales proceeds paid or to be
paid by BNPPLC to LRC pursuant to subparagraph 3(D) of the Purchase Agreement)
from any sale or lease after the Designated Sale Date of any interest in, or
because of any subsequent taking or damage to, the Property.
For purposes of calculating Net Sales Proceeds, the following will be deducted
or excluded from such payments (without duplication of any item): (i) any excess
sales proceeds that BNPPLC is required by the Purchase Agreement to pay over to
LRC; and (ii) any amounts applied by BNPPLC to pay, or received by BNPPLC as
reimbursement for, bona fide costs of a sale of the Property. Also, any other
Unrecovered Protective Advances for which any Participant has not fully
reimbursed its Percentage to BNPPLC as provided in subparagraph 3(B) may, at
BNPPLC’s option, be deducted by BNPPLC from such payments received by it for
purposes of calculating Net Sales Proceeds Without limiting the foregoing, after
any Designated Sale Date upon which neither LRC nor an Applicable Purchaser
purchases BNPPLC’s interest in the Property, BNPPLC may, at its option, deduct
the following as Unrecovered Protective Advances: (x) ad valorem taxes,
(y) insurance premiums; and (z) other Losses of every kind suffered or incurred
by BNPPLC (other than general overhead) with respect to the ownership, operation
or maintenance of the Property after the Designated Sale Date, other than
Unrecovered Protective Advances for which all Participants have paid BNPPLC
their respective Percentages thereof as required by subparagraph 3(B). By
deducting any Unrecovered Protective Advances in the calculation of Net Sales
Proceeds, BNPPLC will be considered to have “recovered” such Protective Advances
for purposes of calculating Excess Reimbursements under and as defined in
subparagraph 3(B). Also, if BNPPLC deducts Unrecovered Protective Advances in
the calculation of Net Sales Proceeds, but later receives payment from LRC (in
excess of other amounts then due from LRC) for the same Protective Advances,
such payment to BNPPLC by LRC will constitute Net Sales Proceeds for purposes of
this Agreement.
As an alternative to deducting Unrecovered Protective Advances in the
calculation of Net Sales Proceeds as described above in this definition, BNPPLC
may elect to exercise its right under subparagraph 4(A) to setoff (a) payments
owed to it as reimbursement for such Unrecovered Protective Advance from any
Participant that has not already fully reimbursed its Percentage of such
Unrecovered Protective Advance to BNPPLC, against (b) payments that BNPPLC would
otherwise be required to make to such Participant because of BNPPLC’s receipt of
those Net Sales Proceeds or other Distributable Payments.
     (K) “Participants” means each of the undersigned parties designated as
Participants in the signature pages to this Agreement, and any other financial
institutions which may

Annex 4 — Page 6



--------------------------------------------------------------------------------



 



hereafter become parties to this Agreement by joining with BNPPLC in completing
and executing a Participation Agreement Supplement.
     (L) “Participation Agreement Supplement” means a Participation Agreement
Supplement in substantially the form attached hereto as Exhibit A, completed and
executed by BNPPLC and a Participant, adding the Participant as a party to this
Agreement, changing a Participant’s Percentage or removing a Participant as a
party to this Agreement.
     (M) “Percentage” of each Participant means, subject to change by a
Participation Agreement Supplement, the percentage designated as the
Participant’s “Percentage” in Schedule 1. “Percentage” of BNPPLC means a
percentage that, at the time a determination of such Percentage is required
hereunder, is equal to 100% less the sum of the Percentages of all the
Participants.
     (N) “Protective Advances” means any payments, other than of Excluded Taxes,
made by or on behalf of BNPPLC at any time or from time to time because of,
arising out of or related to, in whole or in part: (1) the Property or the
construction, protection, preservation, operation, ownership or sale thereof;
(2) any of the Operative Documents or the transactions contemplated therein; or
(3) anything done by BNPPLC to enforce the obligations of LRC under the
Operative Documents (whether done upon BNPPLC’s own initiative or upon the
direction of the Majority or another Majority Stakeholder). Protective Advances
will include any and all payments by BNPPLC (including those paid to attorneys,
accountants, experts and other advisors) for which LRC is obligated to indemnify
or reimburse BNPPLC by Paragraph 5 of the Lease. Protective Advances will also
include any “Charges” that BNPPLC must pay to any Deposit Taker under and as
defined in Paragraph 7 of any Deposit Taker’s Agreement executed by BNPPLC in
the form attached as an Exhibit to the Pledge Agreement.
     (O) “Unrecovered Protective Advances” means Protective Advances that have
not been repaid to BNPPLC by or on behalf of LRC and have not otherwise been
previously recovered by BNPPLC through deductions from Net Cash Flow or Net
Sales Proceeds as provided in the definitions of those terms above.
2. Payments From BNPPLC to Each Participant.
     (A) Payments Computed by Reference to Net Cash Flow and Net Sales Proceeds.
Upon the actual receipt of any Net Cash Flow, Net Sales Proceeds or interest
thereon, BNPPLC will pay each Participant an amount equal to such Participant’s
Percentage times such Net Cash Flow, Net Sales Proceeds or interest, as the case
may be.
     (B) Payments Computed by Reference to Bank Specific Charges. If BNPPLC
actually receives any Bank Specific Charges (or interest thereon) for the
account of a particular

Annex 4 — Page 7



--------------------------------------------------------------------------------



 



Participant, then BNPPLC promises to promptly make a payment to such Participant
equal to such Bank Specific Charges (or interest thereon). If requested by any
Participant, BNPPLC will make a demand upon LRC for, and will endeavor in good
faith to collect, payment of any Bank Specific Charges due for the account of
such Participant; provided, however, as an alternative to making any effort to
collect any Bank Specific Charge for any Participant, BNPPLC may instead assign
to such Participant the right to collect such Bank Specific Charge directly from
LRC.
     (C) Timing; Manner of Payment. Each payment required of BNPPLC by this
Article 2 must be made prior to 1:00 P.M., Dallas, Texas time, on the same day
that BNPPLC actually receives the corresponding Distributable Payment (in good
funds), if BNPPLC’s receipt of the corresponding Distributable Payment occurs
prior to 11:00 A.M., Dallas, Texas time; if, however, BNPPLC’s receipt of the
Distributable Payment (in good funds) occurs on any day after 11:00 A.M.,
Dallas, Texas time, the payments required from BNPPLC to the Participants will
not be considered past due until 12:00 noon, Dallas, Texas time, on the next
Business Day. All payments from BNPPLC to the Participants will be by transfer
of federal funds pursuant to the wiring instructions set forth in Schedule 1.
Each payment owing to a Participant by BNPPLC will bear interest from the date
it is due until it is paid by BNPPLC at the Late Payment Rate calculated on the
basis of a 360-day year. Any payment by BNPPLC to a Participant after the time
of day specified herein for such payment will be deemed not paid until the next
following Business Day for purposes of this Agreement.
     (D) Meaning of Actually Received. As used herein with respect to payments,
“actually received” and words of like effect will include not only payments made
directly from LRC or any Applicable Purchaser, but also amounts paid by others
on LRC’s behalf, amounts realized by way of setoff, amounts realized upon the
disposition of or through the application of collateral under the Pledge
Agreement or any other documents that may be given from time to time to secure
LRC’s obligations under the Lease or Purchase Agreement (net of the costs of
disposition and further net of any amounts that must be returned to LRC or any
third party having an interest in such collateral), and the fair market value of
any property or services accepted in lieu of a cash payment (though it is
understood that nothing herein contained will require BNPPLC to accept property
or services in lieu of a cash payment required by the Operative Documents and
that BNPPLC will not agree to accept property or services in lieu of any cash
Distributable Payment without the Participants’ prior written consent). Such
phrase will not, however, include amounts received by BNPPLC from any of the
Participants or from any affiliate of BNPPLC unless the context otherwise
indicates. Finally, if payments due to BNPPLC from LRC are reduced only because
of credits attributable to a reduction of BNPPLC’s taxes not subject to
indemnification by LRC, as described in subparagraph 4(C)(4) of the Lease, then
the payments that BNPPLC would have received but for the credits will be
considered as having been actually received by BNPPLC for purposes of this
Agreement.

3. Payments From the Participants to BNPPLC.

Annex 4 — Page 8



--------------------------------------------------------------------------------



 



     (A) Initial Advance. Each of the original Participants joining in the
execution of this Agreement promises to pay to BNPPLC, contemporaneously with
the execution of this Agreement, an initial payment as set forth below such
Participant’s name on Schedule 1, equal to the Participant’s Percentage times
the outstanding Lease Balance and (if the effective date of this Agreement is
not a Base Rent Date) any accrued Base Rent yet to be paid under the Lease.
BNPPLC will have no obligation hereunder to any of the original Participants
that fails to pay such initial payment. Such initial payment will be due no
later than 11:00 A.M., Dallas, Texas time, on the effective date of this
Agreement.
     (B) Protective Advances.
          (1) General. If LRC fails to pay or reimburse any Protective Advance
to BNPPLC within ten days after BNPPLC makes a demand or request therefor,
BNPPLC may notify the Participants of such failure. Promptly after receipt of
any such notice, each Participant must pay to BNPPLC an amount equal to such
Participant’s Percentage times the Protective Advance described in the notice,
EVEN IF THE PROTECTIVE ADVANCE WOULD NOT HAVE BEEN PAID BUT FOR ANY ACTUAL OR
ALLEGED NEGLIGENCE OF BNPPLC OR ITS AFFILIATES OR REPRESENTATIVES AND EVEN IF
THE PROTECTIVE ADVANCE WOULD NOT HAVE BEEN PAID BUT FOR ANY ENVIRONMENTAL LOSSES
OR OTHER MATTERS OR CIRCUMSTANCES FOR WHICH BNPPLC MAY BE STRICTLY LIABLE. After
any Participant has paid its respective Percentage times the Protective Advance
to BNPPLC, BNPPLC must pay to such Participant an amount equal to its Adjusted
Percentage (as defined below) times any subsequent Excess Reimbursement (as
defined below) or interest thereon actually received by BNPPLC for such
Protective Advance. As used in this Agreement, the “Adjusted Percentage” of any
Participant will equal (i) such Participant’s Percentage, divided by (ii) the
sum of BNPPLC’s Percentage and the Percentages of all Participants who have paid
BNPPLC their respective shares of the Protective Advance at issue. As used in
this Agreement, the term “Excess Reimbursement” will mean, for the Protective
Advance at issue, (A) amounts reimbursed or paid by LRC to (or otherwise
recovered by) BNPPLC on account of such Protective Advance (except to the extent
included in Net Cash Flow or Net Sales Proceeds as provided in the definitions
of those terms in Paragraph 1), less (B) (i) the total amount of such Protective
Advance, times (ii) the Percentages of any Participants that have not paid
BNPPLC their respective Percentages of such Protective Advance.
          (2) Exceptions. Notwithstanding the foregoing, no Participant will be
required to make any payment pursuant to this subparagraph 3(B) related to a
Protective Advance that is paid only because of a transfer or assignment by
BNPPLC of its right to receive Distributable Payments or its rights and
interests in and to the Property, the

Annex 4 — Page 9



--------------------------------------------------------------------------------



 



Operative Documents or this Agreement to BNPPLC’s Affiliates. Further, nothing
in this subparagraph 3(B) will be construed to require a payment by a
Participant for that portion or percentage, if any, of a Protective Advance
required only because of (and attributed by any applicable principles of
comparative fault to): (a) conduct of BNPPLC or a Representative of BNPPLC that
has been determined to constitute gross negligence or wilful misconduct in or as
a necessary element of a final judgment rendered against BNPPLC or such
Representative by a court with jurisdiction to make such determination; (b) any
representation made by BNPPLC in the Operative Documents that is false in any
material respect and that BNPPLC knew was false at the time of BNPPLC’s
execution of the Operative Documents; (c) Liens Removable by BNPPLC; or (d) any
claim made by any Participant against BNPPLC because of any breach of this
Agreement by BNPPLC. As used in this Agreement, “gross negligence” of BNPPLC
will not include any negligent failure of BNPPLC to act when the duty to act
would not have been imposed solely but for BNPPLC’s status as owner of the
Property.
     (C) Method of Payment. All payments made by the Participants to BNPPLC will
be made by transfer of federal funds to BNPPLC pursuant to the wiring
instructions for BNPPLC set forth on Schedule 1. Each payment owing to BNPPLC by
any Participant must be paid to BNPPLC on the date specified herein or, if not
specified, on demand and will bear interest from the date due until the date
paid by the Participant at the Late Payment Rate calculated on the basis of a
360-day year. Any payment by a Participant to BNPPLC after the time of day
specified herein for such payment will be deemed not paid until the next
following Business Day for purposes of this Agreement.
4. Other Adjustments, Deductions and Investments.
     (A) Setoff. In the event that one party to this Agreement has failed to pay
to a second party hereto any amount when due hereunder, the second party may
deduct such amount and interest thereon at the Late Payment Rate from any
payments due from it under this Agreement to the first party.
     (B) Sharing of Payments. Each Participant agrees that if for any reason it
obtains a payment made by or for LRC that reduces any Distributable Payment, and
if such payment will cause such Participant to receive more than it would have
received had such payment been made instead to BNPPLC and generated the payments
from BNPPLC to Participants contemplated in this Agreement, then (1) such
Participant must promptly purchase interests in the rights of other parties to
this Agreement as necessary to cause BNPPLC and all Participants to share
payments as they otherwise would have done under this Agreement, and (2) such
other adjustments will be made from time to time as is equitable to ensure that
BNPPLC and all Participants share all payments of (or that operate to reduce)
Distributable Payments as they otherwise would have done under this Agreement.
If, however, the payment received by the purchasing Participant or

Annex 4 — Page 10



--------------------------------------------------------------------------------



 



any part thereof is later recovered from the purchasing Participant, the
purchase provided for in this subparagraph will be rescinded, and the price paid
by the purchasing Participant to other parties will be repaid by them to the
purchasing Participant to the extent of such recovery. Also, if the purchasing
Participant is required by court order to pay interest on the payment so
recovered, then amounts repaid to the purchasing Participant by the other
parties will be repaid with interest, computed in the same manner as the
interest required by the court order. Nothing in this subparagraph will in any
way affect the right of BNPPLC or any Participant to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness or obligations other than those established by this Agreement or by
any of the Operative Documents.
     (C) Withholding Taxes. BNPPLC may deduct any United States withholding tax
required on payments to a Participant hereunder if the Participant fails to
provide properly completed tax forms which establish its right to be exempt from
withholding as described in the next sentence; and in any event the Participant
must reimburse BNPPLC for any such taxes BNPPLC is required to pay and that
BNPPLC has not deducted. If BNPPLC is uncertain whether United States
withholding tax is required, BNPPLC may, after notice to the applicable
Participant, deduct the withholding tax except during any period when BNPPLC is
excused from such withholding because of the Participant’s delivery to BNPPLC of
(i) a statement in duplicate conforming to the requirements of United States
Treasury Regulation Section 1.1441-5(b) or (ii) two duly completed copies of
Internal Revenue Service Form W-8BEN or any successor form thereto
(“Form W-8BEN”) relating to the Participant and claiming complete exemption from
withholding tax on all amounts to be received by the Participant pursuant to
this Agreement or (iii) a valid United States Internal Revenue Service Form
W-8ECI or any successor form thereto (“Form W-8ECI”) relating to the Participant
and claiming complete exemption from withholding tax on all amounts to be
received by the Participant pursuant to this Agreement. Any Participant will, if
requested by BNPPLC, deliver to BNPPLC subsequent statements with respect to
such Treasury Regulation or two additional copies of Form W-8BEN or Form W-8ECI,
or the applicable replacement forms, on or before the date that any prior such
delivered statements or forms expire or become obsolete. If any such statement
or form delivered by a Participant to BNPPLC becomes invalid or inapplicable as
to such Participant, such Participant must promptly inform BNPPLC. The
obligations of each Participant pursuant to this subparagraph 4(C) will survive
the termination of this Agreement.
     (D) Order of Application. For purposes of this Agreement, as between BNPPLC
and Participants, BNPPLC will be entitled (but not required) to apply payments
received from LRC under the Operative Documents or from any sale of the Property
or any interest therein or portion thereof to pay or reimburse then outstanding
Unrecovered Protective Advances (and interest thereon), if any, regardless of
how LRC may otherwise have designated such payments or may otherwise be entitled
to characterize such payments. In addition, BNPPLC may allocate any such
payments to reduce various outstanding Unrecovered Protective Advances in such

Annex 4 — Page 11



--------------------------------------------------------------------------------



 



order as BNPPLC deems appropriate.
     (E) Investments Pending Dispute Resolution; Overnight Investments. Whenever
BNPPLC in good faith determines that it does not have all information needed to
determine how payments to the Participants must be made on account of any
Distributable Payments, or whenever BNPPLC in good faith determines that there
is any dispute among the Participants about payments which must be made on
account of Distributable Payments, BNPPLC may choose to defer the payments to
Participants which are the subject of such missing information or dispute.
However, to minimize any such deferral, BNPPLC must attempt diligently to obtain
any missing information needed to determine how payments to the Participants
must be made. Also, pending any such deferral, or if BNPPLC is otherwise
required to invest funds pending distribution to the Participants, BNPPLC must
endeavor to invest the payments at issue. In addition, if BNPPLC receives any
Distributable Payment after 11:00 A.M., Dallas, Texas time, on any day and will
not make payments to Participants in connection therewith until the next
Business Day pursuant to subparagraph 2(C), then BNPPLC must endeavor to invest
such payments overnight; however, BNPPLC will have no liability to the
Participants if BNPPLC is unable to make such investments. Investments by BNPPLC
will be in the overnight federal funds market pending distribution, and the
interest earned on each dollar of principal so invested will be paid to the
Person entitled to receive such dollar of principal when the principal is paid
to such Person.
     (F) Losses Resulting from Failure of Deposit Taker to Comply with the
Pledge Agreement or Related Agreements.
          (1) BNPPLC’s Deposit Taker. If the Person acting as Deposit Taker for
BNPPLC under and as provided in the Pledge Agreement fails to comply with the
requirements of the Pledge Agreement or any Deposit Taker’s Agreement signed by
it, BNPPLC shall defend, indemnify, and hold harmless the Participants from and
against any Losses resulting from such failure. Without limiting the foregoing,
if the failure of a Deposit Taker for BNPPLC to comply strictly with the terms
of its Deposit Taker’s Agreement (including the requirement that any cash
deposits be held in a deposit account located in either New York, California or
Illinois) causes, in whole or in part, the security interest of BNPPLC in the
Collateral held by such Deposit Taker to be unperfected, then any and all Losses
suffered as a result of such nonperfection shall be borne solely BNPPLC and
shall not be shared by the Participants.
          (2) Participants’ Deposit Takers. If the Person acting as Deposit
Taker for any Participant under and as provided in the Pledge Agreement fails to
comply with the requirements of the Pledge Agreement or any Deposit Taker’s
Agreement signed by it, such Participant (the “Responsible Participant”) shall
defend, indemnify, and hold harmless BNPPLC and the other Participants from and
against any Losses resulting from

Annex 4 — Page 12



--------------------------------------------------------------------------------



 



such failure. Without limiting the foregoing, if the failure of a Deposit Taker
for a Responsible Participant to comply strictly with the terms of its Deposit
Taker’s Agreement (including the requirement that any cash deposits be held in a
deposit account located in either New York, California or Illinois) causes, in
whole or in part, the security interest of BNPPLC in the Collateral held by such
Deposit Taker to be unperfected, then any and all Losses suffered as a result of
such nonperfection shall be borne solely by the Responsible Participant and
shall not be shared by BNPPLC or the other Participants.
5. Nature of this Agreement.
     (A) No Conveyance. This Agreement is intended to create contractual rights
in favor of each Participant to receive payments from BNPPLC, but it is not
intended to convey or assign to the Participants any interest in the Property or
in the Operative Documents or in the payments to be made to BNPPLC thereunder.
In no event will any Participant exercise or attempt to exercise any right or
remedy of BNPPLC under the Operative Documents. Nothing in this Agreement will
be construed to grant to the Participants any right to enforce LRC’s obligations
under the Operative Documents, nor is in anything in this Agreement to be
construed to allow any Participant to collect directly from LRC any payments due
under the Operative Documents. Although BNPPLC’s obligations for payments to the
Participants hereunder will be computed by reference to funds actually received
as Distributable Payments, this Agreement will not be construed as an assignment
of Distributable Payments themselves or any interest therein, it being
understood that (without limiting or expanding the dollar amount of such
obligations) BNPPLC may satisfy such obligations from other funds available to
it, thereby reserving Distributable Payments for payment to other creditors or
for other purposes, as BNPPLC determines in its sole discretion.
     (B) Not a Partnership, Etc. Neither the execution of this Agreement, nor
the sharing of risks and rewards under the Operative Documents, nor any
agreement to share in profits or losses arising as a result of the transactions
contemplated thereby, is intended to be or to create, and the foregoing will be
construed not to be or to create, any partnership, joint venture, or other joint
enterprise between BNPPLC and any Participant. Neither the execution of this
Agreement nor the management and administration of the Operative Documents or
other related documents by BNPPLC, nor any other right, duty or obligation of
BNPPLC under or pursuant to this Agreement is intended to be or to create any
fiduciary relationship between BNPPLC and any Participant.

Annex 4 — Page 13



--------------------------------------------------------------------------------



 



6. Amendments; Waivers; Exercise of Rights and Remedies Against LRC.
     (A) Limitations Upon the Rights of BNPPLC. Subject to subparagraph 6(C),
but notwithstanding anything else to the contrary in this Agreement:
          (1) Unless BNPPLC and all Participants agree in writing, BNPPLC shall
not execute any waiver, modification or amendment of the Operative Documents
that would:
          (a) reduce or postpone (or reasonably be expected to reduce or
postpone) any payments that any Participant would, but for such modification or
amendment, be expected to receive from BNPPLC hereunder or reduce or postpone
(or reasonably be expected to reduce or postpone) any Distributable Payment that
BNPPLC would, but for such modification or amendment, be expected to receive
(including, in each case, any extension of the Designated Sale Date, or any
modification of the definition thereof);
          (b) except as otherwise expressly contemplated in the Operative
Documents, release BNPPLC’s interest in all or any material part of the Property
or in any collateral pledged pursuant to the Pledge Agreement;
          (c) modify the definitions of “Event of Default” under and as used in
the Operative Documents (provided, however, that a waiver of any particular
Event of Default permitted or required under the other provisions of this
subparagraph 6(A) will not be considered a modification of the definition of
Event of Default in violation of this provision);
          (d) reduce the scope and coverage of the indemnities provided for the
benefit of Participants in the Operative Documents; or
          (e) extend the Term of the Lease.
Subject to the preceding sentence, unless a Majority agrees in writing, BNPPLC
shall not execute or grant any waiver, modification or amendment that would
excuse a Default that constitutes or has caused a Critical Event.
However, this subparagraph 6(A)(1) will not limit BNPPLC’s right to forebear
from exercising rights against LRC to the extent BNPPLC determines in good faith
that such forbearance is appropriate and is permitted by the following
subsections in this subparagraph 6(A).
          (2) Further, if LRC exercises LRC’s Initial Remarketing Rights as
provided in

Annex 4 — Page 14



--------------------------------------------------------------------------------



 



the Purchase Agreement, but the price tendered to BNPPLC by an Applicable
Purchaser on the Designated Sale Date is less than the difference computed by
subtracting the Supplemental Payment paid to BNPPLC on the Designated Sale Date
(if any) from the Break Even Price (as defined in the Purchase Agreement), then
BNPPLC will not complete the sale of the Property to the Applicable Purchaser
without the approval of a Majority. In other words, in that event, BNPPLC will
make a Decision Not to Sell at a Loss unless a Majority has approved a sale of
the Property to the Applicable Purchaser at a net price below the amount needed
to recover the Lease Balance.
          (3) BNPPLC will, with reasonable promptness, provide the Participants
with copies of all default notices it sends or receives under the Operative
Documents and notify the Participants of any Event of Default or Critical Event
of which BNPPLC is actually aware and of any other matters known to BNPPLC
which, in BNPPLC’s reasonable judgment, are likely to materially affect the
payments any Participant will be required to make or be entitled to receive
under this Agreement, but BNPPLC will not in any event be liable to any
Participant for BNPPLC’s failure to do so unless such failure constitutes gross
negligence or wilful misconduct on the part of BNPPLC.
          (4) Upon the direction of the Majority, BNPPLC will execute any
waiver, modification or amendment of the Operative Documents requested by NAI or
presented by BNPPLC to Participants for their consideration; subject to the
conditions, however, that: (i) BNPPLC’s execution of the waiver, modification or
amendment is not prohibited or excused by subparagraph 6(A)(1); and (ii) the
waiver, modification or amendment does not (x) increase the amount BNPPLC may be
required to pay to LRC or anyone else, or (y) reduce or postpone (and cannot
reasonably be expected to reduce or postpone) any payments that BNPPLC would,
but for such modification or amendment, be expected to receive, or (z) release
BNPPLC’s interest in all or any material part of the Property or in any
collateral pledged pursuant to the Pledge Agreement.
          (5) Before exercising any Critical Remedy, or if requested in writing
by any Participant at any time when an Event of Default or Critical Event has
occurred and is continuing, BNPPLC will call a meeting with the Participants to
discuss what action by BNPPLC, if any, is appropriate under the Operative
Documents and what direction, if any, a Majority may give to BNPPLC. The meeting
will be scheduled during regular business hours in the offices of BNPPLC’s
Parent in Dallas, Texas, or another appropriate location in the continental
United States designated by a Majority, not earlier than five and not later than
twenty Business Days after BNPPLC’s receipt of the written request from any
Participant.
          (6) BNPPLC will be entitled to, and BNPPLC must comply with any
direction of a Majority or any Majority Stakeholder to, do any of the following
when a

Annex 4 — Page 15



--------------------------------------------------------------------------------



 



Critical Event or an Event of Default has occurred and is continuing: (a) send
any default notice to LRC required to establish an Event of Default;
(b) exercise any one or more Critical Remedies, as then permitted under the
circumstances by the Operative Documents; or (c) exercise BNPPLC’s rights (to
the extent then permitted by the Operative Documents) to apply any Escrowed
Proceeds then held by BNPPLC as a Qualified Prepayment. BNPPLC will not,
however, be liable if it is unable, despite a good faith effort and reasonable
diligence on its part, to carry out such directions of a Majority or a Major
Stakeholder for reasons beyond BNPPLC’s control, including any refusal of any
court to uphold or enforce rights or remedies that BNPPLC is directed to
exercise. In no event will any Participant instigate any suit or other action
directly against LRC with respect to the Operative Documents or the Property,
even if the Participant would, but for this Agreement, be entitled to do so as a
party or third party beneficiary under the Operative Documents or otherwise;
provided, however, this provision will not preclude any action by any
Participant to enforce any right assigned to it by BNPPLC as described in
subparagraph 2(B) to collect any Bank Specific Charge from LRC.
          (7) In the event LRC (a) fails to make any Supplemental Payment when
required to do so pursuant to the Purchase Agreement, or (b) fails to purchase
BNPPLC’s interest in the Property on any date a purchase is required by
subparagraph 3(A) of the Purchase Agreement, then BNPPLC will be entitled to,
and BNPPLC must (unless all the Participants otherwise agree in writing), bring
suit against LRC to enforce the Operative Documents in such form as is
recommended by reputable counsel no later than sixty days after the expiration
of any applicable cure or grace period given LRC by the express terms of the
Purchase Agreement or other Operative Documents, and thereafter BNPPLC must
prosecute the suit with reasonable diligence in accordance with the advice of
reputable counsel. If BNPPLC acquires the interests of LRC in any of the
Property as a result of such suit or otherwise, BNPPLC will thereafter proceed
with reasonable diligence to sell the Property in a commercially reasonable
manner to one or more bona fide third party purchasers and will in any event
have consummated the sale of the entire Property (through a single sale of the
entire property or a series of sales of parts) within five years following the
date BNPPLC recovers possession of the Property at the best price or prices
BNPPLC believes are reasonably attainable within such time. Further, after the
Designated Sale Date and prior to BNPPLC’s sale of the entire Property, BNPPLC
will retain a property management company experienced in the area where the
Property is located to manage the operation of the Property and pursue the
leasing of any completed improvements which are part of the Property. BNPPLC
will not retain an Affiliate of BNPPLC to act as the property manager except
under a bona fide, arms-length management contract containing commercially
reasonable terms. Further, after the Designated Sale Date and until BNPPLC sells
the Property, BNPPLC will endeavor in good faith to do the following, consistent
with any directions reasonably

Annex 4 — Page 16



--------------------------------------------------------------------------------



 



given by the Majority: (i) maintain, or obtain the agreement of one or more
tenants to maintain, the Property in good order and repair, (ii) procure and
maintain casualty insurance against risks customarily insured against by owners
of comparable properties, in amounts sufficient to eliminate the effects of
coinsurance, (iii) keep and allow the Participants to review accurate books and
records covering the operation of the Property, and (iv) pay prior to
delinquency all taxes and assessments lawfully levied against the Property.
Notwithstanding the foregoing, any Participants that have failed to fund any
amount due hereunder, including any Percentage of a Protective Advance, and that
have not corrected such failure within five Business Days after being notified
thereof, will have no voting or consent rights under this subparagraph 6(A) and
no rights to require BNPPLC to call a meeting or to take any action pursuant to
this subparagraph 6(A) until such failure is corrected.
     (B) Rights of BNPPLC Generally. Subject to the limitations set forth in
subparagraph 6(A):
          (1) BNPPLC will have the exclusive right to take any action and to
exercise any available powers, rights and remedies to enforce the obligations of
LRC under the Operative Documents or to refrain from taking any such action or
exercising any such power, right or remedy.
          (2) BNPPLC may (i) give any consent, waiver or approval requested by
LRC with respect to any approval contemplated in the Lease or other Operative
Documents or (ii) waive or consent to any adverse title claims affecting the
Property, subject the condition that, in either case, BNPPLC believes in good
faith that such action will not have a material adverse effect upon the
obligations or ability of LRC to make the payments required under the Operative
Documents or upon the rights and remedies, taken as whole, of BNPPLC under the
Operative Documents or upon the Participants hereunder.
     (C) Conflicts and Purchase Agreement Defaults. Notwithstanding anything to
the contrary herein contained, BNPPLC may, even over the objection of any
Participant or the Majority, (A) take any action recommended in writing by
reputable counsel and believed in good faith by BNPPLC to be required of BNPPLC
by the Operative Documents or any law, rule or regulation to which BNPPLC is
subject, (B) refrain from taking any action if BNPPLC believes in good faith
that the action is prohibited by the Operative Documents or any law, rule or
regulation to which BNPPLC is subject, and if reputable counsel recommends in
writing that BNPPLC refrain from taking the action, and (C) after notice to the
Participants, bring and prosecute a suit against LRC in the form recommended by
and in accordance with advice of reputable counsel at any time when a breach of
the Operative Documents by LRC has put

Annex 4 — Page 17



--------------------------------------------------------------------------------



 



BNPPLC (or any of its officers or employees) at risk of criminal prosecution or
significant liability to third parties or at any time after LRC or an Applicable
Purchaser fails to purchase the Property on the Designated Sale Date pursuant to
the Purchase Agreement. (If, however, BNPPLC takes any action or refrains from
taking any action over the objection of a Majority pursuant to the preceding
sentence, BNPPLC must provide the Majority a written explanation of the basis
for BNPPLC’s conclusion that taking the action, or refraining from taking the
action, is permitted by the preceding sentence.) Further, nothing herein
contained will be construed to require BNPPLC to agree to modify the Operative
Documents or to take any action or refrain from taking any action in any manner
that could increase BNPPLC’s liability to LRC or others, that could reduce or
postpone payments to which BNPPLC is entitled thereunder, or that could reduce
the scope and coverage of the indemnities provided for BNPPLC’s benefit in the
Operative Documents.
     (D) Refusal to Give Consents; Failure to Fund. If any Participant declines
to consent to any amendment, modification, waiver, release or consent for which
the Participant’s consent is requested or required by reason of this Agreement,
or if any Participant fails to pay any amount owed by it hereunder, BNPPLC will
have the right, but not the obligation and without limiting any other remedy of
BNPPLC, to reduce such Participant’s Percentage to zero and to terminate such
Participant’s rights to receive any further payments under Article 2 of this
Agreement by paying to such Participant a termination fee equal to the sum of
(but without duplication of any amount): (1) the total amount such Participant
would be entitled to receive from BNPPLC hereunder if the date of such payment
were the Designated Sale Date and on such date LRC had itself purchased BNPPLC’s
interest in the Property pursuant to and in accordance with the Purchase
Agreement, and (2) the amounts, if any, needed to repay to such Participant any
payments previously made by it in connection with Protective Advances pursuant
to subparagraph 3(B) and not otherwise previously repaid to such Participant
hereunder.
7. Required Repayments. Each Participant must repay to BNPPLC, upon written
request or demand by BNPPLC (i) any sums paid by BNPPLC to such Participant
under this Agreement from, or that were computed by reference to, any
Distributable Payment or other amounts which BNPPLC is required to return or pay
over to another party, whether pursuant to any bankruptcy or insolvency law or
proceeding or otherwise and (ii) any interest or other amount that BNPPLC is
also required to pay to another party with respect to such sums. Such repayment
by a Participant will not constitute a release of such Participant’s right to
receive payments from BNPPLC hereunder upon BNPPLC’s receipt of any such
Distributable Payment or other amount (or any interest thereon) that BNPPLC may
later recover.
8. LRC Information; Independent Analysis. Prior to the execution of this
Agreement, BNPPLC has provided to the Participants copies of the executed
Operative Documents and of various certificates, legal opinions and other
documents delivered to BNPPLC by or on behalf of LRC with respect to the
Operative Documents. In the future, BNPPLC will

Annex 4 — Page 18



--------------------------------------------------------------------------------



 



provide (A) to all Participants copies of all amendments of the Operative
Documents and financial statements, compliance certificates and other
certificates and legal opinions, if any, delivered by or on behalf of LRC in
connection therewith, and (B) to any Participant, as reasonably required to
comply with a specific, reasonable written request for information made by the
Participant, copies of other information readily available to BNPPLC concerning
LRC and the transactions contemplated in the Operative Documents. However,
BNPPLC will not be liable for its failure to provide the Participants any of the
foregoing documents unless such failure constitutes gross negligence or wilful
misconduct on BNPPLC’s part, and any Attorney’s Fees or other costs of
collecting, assembling and providing copies of information requested by a
Participant pursuant to clause (B) of the preceding sentence must be reimbursed
to BNPPLC by the Participant. Each Participant has entered into this Agreement
without reliance upon representations made outside this Agreement by BNPPLC or
by any Affiliate, agent or attorney of BNPPLC and only after independently
reviewing such documents, independently making such inspections, independently
consulting with counsel and independently collecting and verifying such
information, as the Participant determined to be necessary or appropriate.
Without limiting the foregoing, each Participant has independently reviewed the
Operative Documents and independently made such inquiries and investigations of
LRC and the Property as the Participant determined to be necessary or
appropriate before executing this Agreement.
9. Performance through Representatives. BNPPLC may perform any of its duties
hereunder by or through officers, directors, employees, attorneys or agents
(collectively, “Representatives”), and BNPPLC and its Representatives may rely,
and will be fully protected in relying, upon any communication or document
believed by it or them to be genuine and correct and to have been signed or made
by the proper Person and, with respect to legal matters, upon the opinion of
counsel selected by BNPPLC. The Participants acknowledge that BNPPLC’s Parent
may act as agent for BNPPLC with respect to the administration of this
Agreement, and to the extent it does so, it will be a Representative of BNPPLC
hereunder.
10. Duty of Care. Neither BNPPLC nor any of its Representatives will be liable
or responsible to any Participant or any other Person for any action taken or
omitted to be taken by BNPPLC or any of its Representatives under this Agreement
or in relation to the Operative Documents or the Property (even if negligent or
related to a matter for which BNPPLC or any of its Representatives may otherwise
be strictly liable); except that this provision will not excuse BNPPLC from
liability for failing to make timely payments required of BNPPLC to the
Participants by the express provisions of Article 2 or subparagraph 3(B) or from
liability for actions taken or omitted to be taken by BNPPLC which constitute
gross negligence or wilful misconduct. Without limiting the generality of the
foregoing, BNPPLC (1) may consult with legal counsel (including counsel for
LRC), independent public accountants and other experts selected by it and will
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (2) makes no
warranty or representation

Annex 4 — Page 19



--------------------------------------------------------------------------------



 



to the Participants except as provided in Article 12 and will not be responsible
to the Participants for any statements, warranties or representations made in or
in connection with the Operative Documents; (3) will not have any duty to the
Participants to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of the Operative Documents or to
inspect the Property or the books and records of LRC; (4) will not be
responsible to the Participants for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Operative Documents or
any instrument or document furnished in connection therewith; (5) may rely upon
the representations and warranties of LRC and the Participants in exercising its
powers hereunder unless BNPPLC has actual knowledge that such representations
and warranties are untrue; and (6) will incur no liability under or in respect
of this Agreement or the Operative Documents by acting in reliance upon any
notice, consent, certificate or other instrument or writing (including any
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper Person or Persons.
11. Representations by Each Participant. Each Participant represents that as of
the date it became a party to this Agreement:
     (A) Nature of this Agreement. It is the type of financial institution set
forth under its name in Schedule 1, or in the Participation Agreement Schedule
which made it a party to this Agreement, and it is entering into this Agreement
for its own account in respect of a commercial transaction made in ordinary
course of its business and not with a view to or in connection with any
subparticipation, sale or distribution to any Person (other than its
Affiliates). Such Participant does not consider the acceptance of the risk
participation hereunder to constitute the “purchase” or “sale” of a “security”
within the meaning of any federal or state securities statute or law, or any
rule or regulations under any of the foregoing.
     (B) No Default or Violation. To such Participant’s knowledge, the
execution, delivery and performance of this Agreement do not and will not
contravene, result in a breach of or constitute a default under any material
contract or agreement to which the Participant is a party or by which the
Participant is bound and do not violate or contravene any law, order, decree,
rule or regulation to which the Participant is subject.
     (C) No Suits. To such Participant’s knowledge, there are no judicial or
administrative actions, suits or proceedings involving the validity,
enforceability or priority of this Agreement and no such suits or proceedings
are threatened.
     (D) Organization. Such Participant is duly incorporated and legally
existing under the laws of jurisdiction indicated in Schedule 1 or in the
Participation Agreement Schedule which made it a party to this Agreement. Such
Participant has all requisite power and all material governmental certificates
of authority, licenses, permits, qualifications and other documentation
necessary to perform its obligations under this Agreement.

Annex 4 — Page 20



--------------------------------------------------------------------------------



 



     (E) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of such Participant, enforceable in accordance with its terms,
subject to bankruptcy and other laws affecting creditors’ rights generally and
general equitable principles. The execution and delivery of, and performance
under, this Agreement are within such Participant’s powers and have been duly
authorized by all requisite action and are not in contravention of the powers of
the charter or other corporate papers of the Participant.
     (F) No Funding With Plan Assets. Such Participant has not and will not
provide advances required by this Agreement from the assets of any employee
benefit plan (or its related trust).
12. Representations by BNPPLC. BNPPLC represents to each Participant, as of the
date such Participant became a party to this Agreement, that:
     (A) No Default or Violation. To BNPPLC’s knowledge, its execution, delivery
and performance of this Agreement and the Operative Documents do not contravene,
result in a breach of or constitute a default under any material contract or
agreement to which BNPPLC is a party or by which BNPPLC is bound and do not
violate or contravene any law, order, decree, rule or regulation to which BNPPLC
is subject.
     (B) No Suits. To BNPPLC’s knowledge, there are no judicial or
administrative actions, suits or proceedings involving the validity,
enforceability or priority of this Agreement and no such suits or proceedings
are threatened.
     (C) Organization. BNPPLC is duly incorporated and legally existing under
the laws of Delaware. BNPPLC has all requisite power and all material
governmental certificates of authority, licenses, permits, qualifications and
other documentation necessary to perform its obligations under this Agreement.
     (D) Enforceability. This Agreement and the Operative Documents constitute
legal, valid and binding obligations of BNPPLC, enforceable in accordance with
their respective terms, subject to bankruptcy and other laws affecting
creditors’ rights generally and general equitable principles. BNPPLC’s execution
and delivery of, and performance under, this Agreement and the Operative
Documents are within BNPPLC’s powers and have been duly authorized by all
requisite action and are not in contravention of the powers of the charter,
by-laws or other corporate papers of BNPPLC; except that BNPPLC makes no
representation or warranty that conditions imposed by any state or local
Applicable Laws to the purchase, ownership, lease, financing or operation of the
Property have been satisfied.
     (E) Liens Removable by BNPPLC. BNPPLC will not create or permit any Liens

Annex 4 — Page 21



--------------------------------------------------------------------------------



 



Removable by BNPPLC not claimed by, through or under any of the Participants
(other than BNPPLC’s Affiliates) without LRC’s consent.
13. Assignments.
     (A) By the Participants Generally. Except as expressly provided below, no
Participant may assign or attempt to assign any interest in or rights under this
Agreement without the prior written consent of BNPPLC and LRC, which consent
will not be unreasonably withheld so long as the Participant requesting the
approval is not in default hereunder; however, this provision will not prevent a
Participant from transferring its rights hereunder to its Affiliates or to any
other Participants who are already parties to this Agreement. Notwithstanding
any permitted assignment by a Participant, if the assignment is to any Person
that does not qualify as a “Participant” for purposes of the Operative Documents
(which, as more particularly provided in the definition of Participant in the
Common Definitions and Provisions Agreement, may require the written approval of
such Person by LRC), then such Participant’s obligations under this Agreement
will remain unchanged, such Participant will remain primarily responsible for
the performance of its obligations hereunder, and BNPPLC may continue to deal
solely and directly with such Participant in connection with all rights and
obligations under this Agreement. In the event, however, of a permitted
assignment by a Participant to a Person that does qualify as a “Participant” for
purposes of the Operative Documents, accomplished by the execution of
appropriate Participation Agreement Supplements as herein provided, the
assigning Participant will not be liable for any failure by the assignee to
fulfill the obligations assumed hereunder by the assignee by reason of such
assignment.
     (B) By BNPPLC. Except as expressly provided herein, BNPPLC may not assign
or attempt to assign any rights under or interest in the Operative Documents or
this Agreement or any interest in the Property without all of the Participants’
prior written consents, which consents will not be unreasonably withheld. By a
Participation Agreement Supplement, BNPPLC may, without the prior written
consent of any Participant, assign participations in the Operative Documents or
the payments required to BNPPLC thereunder to any then existing Participant and
to other financial institutions or Affiliates of financial institutions so long
as BNPPLC has received any approval of LRC required by the Lease. In addition,
BNPPLC may assign its right to receive Distributable Payments and its rights and
interests in and to the Property, the Operative Documents and this Agreement to
Affiliates of BNPPLC or other Persons that do not become Participants, but in
such event BNPPLC’s obligations under this Agreement will remain unchanged,
BNPPLC will remain primarily responsible for the performance of its obligations
hereunder, and all Distributable Payments received by any such Affiliates or
other Persons as assignee of BNPPLC will, for purposes of computing payments
required to any Participant hereunder, be considered as received by BNPPLC. In
addition, BNPPLC will be permitted to transfer any rights or interests as BNPPLC
believes in good faith to be necessary to satisfy the Operative Documents or
Applicable Laws.

Annex 4 — Page 22



--------------------------------------------------------------------------------



 



     (C) Execution of Participation Agreement Supplements. Promptly after the
execution of a Participation Agreement Supplement by BNPPLC and any Participant,
BNPPLC will provide a copy thereof to all other Participants, but the other
Participants need not join in or approve the Participation Agreement Supplement
for it to be effective.
     (D) Regulation A. Notwithstanding subparagraphs 13(A) or 13(B), a
Participant may assign and pledge all or any portion of its rights under this
Agreement to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circulars issued by such Federal Reserve Bank.
     (E) Costs. Each Participant must pay all costs incurred by BNPPLC in
connection with any permitted assignment by or through such Participant,
including, but not limited to, reasonable fees and disbursements of its counsel,
and any transfer taxes or other taxes assessed because of such assignment which
LRC is not required to pay under the Lease.
14. GOVERNING LAW; SUBMISSION TO PROCESS; WAIVER OF JURY TRIAL. This Agreement
will be deemed a contract made under the laws of the State of Texas and will be
construed and enforced in accordance with and governed by the laws of the State
of Texas and the laws of the United States of America, without regard to
principles of conflict of laws. Each of BNPPLC and the Participants hereby
irrevocably submits itself to the non-exclusive jurisdiction of the state and
the federal courts sitting in Dallas, Texas, and agrees and consents that
service of process may be made upon it in any legal proceeding relating to this
Agreement by any means allowed under Texas or federal law. Each of BNPPLC and
the Participants hereby waives and agrees not to assert, by way of motion, as a
defense or otherwise, that any such proceeding which is brought in a court in
Dallas, Texas is brought in an inconvenient forum or that the venue thereof is
improper. Each of BNPPLC and the Participants, knowingly, voluntarily and
intentionally waives any right to a jury trial of any dispute relating to this
agreement and agrees that any such dispute will be tried before a judge sitting
without a jury.
15. Termination. This Agreement will terminate on the first date on which all
obligations of LRC under the Operative Documents have been indefeasibly paid or
otherwise satisfied or excused, BNPPLC has ceased to have any rights in the
Property and each party hereto has fully performed its obligations hereunder to
the other parties hereto. The agreements of BNPPLC and the Participants in
subparagraph 3(B) (which concerns payments by Participants of their respective
Percentages of Protective Advances) will survive the termination of this
Agreement. Following any sale of the Property by BNPPLC pursuant to the Purchase
Agreement and the payment to any Participant of all amounts payable to it
hereunder (including, without limitation,

Annex 4 — Page 23



--------------------------------------------------------------------------------



 



an amount equal to such Participant’s Percentage of all Net Sales Proceeds paid
by LRC or the Applicable Purchaser on the Designated Sale Date), the Participant
will, if asked to do so by BNPPLC or LRC, execute and deliver a quitclaim and
release (in recordable form) as to the Property in favor of LRC or the
Applicable Purchaser.
16. Miscellaneous.
     (A) Reliance by Others. None of the provisions of this Agreement will inure
to the benefit of any Person other than the Participants and BNPPLC and BNPPLC’s
Representatives; consequently, no Persons other than the Participants, BNPPLC
and BNPPLC’s Representatives may rely upon or raise as a defense, in any manner
whatsoever, the failure of any Participant or BNPPLC to comply with the
provisions of this Agreement. None of the Participants nor BNPPLC will incur any
liability to any other Person for any act of omission of another.
     Notwithstanding the foregoing, however, LRC will be a third party
beneficiary of each Participant’s agreement to provided a release and quitclaim
of the Property pursuant to the last sentence of Paragraph 15. As a third party
beneficiary of the obligations of the Participants specified in the preceding
sentence, LRC will have standing to exercise any remedies available at law or in
equity (including the recovery of monetary damages) against any Participant in
LRC’s own name if that Participant breaches such obligations. Further, BNPPLC
may assign to LRC any claims it may have against a Participant because of the
Participant’s breach of any of the provisions referenced in this paragraph or
because of any adverse title claim made against the Property by, through or
under the Participant.
     (B) Waivers, Etc. No delay or omission by any party to exercise any right
under this Agreement will impair any such right, nor will it be construed to be
a waiver thereof. No waiver of any single breach or default under this Agreement
will be deemed a waiver of any other breach or default. Any waiver, consent, or
approval under this Agreement must be in writing to be effective.
     (C) Severability. The illegality or unenforceability of any provision of
this Agreement will not in any way affect or impair the legality or
enforceability of the remaining provisions of this Agreement.
     (D) Notices. All notices, demands, approvals, consents and other
communications to be made hereunder to or by the parties hereto must, to be
effective for purpose of this Agreement, be in writing. Notices, demands and
other communications required or permitted hereunder are to be sent to the
addresses set forth in Schedule 1 to this Agreement and must be given by any of
the following means: (A) personal service, with proof of delivery or attempted
delivery retained; (B) electronic communication, whether by telex, telegram or
telecopying (if confirmed in writing sent by United States first class mail,
return receipt requested); or (C)

Annex 4 — Page 24



--------------------------------------------------------------------------------



 



registered or certified first class mail, return receipt requested. Such
addresses may be changed by notice to the other parties given in the same manner
as provided above. Any notice or other communication sent pursuant to clause
(A) or (C) hereof will be deemed received (whether or not actually received)
upon first attempted delivery at the proper notice address on any Business Day
between 9:00 A.M. and 5:00 P.M., and any notice or other communication sent
pursuant to clause (B) hereof will be deemed received upon dispatch by
electronic means.
     (E) Construction. Words of any gender used in this Agreement will be held
and construed to include any other gender, and words in the singular number will
be held to include the plural and vice versa, unless the context otherwise
requires. References herein to Paragraphs, subparagraphs or other subdivisions
will refer to the corresponding Paragraph, subparagraphs or subdivisions of this
Agreement, unless specific reference is made to another document or instrument.
References herein to any Schedule or Exhibit will refer to the corresponding
Schedule or Exhibit attached hereto, which will be made a part hereof by such
reference. All capitalized terms used in this Agreement which refer to other
documents will be deemed to refer to such other documents as they may be
renewed, extended, supplemented, amended or otherwise modified from time to time
so long as the documents are not renewed, extended or modified in breach of any
provision contained herein or therein or, in the case of any other document to
which BNPPLC is a party or of which BNPPLC is an intended beneficiary, without
the consent of BNPPLC. All accounting terms used but not specifically defined
herein will be construed in accordance with GAAP. The words “this Agreement”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The phrases “this Paragraph” and “this
subparagraph” and “this subsection” and similar phrases used herein refer only
to the Paragraphs, subparagraphs or subsections hereof in which the phrase
occurs. As used herein the word “or” is not exclusive. As used herein the words
“include”, “including” and similar terms will be construed as if followed by
“without limitation to”. Relative to the determination of the beginning and end
of any time period for which any payment may be required or accrue, the word
“from” means “from and including”, and the word “to” means “to but excluding”.
Similarly, relative to any such determination, the words “begin on” means “begin
on and include”, and the words “end on” means “end on but not include”. The rule
of ejusdem generis will not be applied to limit the generality of a term in any
of the Operative Documents when followed by specific examples. When used to
qualify any representation or warranty made by a Person, the phrases “to the
knowledge of [such Person]” or “to the best knowledge of [such Person]” are
intended to mean only that such Person does not have knowledge of facts or
circumstances which make the representation or warranty false or misleading in
some material respect; such phrases are not intended to suggest that the Person
does indeed know the representation or warranty is true.
     (F) Headings. The paragraph and section headings contained in this
Agreement are for convenience only and will in no way enlarge or limit the scope
or meaning of the various and

Annex 4 — Page 25



--------------------------------------------------------------------------------



 



several provisions hereof.
     (G) Entire Agreement. This Agreement embodies the entire agreement between
the parties, supersedes all prior agreements and understandings between the
parties, if any, relating to the subject matter hereof, and may be amended only
by an instrument in writing executed by an authorized representative of each
party to be bound by such amendment.
     (H) Further Assurances. Subject to any restriction in the Operative
Documents, each of BNPPLC and the Participants will promptly execute and deliver
all further instruments and documents and take all further action as any of them
may reasonably request in order to evidence the agreements made hereunder and
otherwise to effect the purposes of this Agreement.
     (I) Impairment of Operative Documents. Nothing herein contained (including
the provisions governing the application of payments in subparagraph 4(D) and
the provisions authorizing assignments by BNPPLC in subparagraph 13(B)) will
impair or modify LRC’s rights under the Operative Documents.
     (J) Books and Records. BNPPLC will keep accurate books and records in which
full, true and correct entries will be promptly made as to all payments made and
received concerning the Property and will permit all such books and records
(excluding any information that would otherwise be protected by BNPPLC’s
attorney client privilege) to be inspected and copied by the Participants and
their duly accredited representatives at all times during reasonable business
hours after five Business Days advance notice. This subparagraph will not be
construed as requiring BNPPLC to regularly maintain separate books and records
relating exclusively to the Property; however, upon reasonable request of a
Participant, BNPPLC will, at the requesting Participant’s expense, construct or
abstract from its regularly maintained books and records information required by
this subparagraph relating to the Property.
     (K) Definition of Knowledge. Representations and warranties made in this
Agreement but limited to the “knowledge” of BNPPLC or any Participant, as the
case may be, will be limited to the present actual knowledge of the officers or
other employees of such party primarily responsible for reviewing and
negotiating this Agreement. Also, as used herein with respect to the existence
of any facts or circumstances after the date of this Agreement, “knowledge” of
BNPPLC or a Participant, as the case may be, will be limited to the present
actual knowledge at the time in question of the officers or other employees of
such party primarily responsible for administering this Agreement. However, none
of the officers or employees of any party to this Agreement will be personally
liable for any representations or warranties made herein or for taking or
failing to take any action required hereby.
     (L) Attorneys’ Fees. If any party to this Agreement commences any legal
action or other proceeding against another party hereto to enforce any of the
terms of this Agreement, or

Annex 4 — Page 26



--------------------------------------------------------------------------------



 



because of any breach of the other party or dispute hereunder, the successful or
prevailing party will be entitled to recover from the nonprevailing party all
Attorneys’ Fees incurred in connection therewith, whether or not such
controversy, claim or dispute is prosecuted to a final judgment. Any such
Attorneys’ Fees incurred by any party in enforcing a judgment in its favor under
this Agreement will be recoverable separately from such judgment, and the
obligation for such Attorneys’ Fees is intended to be severable from other
provisions of this Agreement and not to be merged into any such judgment.
     (M) Execution in Counterparts. To facilitate execution, this Agreement may
be executed in multiple identical counterparts. It will not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All
counterparts, taken together, will collectively constitute a single instrument.
But it will not be necessary in making proof of any of this Agreement to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties to this Agreement. Any
signature page may be detached from one counterpart and then attached to a
second counterpart with identical provisions without impairing the legal effect
of the signatures on the signature page. Signing and sending a counterpart (or a
signature page detached from the counterpart) by facsimile or other electronic
means to another party will have the same legal effect as signing and delivering
an original counterpart to the other party. A copy (including a copy produced by
facsimile or other electronic means) of any signature page that has been signed
by or on behalf of a party to this Agreement will be as effective as the
original signature page for the purpose of proving such party’s agreement to be
bound.

Annex 4 — Page 27



--------------------------------------------------------------------------------



 



17. Confidentiality Concerning LRC’s Proprietary Information. Each Participant
agrees to use reasonable precautions to keep confidential any “proprietary
information” of LRC (as defined in the Lease) that such Participant may receive
from BNPPLC or LRC or otherwise discover with respect to LRC or LRC’s business
as a result of Participant’s involvement with the transactions contemplated in
the Operative Documents, except for disclosures: (i) specifically and previously
authorized in writing by LRC; (ii) to any assignee of the Participant as to any
interest hereunder so long as such assignee has agreed in writing to use its
reasonable efforts to keep such information confidential in accordance with the
terms of this Paragraph; (iii) to legal counsel, accountants, auditors,
environmental consultants and other professional advisors to the Participant so
long as the Participant informs such persons in writing (if practicable) of the
confidential nature of such information and directs them to treat such
information confidentially; (iv) to regulatory officials having jurisdiction
over the Participant (although the disclosing party will request confidential
treatment of the disclosed information, if practicable); (v) as required by
legal process (although the disclosing party will request confidential treatment
of the disclosed information, if practicable); and (vi) of information which has
previously become publicly available through the actions or inactions of a
person other than the Participant not, to the Participant’s knowledge, in breach
of an obligation of confidentiality to LRC. Further, notwithstanding any other
contrary provision contained in this Agreement or any related agreements by
which any Participant is bound, BNPPLC and Participants (and each of their
respective employees, representatives or other agents) may disclose, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement or the Operative Documents and all materials of
any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure, other than any
information for which non-disclosure is reasonably necessary in order to comply
with applicable securities laws.
[The signature pages follow.]

Annex 4 — Page 28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Participation Agreement (Livermore/Parcel 7) is
executed to be effective as of                     , 20___.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director           

Annex 4 — Page 29



--------------------------------------------------------------------------------



 



         

[Continuation of signature pages for Participation Agreement (Livermore/Parcel
7) dated as of _________, 20___.]

             

                          By:           Name (print):            Title (print):
       

Annex 4 — Page 30



--------------------------------------------------------------------------------



 



SCHEDULE 1
A. BNPPLC: BNP PARIBAS LEASING CORPORATION,
     a Delaware corporation

  1.   Amount Retained: $                         2.   Initial Percentage: ___%
    3.   Address for Notices:         BNP Paribas Leasing Corporation
12201 Merit Drive
Suite 860
Dallas, Texas 75251         Attention: Lloyd G. Cox         Telephone:
(972) 788-9191
Facsimile: (972) 788-9140     4.   Payment Instructions:         Federal Reserve
Bank of New York
ABA 026007689 BNP Paribas
/BNP/ BNP Houston
/AC/ 14334000176
/Ref/ LRC/                      Operating Lease     5.   Operations Contact:    
    BNP Paribas Leasing Corporation
12201 Merit Drive
Suite 860
Dallas, Texas 75251         Attention: Lloyd G. Cox         Telephone:
(972) 788-9191
        Facsimile: (972) 788-9140

Annex 4 - Page31



--------------------------------------------------------------------------------



 



SCHEDULE 1
B. Participant:                                          

  1.   Amount of Participation: $__________     2.   Percentage: ___%     3.  
Address for Notices:                             
                    
                             Telephone: (___) ___-___
Facsimile: (___) ___-___     4.   Payment Instructions:         ***Federal
Reserve Bank of New York
ABA                               
                                        
                                        
/Ref/                                     5.   Operations Contact:        
                    
                    
                             Telephone: (___) ___-___
Facsimile: (___) ___-___

         
6.
  “Initial Payment” Due from Participant to BNPPLC:    
An amount equal to the Percentage specified above times the Initial Advance as
described in the Common Definitions and Provisions Agreement.

Annex 4 - Page32



--------------------------------------------------------------------------------



 



Exhibit A
SUPPLEMENT TO PARTICIPATION AGREEMENT
[                    ,      ]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     Reference is made to the Participation Agreement (Livermore/Parcel 7) dated
as of                     , 20      (as heretofore amended, the “Participation
Agreement”) between BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation,                                          and other banks or
financial institutions which have or may from time to time become Participants
under and as defined in such Participation Agreement (collectively, the
“Participants”). Unless otherwise defined herein, all capitalized terms used in
this Supplement have the respective meanings given to those terms in the
Participation Agreement.
[NOTE: THE NEXT TWO PARAGRAPHS, AND THE ADDENDUM TO SCHEDULE 1 ATTACHED TO THIS
EXHIBIT, WILL BE INCLUDED ONLY AS PART OF A SUPPLEMENT THAT ADDS A NEW
PARTICIPANT UNDER THE PARTICIPATION AGREEMENT:
     The undersigned, by executing and delivering this Supplement to BNPPLC,
hereby agrees to become a party to the Participation Agreement referenced
therein, in each case as a Participant and agrees to be bound by all of the
terms thereof applicable to Participants. The undersigned hereby agrees that its
Percentage under the Participation Agreement will be            percent
(          %), effective as of the date of this letter. Contemporaneously with
the execution of this letter, the undersigned is paying to BNPPLC the sum of
$                     in consideration of the rights it is acquiring as a
Participant under the Participation Agreement with the foregoing Percentage.
     Schedule 1 attached to the Participation Agreement is amended by the
addition of an Addendum (concerning the undersigned) in the form attached to
this Supplement.]
[NOTE: THE NEXT PARAGRAPH WILL BE INCLUDED ONLY IN A SUPPLEMENT THAT REDUCES AN
EXISTING PARTICIPANT’S PERCENTAGE UNDER THE

Annex 4 - Page33



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT:
     In consideration of the payment of $                     to the
undersigned, the receipt and sufficiency of which is hereby acknowledged by the
undersigned, the undersigned hereby agrees that its Percentage under the
Participation Agreement is reduced to percent (          ), effective as of the
date of this letter.]
[NOTE: THE NEXT PARAGRAPH WILL BE INCLUDED ONLY IN A SUPPLEMENT THAT INCREASES
AN EXISTING PARTICIPANT’S PERCENTAGE UNDER THE PARTICIPATION AGREEMENT:
     The undersigned hereby agrees that its Percentage under the Participation
Agreement is increased to                      percent (     %), effective as of
the date of this letter. Contemporaneously with the execution of this letter,
the undersigned is paying BNPPLC the sum of $                     in
consideration of such increase.]
     IN WITNESS WHEREOF, the undersigned has executed this Supplement as of the
day and year indicated above.

            [NAME]
        By:           Printed Name:           Title:      

          Accepted and agreed:

BNP PARIBAS LEASING CORPORATION
      By:           Printed Name:           Title:          

Annex 4 - Page34



--------------------------------------------------------------------------------



 



Addendum to Schedule 1
Participant:                                         

  1.   Amount of Participation: $                         2.   Percentage:
     %     3.   Address for Notices:         Attention:                       
Telephone:                     
Facsimile:                        
    4.   Payment Instructions:         Bank:                     
Account:                                         
Account No.:                                  
ABA No.:                                         
Reference:                                       
    5.   Operations Contact:         Attention:                       
Telephone:                     
Facsimile:                        

Annex 4 - Page35